 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
EXHIBIT 10.23
DATED MARCH 27, 2006
Between
Dynavax Technologies Corporation
(as Purchaser)
and
Rhein Biotech N.V.
(as Seller)
 
SHARE SALE AND PURCHASE AGREEMENT
RHEIN BIOTECH GMBH
 
EXECUTION COPY

 



--------------------------------------------------------------------------------



 



Baker & McKenzie Amsterdam NV
1017 PS Leidseplein
Amsterdam, The Netherlands
Tel: +31-20-5517555
Fax: +31-20-6267949
TABLE OF CONTENTS

              Page
Clause
       
ARTICLE 1 - DEFINITIONS AND INTERPRETATION
    3  
ARTICLE 2 - SALE AND PURCHASE OF THE SHARE
    3  
ARTICLE 3 - CONSIDERATION
    3  
ARTICLE 4 - CONDITIONS PRECEDENT
    5  
ARTICLE 5 - CLOSING
    7  
ARTICLE 6 - ACTION BEFORE CLOSING
    9  
ARTICLE 7 - REPRESENTATIONS AND WARRANTIES
    13  
ARTICLE 8 - REMEDIES FOR BREACHES
    14  
ARTICLE 9 - OTHER CONVENANTS
    17  
ARTICLE 10 - ACCESS TO INFORMATION
    18  
ARTICLE 11 - RESTRICTIONS ON ANNOUNCEMENTS
    18  
ARTICLE 12 - CONFIDENTIAL INFORMATION
    18  
ARTICLE 13 - MISCELLANEOUS
    19  
ARTICLE 14 - NOTICES
    20  
ARTICLE 15 - GOVERNING LAW AND ARBITRATION
    22  
 
       
Schedules
       
SCHEDULE 1.1 DEFINITIONS
    24  
SCHEDULE 3.3 PRELIMINARY CDWC CALCULATION
    34  
SCHEDULE 4.3(D) LEGAL OPINION ON RBNV
    36  
SCHEDULE 4.4(C) LEGAL OPINION ON DYNAVAX
    38  
SCHEDULE 5.2(B)(I) NOTARIAL TRANSFER DEED
    39  
SCHEDULE 5.2(B) (II) NOTIFICATION OF TRANSFER
    42  
SCHEDULE 5.2 (B) (III) COMMERCIAL AGREEMENT
    43  
SCHEDULE 5.2 (B) (IV) EMMP AGREEMENT
    114  
SCHEDULE 5.3(C) (V)(I) WAIVER AGREEMENT
    117  
SCHEDULE 5.3(C)(V)(II) WAIVER AGREEMENT
    119  
SCHEDULE 7.1 COMPANY WARRANTIES
    121  
SCHEDULE 7.2 DISCLOSURE LETTER
    173  
SCHEDULE 7.3 SELLER’S WARRANTIES
    237  
SCHEDULE 7.4 PURCHASER’S WARRANTIES
    238  
SCHEDULE 7.5 SELLER ADDITIONAL AGREEMENT
    239  
SCHEDULE 11.1 JOINT STATEMENT
    241  

 



--------------------------------------------------------------------------------



 



THIS SHARE SALE AND PURCHASE AGREEMENT is made on this 27th day of March 2006
(the “Agreement”)
Between:

(1)   Dynavax Technologies Corporation, a corporation organized and existing
under the laws of the State of Delaware, having its registered and business
offices at 2929 Seventh Street, Suite 100, Berkeley, CA 94710, United States of
America (“Purchaser”);       and   (2)   Rhein Biotech N.V., a public limited
liability company organized and existing under the laws of The Netherlands, with
its corporate seat at Maastricht and its registered office at Oude Maasstraat
47, 6229 BC Maastricht, The Netherlands (“Seller”);

WHEREAS :

(A)   The Seller is the legal and beneficial owner of the entire issued share
capital of Rhein Biotech Gesellschaft für Neue Biotechnologische Prozesse und
Produkte m.b.H., a private limited liability company organized and existing
under the laws of Germany (Gesellschaft mit beschränkter Haftung), registered
with the commercial register of the local court of Düsseldorf under HRB 20023,
with its corporate seat at Düsseldorf, Germany and its principal place of
business at Eichfelder Strasse 11, 40595 Düsseldorf, Germany (“Company”), with a
registered share capital (Stammkapital) of [ * ] , consisting of 1 share, with a
nominal value of [ * ] (the “Share”).   (B)   The Company is involved in the
business of the development of biotechnological processes and products.   (C)  
The Purchaser is in the business of discovering, developing, and commercializing
innovative products to treat and prevent allergies, infectious diseases, cancer
and chronic inflammatory diseases.   (D)   The Seller and the Purchaser have
entered into a confidentiality and standstill agreement effective as of
March 10, 2006, pursuant to which certain confidential information relating to
the Company was made available to (representatives of) the Purchaser.   (E)  
The Seller and the Purchaser have laid down certain basic terms and conditions
related to the purchase, sale and transfer of the Share in a non-binding and
conditional letter of intent dated March 10, 2006.

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------



 



  (F)   The Purchaser has performed, with the assistance of professional
advisers, a due diligence investigation with respect to the Company and its
business, on the basis of the information provided by the Seller and the senior
management of the Company, including legal, financial, technical and tax
information.   (G)   The Seller and the Purchaser have agreed that the Seller
shall sell and transfer the Share to the Purchaser and the Purchaser shall
purchase and acquire the Share from Seller, for the consideration and on the
terms and subject to the conditions contained in this Agreement.

THEREFORE IT IS HEREBY AGREED as follows:
ARTICLE 1 — DEFINITIONS AND INTERPRETATION

1.1   Definitions. In this Agreement, unless the context otherwise requires the
words and expressions used in this Agreement shall have the meanings set out in
Schedule 1.1.   1.2   Headings. Headings are inserted for convenience only and
shall not affect the construction of this Agreement.

ARTICLE 2 — SALE AND PURCHASE OF THE SHARE

2.1   Sale and Purchase. Seller hereby, subject to the terms and conditions of
the Agreement, sells the Share to Purchaser, and agrees to transfer the Share to
Purchaser at the Closing, free and clear of Encumbrances, and Purchaser hereby,
subject to the terms and conditions of this Agreement, purchases the Share from
Seller and agrees to accept the transfer of the Share at the Closing.

ARTICLE 3 — CONSIDERATION

3.1   Consideration. The consideration payable by Purchaser to Seller for the
Share shall be the Euro equivalent of CHF 10,000,000.—, payable in euros by
using the conversion rate between Swiss Franks and the Euros being fixed two
business days prior to the Closing at the close of business as published by the
Wall Street Journal, subject to an adjustment, if applicable, pursuant to
Articles 3.2 through 3.7, the “Consideration”.   3.2   Adjustment of
Consideration. The Consideration shall be adjusted as follows:

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------



 



    The Consideration shall be increased by the amount by which the working
capital of the Company as at the March 31, 2006 (the “March 2006 Working
Capital”) exceeds (is less negative) than [ * ] and decreased by the amount by
the Closing Date Working Capital is less (more negative) than [ * ] (“Working
Capital Adjustment”). For the avoidance of doubt the Parties confirm and
acknowledge that the Consideration will not change due to the Working Capital
Adjustment in case the Closing Date Working Capital is equal to an amount
between [ * ] and [ * ] .   3.3   The Seller’s good-faith estimate and
projection of the March 2006 Working Capital amounts to [ * ] , as reflected in
an un-audited special purpose statement of the relevant assets and liabilities
of the Company (“Preliminary WC Calculation”), attached hereto as
Schedule 3.3.   3.4   Not later than on April 6, 2006, the Purchaser shall cause
the Seller to deliver an un-audited special purpose statement of the relevant
assets and liabilities of the Company as of March 31, 2006, prepared in
accordance with the Preliminary WC Calculation (“Proposed WC Calculation”),
setting forth the amount of March 2006 Working Capital.   3.5   Seller and
Purchaser shall endeavor to agree on a definitive March 2006 Working Capital
Calculation (“Final WC Calculation”) prepared in accordance with the Preliminary
WC Calculation, prior to the Closing Date.   3.6   If Seller and Purchaser fail
so to agree prior to the Closing Date (which failure, however, will not
constitute a cause for postponing the Closing), the parties will agree to refer
any dispute for resolution to a reputable “Big Four” international accounting
firm (other than the existing auditors of Seller or Purchaser) appointed (i) by
Seller and Purchaser or (ii) in default of agreement on such appointment within
7 days, by the President for the time being of the Netherlands Institute for
Chartered Accountants (NIVRA). Such accounting firm shall be instructed to
render its opinion as soon as practicable and in any event within 30 days after
being instructed. In making such determination such accounting firm shall act as
an expert and not as an arbitrator and its decision shall (in the absence of
manifest error) be final and binding on the parties hereto. The expenses of such
accounting firm shall be borne by the Seller and Purchaser in proportion to the
allocation of the amounts in dispute between the Seller and Purchaser as made by
such accounting firm, such that the prevailing party pays the less proportion of
the fees and expenses. The Proposed WC Calculation shall be adjusted on the
basis of such accounting firm’s resolution of such dispute and as so adjusted
shall become the Final WC Calculation.   3.7   After the Final WC Calculation
has been agreed in accordance with Article 3.5, or has been finally determined
in accordance with Article 3.6, the Working Capital Adjustment shall to the
extent applicable be computed on the basis of the Final WC Calculation as so
determined. To the extent the amount paid by Purchaser to Seller at Closing, as
computed

[ * ] =CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------



 



using the Preliminary WC Calculation, differs from the Consideration as finally
computed on the basis of the Final WC Calculation, then Seller shall pay the
excess to Purchaser or Purchaser shall pay the deficiency to Seller, as the case
may be, within seven Business Days after the Final WC Calculation is finally
determined, in each case with interest from the Closing Date through the date of
payment at the rate of [ * ] .
ARTICLE 4 — CONDITIONS PRECEDENT

4.1   Conditions Precedent to the Obligations of Parties. The obligation of
Seller and Purchaser to affect the Closing is conditional upon fulfillment or
waiver (to the extent legally possible) by the relevant Party of the conditions
precedent (“opschortende voorwaarden”) described in articles 4.2 and 4.3
(“Conditions”).   4.2   Conditions to the Obligations of Seller and Purchaser.
The obligation of Seller and Purchaser to effect the Closing is conditional upon
fulfillment or waiver by both Parties of the following conditions:

  a.   Legal Requirements. No Legal Requirement shall be in effect and no
proceeding is pending or threatened in writing by a Governmental Authority at
the Closing Date which in itself, or is reasonably and substantially likely to,
prohibits or materially restricts the consummation of the transactions
contemplated by this Agreement, or which otherwise in itself, or is reasonably
and substantially likely to, adversely affects in any material respect the right
or ability of Purchaser to own, operate or control the Company, in whole or
material part.     b.   Shareholders Approval. The Seller’s shareholders meeting
(the “Shareholders’ Meeting”) shall have given its approval to the transactions
contemplated hereby (the “Transaction”), it being understood that a Seller’s
shareholders meeting shall be convened to be held on [ * ] to resolve on such
approval;

4.3   Conditions to the Obligations of Purchaser. The obligation of Purchaser to
effect the Closing is conditional upon fulfillment or waiver by the Purchaser of
the following conditions:

  a.   Representations and Warranties. The Warranties of Seller set forth in
this Agreement, or in any written statement or certificate that shall be
delivered to Purchaser by Seller under this Agreement at Closing, shall be true
and correct on and as of the date made and as of the Closing Date as if made on
the date thereof, except (i) to the extent such representation or warranty
specifies an earlier date, and (ii) where the failure of such representations
and warranties to be so true and correct would not have individually, or in the
aggregate, a Material Adverse Effect, and Purchaser shall have received a

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------



 



      certificate to such effect as set forth in Section 5.2(d) of this
agreement. For the avoidance of doubt, the effecting of the Closing by Purchaser
shall not limit or otherwise affect the Purchaser’s rights under the Warranties
given by the Seller.     b.   Performance of Obligations. Seller shall have
performed all obligations and covenants (other than under Article 4.3.a)
required to be performed by it prior to the Closing Date under this Agreement
and any other agreement or document referenced herein and entered into in
connection herewith.     c.   No Material Adverse Change. That during the period
between the date of this Agreement and the Closing Date, no event shall have
occurred that has a Material Adverse Effect.     d.   Legal Opinion. Baker &
McKenzie Amsterdam NV has delivered its legal opinion in relation to Seller,
substantially in form of Schedule 4.3(d).

4.4   Conditions to the Obligation of Seller. The obligation of Seller to effect
the Closing is conditional upon fulfillment or waiver by the Seller of the
following Conditions:

  (a)   Supervisory Board approval. The Seller’s supervisory board shall have
given its final approval to the transactions contemplated hereby, it being
understood that Seller’s supervisory board has convened a meeting to be held on
the Date of this Agreement to resolve on such approval; and     (b)  
Performance of Obligations. Purchaser shall have performed all obligations and
covenants required to be performed by it prior to the Closing Date under this
Agreement and any other agreement or document referenced herein and entered into
in connection herewith;     (c)   Legal Opinion. Morrison Foerster LLP has
delivered its legal opinion in relation to Purchaser, substantially in form of
Schedule 4.4(c).

4.5   Notice. If a Party becomes aware of a circumstance which will or may
prevent the fulfillment of a Condition to its obligations to effect the Closing,
it will notify the other Party thereof in writing without delay.   4.6  
Fulfillment Date. If any of the conditions to a Party’s obligation to effect the
Closing shall for reasons other than breach by such Party of its obligations
hereunder not be fulfilled on or before April 30, 2006 then such party may at
its option and without prejudice to any of its other rights and claims
(including, even if this Agreement is terminated, any right to payment of
Damages), by notifying the other Party:

  (a)   to the extent permitted by applicable law, waive the unfulfilled
conditions; or

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------



 



  (b)   postpone Closing.

    If any Party postpones Closing, this Agreement shall apply as if the
postponed Closing were the original Closing, provided however that if Closing
has not occurred by April 30, 2006, either Party may terminate this Agreement by
written notice to the other Party unless the failure of the Closing to occur by
such date is the result of a breach by the former Party of its obligations
hereunder.   4.7   Effect of Termination. Without prejudice to Article 4.6, if
either Party terminates this Agreement, this Agreement shall cease to have any
effect, (i) except Article 13.1 (Parties’ Costs), Article 14 (Notices),
Article 11 (Restriction on Announcements), Article 12 (Confidential Information)
and Article 15 (Governing Law and Arbitration) which shall remain in full force
and effect, and (ii) save in respect of claims for costs, damages, compensation
or otherwise arising out of any breach of the terms of this Agreement.

ARTICLE 5 — CLOSING

5.1   Time and Place of Closing. Subject to the provisions Article 4, the
Closing shall take place simultaneously at the offices of Baker & McKenzie
Amsterdam N.V. and the Civil Law Notary, at 10:00 A.M. on the 2nd Business Day
following the date upon which all of the Conditions to the obligations of the
Parties to effect the Closing are satisfied or waived or at such other place and
time as shall be mutually agreed between the Parties, where all (and not some
only) of the events described in this Article 5 shall occur.   5.2   Seller’s
Closing Obligations. At Closing, the Seller shall:

  (a)   deliver or cause to be delivered to the Purchaser evidence satisfactory
to the Purchaser of the satisfaction of the Conditions to Seller’s obligation to
effect the Closing, being a copy of the minutes of the meeting of the
Supervisory Board and of the shareholders meeting of the Seller approving the
sale of the Share;     (b)   execute:

  (i)   the Notarial Transfer Deed in the form of Schedule 5.2(b)(i) attached
hereto;     (ii)   the notification of the transfer of the Share to the Company
according to § 16 of the Act on Companies with Limited Liability (GmbHG), in the
form of Schedule 5.2(b) (ii) attached hereto;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------



 



  (iii)   the commercial agreement, together with the further agreements and
documents referred to therein (jointly the “Commercial Agreement”), in the form
of Schedule 5.2 (b) (iii) attached hereto;     (iv)   the agreement with regard
to employee and management participation plan (the “EMPP Agreement”), in the
form of Schedule 5.2 (b) (iv) attached hereto;

  (c)   cause a managing director of the Company to submit the new list of
shareholders to the commercial register pursuant to § 40 GmbHG;     (d)  
deliver a certificate executed on behalf of Seller by its managing director,
certifying to the matters set forth in section 4.3 (a), (b) and (c).

5.3   Purchaser’s Closing Obligations. At Closing, the Purchaser shall:

  (a)   pay the Consideration on the Notary Account, such that the relevant
amount shall have arrived at the Notary Account with a value date not being
later than the Closing Date;     (b)   cause the Company to repay all of its
debts to Seller (the “Seller Debts”), the principal amount of which is [ * ]
which the Seller agrees will be satisfaction in full of all the Seller Debts,
and to the extent necessary make available to the Company sufficient funds in
order to enable the Company to repay such debts, the amount of which repayment
shall be paid on the Notary Account, such that the relevant amount shall have
arrived at the Notary Account with a value date not being later than the Closing
Date;     (c)   (cause to) execute:

  (i)   the Funds Flow Letter thus authorizing the release of the Consideration
and the amount in relation to the debts repayment by the Company from the Notary
Account to such bank account{s} designated by the Seller;     (ii)   the
Notarial Transfer Deed;     (iii)   the Commercial Agreement;     (iv)   the
EMPP Agreement;     (v)   the waiver agreements entered into between
(i) Purchaser and the Company’s management personnel, in the form of
Schedule 5.3(c)(v)(i) attached hereto and (ii) Purchaser and the Company, in the
form of Schedule 5.3(c)(v)(ii) attached hereto ;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8



--------------------------------------------------------------------------------



 



  (d)   deliver a certificate executed on behalf of Purchaser by its Chief
Executive Officer or Chief Financial Officer, certifying to the matters set
forth in sections 4.4 (a), (b) or (c).

5.4   Non-Compliance. If the Seller or Purchaser fails to perform any action
required from it under Article 5.2 and 5.3, the other Party may, at its option
and without prejudice to any of its other rights and claims (including, also if
this Agreement is terminated, any right to payment of damages):

  (a)   demand that the defaulting Party performs the relevant actions on a day
and at a time to be determined by the non-defaulting Party; or     (b)  
terminate this Agreement by written notice (without any liability towards the
defaulting Party).

If either Party terminates this Agreement pursuant to this Article 5.4,
Article 4.7 shall apply mutatis mutandis.
ARTICLE 6 — ACTION BEFORE CLOSING

6.1   Conduct of Business. From the date of this Agreement until the Closing
Date, Seller shall use its commercially reasonable efforts in order to cause the
Company to be operated only in the ordinary course of business and in a manner
consistent with past practice, and that the Company shall preserve substantially
intact the business organization of Company, to keep available the services of
the current officers, employees and consultants of Company and to preserve the
current relationships of Company with customers, partners, suppliers and other
persons with which Seller has significant business relations. Seller shall
promptly notify Purchaser of any event or occurrence not in the ordinary course
of business of Company, and any event of which it is aware which reasonably
would be expected to have a Material Adverse Effect on the Company (even if the
likelihood of such event has previously been disclosed or could result from any
item set forth in the Disclosure Letter). Without limiting the generality of the
foregoing, except as expressly contemplated by this Agreement or disclosed in
the Disclosure Letter, Seller shall not, from the date of this Agreement until
the Closing Date, directly or indirectly, cause, or permit the Company to do any
of the following without the prior written consent of Purchaser:

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9



--------------------------------------------------------------------------------



 



  (i)   amend its articles of association or other constitutional documents;    
(ii)   issue, sell, or dispose of any shares in its capital, any options,
warrants or rights of any kind to acquire any shares in its capital or any
securities which are convertible into or exchangeable for any shares in its
capital;     (iii)   split, combine or reclassify any shares in its capital,
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of any shares in its
capital, or redeem or otherwise acquire any shares in its capital;     (iv)  
create, incur, or guarantee long-term indebtedness for borrowed money or
short-term indebtedness for borrowed money which in the aggregate exceeds Euro
50,000.—;     (v)   mortgage or encumber any of its assets or properties which
are material to the Company;     (vi)   enter into any commitment or transaction
not in the ordinary course of business;     (vii)   terminate any employees or
grant severance or termination pay to any director, officer, employee or
consultant;     (viii)   enter into any transaction with its officers, directors
or stockholders or their Affiliates;     (ix)   mend or otherwise modify the
material terms of any material contract of Company or Governmental Approval;    
(x)   other than pursuant to the Commercial Agreement, Transfer to any person or
entity any rights to Company’s Intellectual Property Rights;     (xi)   sell,
lease, license or otherwise dispose of any of Company’s assets outside of the
ordinary course of business;     (xii)   Commence a legal proceeding other than
for the routine collection of bills or in connection with routine labor
(employee dismissal) disputes;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10



--------------------------------------------------------------------------------



 



  (xiii)   Acquire or agree to acquire by merging, consolidating or entering
into a joint venture arrangement with, or by purchasing a substantial portion of
the assets of, or by any other manner, any business or any corporation,
partnership, association or other business organization or division thereof, or
otherwise acquire or agree to acquire any assets which are material,
individually or in the aggregate, to the financial condition, results of
operations, business or properties of Company taken as a whole;     (xiv)  
adopt, amend or terminate any employee benefit plans, programs, policies or
other arrangements, or enter into any employment contract, pay any special bonus
or special remuneration to any director, employee or consultant, or increase the
salaries, bonuses or wage rates of its directors, officers, or employees;    
(xv)   revalue any of its assets, including writing down the value of inventory
or writing off notes or accounts receivable other than in the ordinary course of
business and consistent with past practice;     (xvi)   pay, discharge or
satisfy any Liability, other than the payment, discharge or satisfaction of
obligations in the ordinary course of business or liabilities reflected or
reserved against in the Financial Statements;     (xvii)   make any material tax
election other than in the ordinary course of business and consistent with past
practice, change any material tax election, adopt any material tax accounting
method other than in the ordinary course of business and consistent with past
practice, change any material tax accounting method, file any material tax
return (other than any estimated tax returns, payroll tax returns or sales tax
returns) or any amendment to a material tax return, enter into any closing
agreement, settle any tax claim or assessment, or consent to any extension or
waiver of the limitation period, applicable to any tax claim or assessment;    
(xviii)   fail to pay or otherwise satisfy its monetary obligations as they
become due, except such as are being contested in good faith;     (xix)  
forgive any indebtedness owed to Company;     (xx)   cancel, materially amend or
renew any insurance policy other than in the ordinary course of business;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11



--------------------------------------------------------------------------------



 



  (xxi)   take any action or intentionally fail to take any action that would
cause a Material Adverse Effect; or     (xxii)   enter into any contract or
agree, in writing or otherwise, to take any of the actions described above in
this Section 6.1, or any action that would make any of its representations or
warranties contained in this Agreement untrue or incorrect in any material
respect or prevent it from performing or cause it not to perform its covenants
hereunder.

6.2   Certain Notifications. Seller shall give prompt notice to Purchaser, and
Purchaser shall give prompt notice to Seller, of:

  (i)   the occurrence or non-occurrence of any event, the occurrence or
non-occurrence of which reasonably could be expected to cause any representation
or warranty of such party contained in this Agreement to be untrue or inaccurate
in any material respect at or prior to the Closing Date, and     (ii)   any
failure of Seller or Purchaser, as the case may be, to comply with or satisfy
any covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, that the delivery of any notice pursuant to this
Section 6.2 shall not limit or otherwise affect any remedies available to the
party receiving such notice.

6.3   Access to Information. From the date of this Agreement until the Closing
Date, upon reasonable notice, Seller shall cause the Company to cooperate with
Purchaser in the development of integration plans for implementation by
Purchaser following the Closing, and in connection therewith give Purchaser,
upon its reasonable request, access to Company’s buildings, offices, and other
facilities, and to its books and records, whether located on the Company’s
premises or at another location; provided, that no investigation pursuant to
this Section 6.3 shall affect or be deemed to modify any representation or
warranty made by Seller or Buyer herein.

6.4   Consents. Seller will use best efforts to obtain prior to Closing all
Consents from Governmental Authorities. At the request of Seller, Purchaser
shall provide Seller with such assistance and information as is reasonably
requested by Seller to obtain such Consents. Any costs incurred in obtaining the
Consents shall be borne by the Seller.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12



--------------------------------------------------------------------------------



 



6.5   Best Efforts. From the date of this Agreement until the Closing, each of
Seller and Purchaser shall use their respective best efforts to cause to be
fulfilled and satisfied all of the other party’s conditions to Closing set forth
in Article 4.   6.6   Shareholders’ Meeting. The Seller, acting through its
management board and/or supervisory board, shall, subject to and according to
applicable law and its articles of incorporation, promptly and duly call, give
notice of, convene and hold as soon as practicable to ensure obtaining requisite
shareholder approval following the date hereof, the Shareholders’ Meeting for
the purpose of voting to approve and adopt the Transaction (the “Seller Voting
Proposal”). The board of directors of the Seller shall, subject to the fiduciary
duties of the management board and supervisory board of the Seller under
applicable Law, (i) recommend approval and adoption of the Seller Voting
Proposal by the stockholders of the Seller and include in the related
Shareholder Circular to the stockholders of the Company such recommendation and
(ii) take all reasonable and lawful action to solicit and obtain such approval
and take all other action necessary or advisable to secure the vote or consent
of the Seller’s stockholders required by Netherlands Law or applicable Frankfurt
Exchange requirements to obtain such approval. The Seller represents that the
Seller stockholder vote required for the approval of the Seller Voting Proposal
shall be a majority of the outstanding shares of Seller Common Stock on the
record date for the Shareholders’ Meeting.   6.7   Seller Debts. Prior to the
Closing Date, Seller has taken all legal actions and has executed all documents
and certificates and has made such filings with any applicable Governmental
Authorities, so that (i) any obligations of the Company to Seller under the
Seller Debts have been terminated and extinguished in full, and (ii) any legal
rights that Seller has with respect to the Company relating to such Seller Debts
have been terminated and extinguished in full, including without limitation any
the removal of any Liens or Encumbrances Seller may have in connection
therewith.

ARTICLE 7 — REPRESENTATIONS AND WARRANTIES

7.1   Warranties. The Seller represents, warrants and undertakes (“verklaart,
staat er voor in en garandeert") to the Purchaser that each of the
representations and warranties relating to the Company as set forth in
Schedule 7.1 (“Warranties”) is at the date of this Agreement and as of the
Closing Date true and accurate.       The Purchaser acknowledges and agrees
that:

  a.   the Warranties are the only representations, warranties or other
assurances of any kind in relation to the Share, the Company and its business
and its assets and liabilities given or made by or on behalf of the Seller on
which the Purchaser may rely (and has relied upon) in entering into this
Agreement. The Purchaser acknowledges that no

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13



--------------------------------------------------------------------------------



 



      representations or warranties, express or implied, have been or are given
in relation thereto other than the Warranties;     b.   unless expressly and
explicitly provided for in other provision of this Agreement, no forward-looking
statement, projection, promise, forecast or estimate (whether oral or in
writing) made by or on behalf of the Seller or the Company shall form a basis of
any claim by the Purchaser in connection with this Agreement;     c.   unless
expressly and explicitly provided for in other provision of this Agreement, the
Seller makes no representation nor any warranty, nor accepts any duty of care in
relation to the Purchaser as to the accuracy or completeness of information
insofar as it concerns projections, forecasts, estimates, statements of intent
or statements of opinion howsoever provided to the Purchaser, whether contained
in presentations, information memoranda, in the information disclosed to it or
otherwise;     d.   at the time of entering into this Agreement it is not aware
of any matter or thing which constitutes a Breach of the Warranties.

7.2   Disclosures. The Warranties are limited by, and the Seller shall not be in
Breach in respect of, any specific exceptions and qualifications to the
Warranties set forth or referred to in the Disclosure Letter attached hereto as
Schedule 7.2.   7.3   Seller’s Warranties. The Seller represents and warrants
that each of the representations and warranties relating to the Seller as set
forth in Schedule 7.3 (“Seller’s Warranties”) is at the date of this Agreement
and as of the Closing Date true and accurate.   7.4   Purchaser’s Warranties.
The Purchaser represents and warrants that each of the representations and
warranties relating to the Purchaser as set forth in Schedule 7.4 (“Purchaser’s
Warranties”) is at the date of this Agreement and as of the Closing Date true
and accurate.   7.5   Seller Additional Agreement. Seller hereby agrees to the
representations, warranties, covenants and agreements set forth in Schedule 7.5.

ARTICLE 8 — REMEDIES FOR BREACHES

8.1   Remedies. In the event of a breach of any of the Warranties given by the
Seller (“Breach") or in the event of a default in the compliance by Seller of
any other obligations under this Agreement (“Default"), the Seller shall
reimburse and hold harmless the Purchaser for all direct Damages suffered by the
Purchaser as a result of such Breach or Default, subject to the provisions of
Article 8.3 through 8.5, and it furthermore being understood that the Seller
shall in no event be liable towards the Purchaser for any Damages suffered or
incurred by the Purchaser as a result of any breach by the Seller under this
Agreement or otherwise:

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14



--------------------------------------------------------------------------------



 



  1.   to the extent that Damages include any derived, punitive, special,
indirect, incidental damages or any consequential damages, including but not
limited to damage to reputation and goodwill, loss of profits (actual,
anticipated or otherwise) or savings or expected future business of any of the
Company or the Purchaser;     2.   if and to the extent that the matter giving
rise to a Breach or Damages results in an adjustment of the Purchase Price or
has been taken into account in calculating and deciding on the Purchase Price or
any part thereof;     3.   to the extent that a claim is based upon a liability
that is contingent only, except to the extent that such contingent liability has
resulted in Damages to Purchaser;     4.   to the extent that a claim relates to
any Damages which are recovered by the Purchaser or the Company from its
insurers, provided, however, that any rights an insurer may have to be
subrogated to the rights of Purchaser shall be preserved;     5.   if and to the
extent that such Damages have been recovered by the Purchaser or the Company
from any third party, whereby the person so entitled shall use its reasonable
commercial efforts to recover that sum, shall be repaid to the Seller;     6.  
if and to the extent that Damages relate to any matter included as a liability
in the Financial Statements and/or are covered by means of a reserve or
provision in the Financial Statements;     7.   if and to the extent that any
Damages result from the failure by the Purchaser or the Company to ensure that
all reasonable steps are taken to prevent or mitigate any Damages that could
give rise to a claim;     8.   if and to the extent that the act, omission,
event, circumstance or Breach giving rise to such Damages was disclosed to the
Purchaser in the Agreement and/or the Disclosure Letter;     9.   to the extent
that Damages or the liability therefore occurs or is increased as a result of
(i) changes in any legislation or regulations, or (ii) any legislation or
regulations or other action of any governmental authority not in force on the
date hereof, or (iii) any change in case-law after the such date.

    The Purchaser shall not be entitled to recover from the Seller more than
once in respect of any one matter even if more than one Warranty is breached.
Any payment made by the Seller in respect of a Breach or Default shall be deemed
to be a reduction of the Consideration that the Seller has received hereunder.
To the extent any applicable law would entitle the Purchaser to enforce
additional rights against the Seller with respect to this Agreement other than
the ones explicitly granted to Purchaser herein, including but not limited to
any rights to rescind or cancel this Agreement (other than in the absence of
fraud or intentional misstatements), Parties hereby exclude such rights, and to
the extent such rights are incapable of being excluded the Purchaser hereby
waives such rights, which waiver is hereby accepted by the Seller.   8.2  
Breaches of Seller’s Warranties and Purchaser’s Warranties. In the event of a
breach of any of the Seller’s Warranties or the Purchaser’s Warranties,
covenants, or other

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15



--------------------------------------------------------------------------------



 



    agreements in this Agreement, the Party in breach shall reimburse and hold
harmless the other Party for all Damages suffered by such Party.   8.3  
Survival. All Warranties shall survive the Closing Date for 18 months, except
for fraud or intentional misstatements. All such Warranties shall expire after
said 18 months period, except for Claims asserted by the Purchaser prior to such
date.   8.4   Threshold.

  (a)   The Purchaser shall not be entitled to seek indemnification for any
individual Claim unless the amount of Damages relating to such Claim exceeds [ *
] , and until the aggregate amount of all indemnifiable Claims exceeds [ * ] and
then the Purchaser shall be entitled to recover all Claims in excess of the
above amount.     (b)   None of the thresholds set forth in Article 8.4(a) shall
apply to fraud, intentional Breaches and Defaults, or to the provisions set
forth in Article 7.5 and Schedule 7.5.     (c)   For purposes of this
Article 8.4, the existence and extent of any Breach shall be determined by
reading the relevant Warranties as if all materiality standards contained in
such Warranties (i.e. without reference to the qualifier “material,”
“materially,” “in all material respects,” in any material respect,” “material
adverse effect” or similar qualifiers), have been deleted from such
representation and warranty in its entirety.     (d)   Limitation of Liability.
The aggregate amount to which the Purchaser shall be subject pursuant to this
indemnification provision shall be limited to [ * ] , except that such limit
will not apply in case of any of the following (and any payments by Seller to
Purchaser relating to the following):

  a.   fraud or intentional misstatements by Seller;     b.   breaches of
Seller’s covenants or other agreement in this Agreement;     c.   any breach
relating to the matters set forth in Article 7.5 and Schedule 7.5.

8.5   Claim Procedure.

  (a)   The Purchaser shall give the Seller written notice (“Indemnification
Notice”) of any facts and the circumstances giving rise to a Claim promptly
after the Purchaser becoming aware of the facts and circumstances giving rise to
such Claim, but the failure to notify the Seller will not relieve the Seller of
any liability that it may have

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16



--------------------------------------------------------------------------------



 



      to Purchaser, except to the extent that the Seller demonstrates that the
defense of such action is prejudiced by the Purchaser’s failure to give such
notice.     (b)   If the Claim relates to a claim or the commencement of an
action or proceeding (a “Proceeding”) by a Third Party against the Company
and/or the Purchaser, then the Seller shall have, upon request within 20
business days after receipt of the Indemnification Notice, the right to defend,
at its own expense and by its own counsel (and such counsel reasonably
satisfactory to Purchaser), any such matter involving the asserted liability of
the Company and/or the Purchaser. If the Seller assumes the defense of such a
Claim, no compromise or settlement of such Claim may be effected by the Seller
without the Purchaser’s consent (which may not be unreasonably withheld) unless
(i) the sole relief provided is monetary damages that are paid in full by
Seller, and (ii) the Purchaser will have no liability with respect to any
compromise or settlement of such Claim effected without its consent.
Notwithstanding the foregoing, if Purchaser determines in good faith that there
is a reasonable probability that a Proceeding may adversely affect it or its
affiliates (other than as a result of monetary damages for which it would be
entitled to indemnification under this Agreement), the Purchaser may, by notice
to the Seller assume the exclusive right to defend, compromise or settle such
Proceeding, but the Seller will not be bound by and determination of a
Proceeding so defended or any compromise or settlement effected without its
consent (which may not be unreasonably withheld).     (c)   If the Claim does
not relate to a claim or the commencement of a Proceeding by a Third Party, the
Seller shall have 20 business days after receipt of the Indemnification Notice
during which it shall have the right to object to the subject matter and the
amount of the Claim set forth in the Indemnification Notice by delivering
written notice thereof to the Purchaser. If the Seller sends notice to the
Purchaser objecting to the matters set forth in the Indemnification Notice, the
Seller and the Purchaser shall use their best efforts to settle the Claim. If
the Seller and the Purchaser are unable to settle the Claim, the matter shall be
resolved in the manner set forth in Article 15 of this Agreement.     (d)   The
provisions of sections 8.5 shall not apply to the provisions set forth in
Article 7.5 and Schedule 7.5.

ARTICLE 9 — OTHER CONVENANTS
Undertaking Seller vis-à-vis the Company. The Purchaser confirms and
acknowledges that it is aware that the Company shall require further funding in
order to continue its
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17



--------------------------------------------------------------------------------



 



operations in the future, and that the Purchaser’s commitment to provide funding
to the Company as soon as practicably possible after Closing in order to allow
the Company to continue its operations for at least twelve months has been a key
element for the Seller in entering into this Agreement under the terms and
conditions as set forth herein.
ARTICLE 10 — ACCESS TO INFORMATION
Access. After the Closing Date, the Purchaser shall procure that the Seller and
any persons authorized by it will be given – for as long required by Seller to
fulfill its legal obligations — all such information relating to the Company and
such access (at reasonable times and with sufficient reasonable advance notice)
to the premises and all books, records, accounts and other documentation of the
Company as the Seller may reasonably request in order to file any tax returns or
otherwise comply with any provisions of law to which it is bound and be
permitted to take copies of any such books, records, accounts and other
documentation and that the officers and employees of the Company shall be
instructed to give promptly all such information and explanations to any such
persons as aforesaid as may be requested by it or them.
ARTICLE 11 — RESTRICTIONS ON ANNOUNCEMENTS

11.1   The Parties undertake that upon the execution of this Agreement their
public statements in the form of Schedule 11.1 attached will be issued to
conform with the rules applicable to the Parties due to their listings at the
Frankfurt (Seller) and NASDAQ (Purchaser) stock exchanges.   11.2   Each of the
Parties hereto undertake that prior to Closing and thereafter it will not (save
as mentioned in Article 11.1 or required by law) make any announcement in
connection with this Agreement, unless the other Party hereto shall have given
its written consent to such announcement (which consent may not be unreasonably
withheld and may be given either generally or in a specific case or cases and
may be subject to conditions).

ARTICLE 12 — CONFIDENTIAL INFORMATION

12.1   Non-disclosure. The Parties undertake that they shall treat as strictly
confidential all Confidential Information received or obtained by them or their
employees, agents or advisers as a result of entering into or performing this
Agreement including information relating to the provisions of this Agreement,
the negotiations leading up to this Agreement, the subject matter of this
Agreement or the business or affairs of each of the Parties or any member of
their group, and subject to the provisions of Article 12.2 that they will not at
any time hereafter make use of or disclose or divulge to any person any such
Confidential Information

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18



--------------------------------------------------------------------------------



 



    and shall use their best endeavors to prevent the publication or disclosure
of any such information. In addition, from and after Closing, Seller shall treat
as confidential all information relating to the Company, as if such information
had been disclosed to Seller by Purchaser pursuant to the confidentiality and
standstill agreement dated as of March 10, 2006.   12.2   Exceptions. The
restrictions contained in Article 12.1 shall not apply so as to prevent the
Parties from making any disclosure required by law or by any securities exchange
or supervisory or regulatory or governmental body pursuant to rules to which the
relevant Party is subject or from making any disclosure to any professional
adviser for the purposes of obtaining advice (provided always that the
provisions of this Article shall apply to and the Parties shall procure that
they apply to, and are observed in relation to, the use or disclosure by such
professional adviser of the information provided to him) nor shall the
restrictions apply in respect of any information which comes into the public
domain otherwise than by a breach of this Article by the Parties.

ARTICLE 13 — MISCELLANEOUS

13.1   Parties’ Costs. Each Party to this Agreement shall pay its own costs and
disbursements of and incidental to this Agreement and the sale and purchase of
the Share, provided that all costs associated with the Notarial Transfer Deed
shall be borne by the Purchaser.   13.2   Waiver. No failure or delay by the
Purchaser in exercising any right, power or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of the
same preclude any further exercise thereof or the exercise of any other right,
power or remedy. Without limiting the foregoing, no waiver by the Purchaser of
any breach by the Seller of any provision hereof shall be deemed to be a waiver
of any subsequent breach of that or any other provision hereof.   13.3  
Assignment. The Seller and the Purchaser may not assign this Agreement
(“contractsoverneming”) or assign or encumber its rights there under, without
the prior written consent of the other Party, which shall not be unreasonably
withheld. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the Parties, pursuant to a merger, de-merger, acquisition,
sale of substantially all the assets or other type of reorganization. Nothing
expressed or referred to in the Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement.   13.4   Entire Agreement. This Agreement (together with any
documents referred to herein or executed contemporaneously or at Closing by the
Parties in connection herewith)

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19



--------------------------------------------------------------------------------



 



    constitutes the whole agreement between the Parties and supersedes any
previous agreements or arrangements between them relating to the subject matter
of this Agreement (including without limitation that certain Letter of Intent
entered into between the parties, effective as of March 10, 2006 relating to the
subject matter of this Agreement) and it is expressly declared that no
variations of this Agreement shall be effective unless made in writing and
executed by the Parties.   13.5   Continuity of obligations. All the provisions
of this Agreement shall remain in full force and effect notwithstanding Closing
(except insofar as they set out obligations that have been fully performed at
Closing).   13.6   Severability. If any provision or part of a provision of this
Agreement shall be, or be found by any authority or court of competent
jurisdiction to be, invalid or unenforceable, such invalidity or
unenforceability shall not affect the other provisions or parts of such
provisions of this Agreement, all of which shall remain in full force and
effect.   13.7   Further acts. Upon and after Closing the Seller shall do and
execute or cause to be done and executed all such further acts, deeds, documents
and things as may be necessary to give effect to the terms of this Agreement.  
13.8   Interpretation. This Agreement shall constitute an allocation of risks
between the parties. The Parties deem the security they may derive from the
provisions of this Agreement essential.   13.9   Third Party Beneficiary Rights.
Unless this Agreement explicitly provides otherwise, it contains no stipulations
for the benefit of a Third Party which could be invoked by a Third Party against
a Party.   13.10   Counterparts. The Agreement may be entered into in any number
of counterparts, all of which taken together shall constitute one and the same
instrument. Any Party may enter into this Agreement by signing any such
counterpart.

ARTICLE 14 — NOTICES
Notices. Each notice, demand or other communication given or made under this
Agreement shall be in writing and delivered or sent to the relevant Party at its
address or fax number set out below (or such other address or fax number as the
addressee has by 5 days’ prior written notice specified to the other Parties):
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20



--------------------------------------------------------------------------------



 



          To the Purchaser:   Dynavax Technologies Corporation
 
  Address:   2929 Seventh Street, Suite 100,
 
      Berkeley, CA 94710, USA
 
  Telephone No:   +1 (510) 848 5100
 
  [ * ]    
 
  Attention:   Chief Financial Officer
 
        With a copy to:   Morrison & Foerster LLP
 
  Address:   425 Market Street, 33rd Floor
 
      San Franciso, CA 94131, USA
 
  [ * ]    
 
  No:    
 
  [ * ]    
 
  Attention:   John W. Campbell III
 
        To the Seller:   Rhein Biotech N.V.
 
  Address:   Oude Maasstraat 47,
 
      6229 BC Maastricht, the Netherlands
 
  [ * ]    
 
  No:    
 
  [ * ]    
 
  Attention:   Managing Director
 
        With a copy to:   Baker & McKenzie Amsterdam NV
 
  Address:   Leidseplein 29
 
      1017 PS Amsterdam, the Netherlands
 
  [ * ]    
 
  No:    
 
  [ * ] No:    
 
  Attention:   Edwin T.H. Liem

Any notice, demand or other communication so addressed to the relevant Party
shall be deemed to have been delivered (a) if given or made by letter, when
actually delivered to the relevant address; and (b) if given or made by fax,
when dispatched. The Parties shall, as soon as possible after the contact
details of such party have changed, inform the other Parties thereof. Failure to
inform the other Parties of such change, as well as any adverse consequences
thereof, shall be for the sole account of such defaulting Party.
ARTICLE 15 — GOVERNING LAW AND ARBITRATION
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

21



--------------------------------------------------------------------------------



 



15.1   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of [ * ] .   15.2   Arbitration. All disputes arising
in connection with this Agreement, or further agreements or contracts resulting
thereof, shall be finally settled in accordance with the Arbitration [ * ] . The
arbitral tribunal shall be composed of three arbitrators. The place of
arbitration shall be [ * ] . The arbitral procedure shall be conducted in the
English language. The arbitral tribunal shall decide according to the rules of
law (“naar de regelen des rechts”). Consolidation of the arbitral proceedings
with other arbitral proceedings pending in [ * ] , as provided in [ * ] is
excluded.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.
Purchaser:
for and on behalf of DYNAVAX TECHNOLOGIES CORPORATION

                      /s/ Dino Dina           blank    
By:
  Dino Dina       By:   blank    
Title:
  CEO       Title:   blank    

Seller:
for and on behalf of RHEIN BIOTECH N.V.

                      /s/ C.P.E. Moonen       /s/ P.G.J. Heijmanns    
By:
  C.P.E. Moonen       By:   P.G.J. Heijmanns    
Title:
  Managing Director       Title:   Managing Director    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

23



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
DEFINITIONS
1. Definitions

         
 
  “Act”   Means the Federal Food Drug and Cosmetics Act in the U.S., its
implementing regulations and FDA guidances, and all counterparts outside the
U.S. to each of the foregoing, including International Conference on
Harmonization guidelines.
 
       
 
  “Agreement”   Means this share sale and purchase agreement, including all
schedule and annexes thereto;
 
       
 
  “Affiliate”   Means, with respect to a company, (i) any Person (directly or
indirectly) in Control of such company, (ii) any Person (directly or indirectly)
under Control by such company or (iii) any Person (directly or indirectly) under
common Control with such company, and (iv) any “Affiliate” of a natural person
(directly or indirectly) in Control of such company; for the purposes of this
definition with respect to any natural person “Affiliate” means (x) the spouse
of such natural person, (y) any other natural person related to such
first-mentioned natural person, or such first-mentioned natural person’s spouse
or registered partner, by blood or marriage in the third degree or closer;
 
       
 
  “Berna Agreement”   Means that certain License and Supply Agreement between
the Purchaser and Berna Biotech AG dated October 28, 2003.
 
       
 
  “Breach”   Has the meaning ascribed to it in Article 8.1;
 
       
 
  “Business Day”   Means any day on which the banks are not required or
authorized to be closed for business in The Netherlands, excluding Saturdays and
Sundays;
 
       
 
  “Civil Law Notary”   Means the civil law notary who shall execute the Notarial
Transfer Deed;
 
       
 
  “Claim”   any notice provided under the notice provisions of the Agreement
pursuant to which either party asserts a claim under Article 8;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

24



--------------------------------------------------------------------------------



 



         
 
  “Clinical Data”   Means all laboratory, analytical, pre-clinical and clinical
data prepared by, for or on behalf of Company or its Affiliates or in Company’s
and/or its Affiliates’ or suppliers’ or distributors’ possession in any form, or
to which any of them has rights, which data is with respect to hepatitis B
surface antigen or any Product.
 
       
 
  “Closing”   Means completion of the sale and purchase of the Shares as
specified in Article 4;
 
       
 
  “Closing Date”   Means the date on which the Closing occurs;
 
       
 
  “Closing Date Working Capital”   Has the meaning ascribed to it in Article 3.2
 
       
 
  “Commercial Agreement”   Means the agreement setting forth certain commercial
arrangements between the Seller on the one hand and the Company and the
Purchaser, on the other hand;
 
       
 
  “Company”   Has the meaning ascribed to it in the Recitals, and shall also be
deemed to include Novovacs BV for purposes of the Company Warranties set forth
in Schedule 7.1.
 
       
 
  “Conditions”   Has the meaning ascribed to it in Article 4.1;
 
       
 
  “Confidential Information”   Means any and all data and information relating
to the Company and/or to the business and affairs of a Party that may be
provided, orally, in writing or digitally, to the other Party that is marked or
expressly stated as being “confidential”;
 
       
 
  “Contract”   Means any agreement, contract, consensual obligation, promise,
understanding, arrangement, commitment or undertaking of any nature (whether
written or oral and whether express or implied), whether or not legally binding.
 
       
 
  “Control”   Person or Persons (each a “controller”) shall be taken to have
Control of another Person (“the controlled person”) if one or more of the
controllers, whether by law or in fact has, or is entitled to acquire, the right
or the power to secure whether directly or indirectly, that the controlled
person’s affairs are conducted in accordance with the wishes of the controller
and in particular, but without prejudice to the generality of the foregoing, if
one or more of the controllers holds:

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

25



--------------------------------------------------------------------------------



 



  (i)   the greater part of the share capital of the controlled person or of the
voting rights attaching to the controlled person’s shares; or     (ii)   the
power to control the composition of any board of directors or governing body of
the controlled person;

      For the purposes of the foregoing and without limitation there shall be
attributed to any controller:

  (i)   any rights or powers which another Person possesses on his behalf or is
or may be required to exercise on his direction or behalf; and     (ii)   all
rights and powers of any body corporate of which any controller alone or
together with another or other controllers has control or of any two or more
such bodies corporate;

         
 
  “Consideration”   Has the meaning ascribed to it in Article 3.1;
 
       
 
  “Damages”   Has the meaning of damages (schade) as defined in [ * ] , subject
to any limitations set forth in the Agreement;
 
       
 
  “DCC”   Means the [ * ] ;
 
       
 
  “Default”   Has the meaning ascribed to it in Article 8.1;
 
       
 
  “Disclosure Letter”   Means the disclosure from the Seller to the Purchaser
disclosing information constituting exceptions to the Warranties;
 
       
 
  “Encumbrance”   Means any mortgage, assignment of receivables, debenture,
lien, charge, pledge, title retention, right to acquire, security interest,
option, right of first refusal, pre-emption righ, usufruct (“vruchtgebruik”) or
limited right (beperkt recht) and any other encumbrance, attachment (“beslag”)
or condition whatsoever;
 
       
 
  “EMPP Agreement”   Has the meaning ascribed to it in Article 5.2(b) (iv)
 
       
 
  “Environment”   Means any ambient workplace or indoor air, surface water,
drinking water supply, groundwater, land surface or subsurface strata, river
sediment and buildings, structures and fixtures.
 
       
 
  “Environmental Claim”   Means any Action, or demand from any Governmental

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

26



--------------------------------------------------------------------------------



 



         
 
      Entity or any Person alleging Liability under Environmental Law, resulting
from or based upon:
 
      (a) the failure to comply with Environmental Law; (b) the failure to
comply with any Environmental Permit; (c) the presence in the Environment or
Release of, or human exposure to, any Regulated Substance or any other
substance, material or waste alleged to be toxic, hazardous or dangerous; or (d)
the obligation to conduct any Remedial Action.
 
       
 
  “Environmental Contamination”   Means (i) the pollution of the soil
(schädliche Bodenverunreinigung) within the meaning of Section 2 para. 3 Federal
Soil Protection Act (Bundesbodenschutzgesetz), (ii) the pollution or
contamination of, or the presence of Regulated Substances (Schadstoffe), or
(iii) the pollution or contamination by or the presence of Regulated Substances
(Schadstoffe) in the ground water or surface water beneath or on real property,
provided, however, that in each case such Environmental Contamination existed
at, or prior to, the Closing Date.
 
       
 
  “Environmental Matters”   Means:
(i) the disposal, release, spillage, deposit, escape, discharge, leak or
emission of, contact with and/or exposure of any person or the environment to
Regulated Substances or waste; (ii) the creation of any odocer, emissions to
air, noise, vibration, radiation, dust, legal or statutory nuisance, or other
adverse impact on the environment; and (iii) any other matter relating to the
condition, protection, maintenance, restoration or replacement of the
environment or any part of it arising directly or indirectly out of the
manufacturing, processing, treatment, keeping, handling, use (including as a
building material), possession, distribution, disposal, supply, receipt, sale,
purchase, import, export, transportation or presence of Regulated Substances or
waste and any risk relating thereto.
 
       
 
  “Environmental Permit”   Means any permit, registration, approval,
identification number, license or other authorization required under or issued
pursuant to any Environmental Law.
 
       
 
  “Euro” or “EUR”   Means Euro, the lawful currency of certain participating
States members of the European Union;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

27



--------------------------------------------------------------------------------



 



         
 
       
 
  “Final CDWC Calculation”   Has the meaning ascribed to it in Article 3.5
 
       
 
  “Financial Statements”   Has the meaning ascribed to it in Section 3 of the
Warranties Schedule;
 
       
 
  “Funds Flow Letter”   Means the letter executed by the Seller and the
Purchaser setting out flow of funds at Closing;
 
       
 
  “GAAP”   Means the generally accepted accounting principles of Germany;
 
       
 
  “GMP” or “cGMP”   Means current good manufacturing practices within the
meaning of the Act.
 
       
 
  “Governmental Authority”   Means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, parliament, local, municipal,
foreign or other government; (c) governmental or quasi governmental authority of
any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, board, instrumentality,
officer, official, representative, organization, unit, body or Entity and any
court or other tribunal), including any Regulatory Agency, whether domestic or
foreign; (d) multinational organization or body; or (e) individual, Entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
 
       
 
  “Governmental Rule”   Means any applicable law (Gesetz, Verordnung Satzung),
judgment, order, decree, statute, ordinance, directive, rule or regulation
issued, rendered or promulgated by any Governmental Authority.
 
       
 
  “Indemnification Notice”   Has the meaning ascribed to it in Article 8.6;
 
       
 
  “Insurance Policies”   Has the meaning ascribed to it in Section 10 of the
Warranties Schedule;
 
       
 
  “IP Rights”   Has the meaning ascribed to it in Section 7 of the Warranties
Schedule;
 
       
 
  “IT System”   Has the meaning ascribed to it in Section 8 of the Warranties
Schedule;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

28



--------------------------------------------------------------------------------



 



         
 
  “Legal Requirement”   Means any federal, state, local, municipal, foreign or
other law, statute, legislation, constitution, principle of common law,
resolution, ordinance, code, Order, edict, decree, proclamation, treaty,
convention, rule, regulation, permit, ruling, directive, pronouncement,
requirement (licensing or otherwise), specification, determination, decision,
opinion or interpretation that is, has been or may in the future be issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.
 
       
 
  “Liabilities”   Means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, direct or indirect, primary or
secondary, matured or unmatured, or determined or determinable, known or
unknown, including those arising under any Governmental Rule, Contract, or
otherwise.
 
       
 
  “Licensed Rights”   Has the meaning ascribed to it in Section 7 of the
Warranties Schedule;
 
       
 
  “Material Adverse Effect”   Means any event, change, circumstance or effect
that when taken individually or together with all other adverse events, changes
and effects, is or is reasonably likely (a) to be materially adverse to the
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects of the Company; or (b) to prevent
or materially delay consummation of the Transaction or otherwise to prevent the
Seller from performing its obligations under this Agreement or the other
Transaction Documents, but excluding any change, circumstance or effect caused
by or relating to: (i) changes in conditions generally affecting (A) the
healthcare or biotechnology industry or (B) the economies in which the Companies
operates, or world economy or securities markets; and (ii) the execution or
announcement of this Agreement or the consummation of the transactions
contemplated hereby, and (iii) the deterioration of the working capital of the
Company substantially from the amount set forth in Section 3.3 of the Agreement.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

29



--------------------------------------------------------------------------------



 



         
 
  “Manufacturing Specifications”   Has the meaning ascribed to it in
Section 10(g) of the Warranties Schedule.
 
       
 
  “Material Contracts”   Has the meaning set forth in Section 9(a) of the
Warranties Schedule.
 
       
 
  “Non-Registered IP Rights”   Has the meaning ascribed to it in Section 7 of
the Warranties Schedule;
 
       
 
  “Notary Account”   Means the trust account of the Civil Law Notary
 
       
 
  “Notarial Transfer Deed”   Means the notarial deed executed by a civil law
notary authorized in Germany pursuant to which the Shares are transferred;
 
       
 
  “Order”   Means any: (a) temporary, preliminary or permanent order, judgment,
injunction, edict, decree, ruling, pronouncement, determination, decision,
opinion, verdict, sentence, stipulation, subpoena, writ or award that is or has
been issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Authority that is or has been entered into in connection with any
Proceeding.
 
       
 
  “Party”   Means any Party in this Agreement;
 
       
 
  “Permits”   Has the meaning ascribed to it in Section 7 of the Warranties
Schedule;
 
       
 
  “Person”   Means any legal entity, firm, corporation, partnership or other
business or legal person, as well as any natural person;
 
       
 
  “Preliminary CDWC Calculation”   Has the meaning ascribed to it in Article 3.3
 
       
 
  “Proposed CDWC Calculation”   Has the meaning ascribed to it in Article 3.4
 
       
 
  “Products”   Means Cytovax Program Products, Supervax Program Products and
Theravax Program Products, as each is defined in the Commercial Agreement.
 
       
 
  “Purchaser”   Has the meaning ascribed to on page 2;
 
       
 
  “Purchaser’s Warranties”   Has the meaning ascribed to it in Article 7.4;
 
       
 
  “Real Property Leased”   Has the meaning ascribed to it in Section 5 of the
Warranties Schedule;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

30



--------------------------------------------------------------------------------



 



         
 
  “Recitals”   Means the recitals of this Agreement;
 
       
 
  “Real Property Owned”   Has the meaning ascribed to it in Section 5 of the
Warranties Schedule;
 
       
 
  “Registered IP Rights”   Has the meaning ascribed to it in Section 7 of the
Warranties Schedule;
 
       
 
  “Regulated Substance”   Means any substance and/or material that in relevant
quantity, form or concentration is listed, defined or regulated as a pollutant,
contaminant, hazardous, dangerous or toxic substance, material or waste pursuant
to any Environmental Law, including any explosives, radon, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum and petroleum products (including waste petroleum and
petroleum products) as well as any material which – without being listed,
defined or regulated in the above described manner – is hazardous, dangerous or
toxic relating to soil, groundwater, surface-water, noise, air (emissions),
which is capable of causing harm or damage to property, human health,
environment or to men or any other organisms protected by Environmental Law
including, without limitation, mineral oils, solvents, substances (including
liquids, solids, gases, noises), pollutants, contaminants, petroleum, petroleum
products and radioactive materials.
 
       
 
  “Regulatory Agency”   Means any Governmental Entity — whether foreign,
domestic, national, regional or provincial — that regulates the safety,
efficacy, reliability, manufacture, investigation, sale, marketing or promotion
of pharmaceuticals, medical products, biologics or biopharmaceuticals, including
the FDA, the EMEA, and their counterparts.
 
       
 
  “Regulatory Applications”   Means (a) all applications for Regulatory Approval
for the Products anywhere in the world, and (b) all applications and/or licenses
required to legally clinically test in humans Products anywhere in the world,
such as investigational new drug applications in the U.S.
 
       
 
  “Regulatory Approvals”   Means all approvals to legally sell the Products as a
pharmaceutical.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

31



--------------------------------------------------------------------------------



 



         
 
  “Release”   Means any release, spill, emission, discharge, leaking, pumping,
injection, deposit or disposal (as those terms are defined in any Environmental
Law) at, into or onto the Environment.
 
       
 
  “Remedial Action”   Means any Action, including any capital expenditure, which
the Company is required to undertake pursuant to Environmental Law to
(a) investigate, monitor, clean up, remove or treat any Regulated Substance in
the Environment; or (b) prevent the Release or threat of Release, or minimize
the further Release, of any Regulated Substance so it does not endanger or
threaten to endanger the Environment or public health or welfare.
 
       
 
  “Research and Development Materials”   Means all research and development
materials used in or related to the Company’s business with respect to hepatitis
B surface antigen production or Products. This includes (without limitation) all
production and other cell lines expressing any Product’s active ingredient.
 
       
 
  “Seller”   Has the meaning ascribed to on page 2;
 
       
 
  “Seller’s knowledge.” “Seller’s awareness,” “Seller’s best knowledge” or words
of similar import   Means (i) the actual knowledge of the Seller’s statutory
directors or after having made reasonable enquiries into the affairs of the
Company in respect of the relevant matter to which this qualification applies,
with the managing directors of the Company, but no other enquiries have been
made by such Seller’s statutory directors, and (ii) the actual knowledge of the
Company’s statutory directors, managing directors, and manager and higher level
employees (including any outside consultants of the Company performing functions
of such employees).
 
       
 
  “Share”   Has the meaning ascribed to in the Recitals;
 
       
 
  “Tax” or “Taxes”   Means all forms of taxation, duties and levies including
public impositions deriving from the refunding of subsidies or grants, whether
in Germany or elsewhere, including but not limited to income tax (including
amounts equivalent to or in respect of income tax required to be deducted or
withheld

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

32



--------------------------------------------------------------------------------



 



         
 
      from or accounted for in respect of any payment), corporate taxes, trade
tax, wealth tax, wage tax, value added tax, customs and other import or export
duties, excise duties, stamp duty, stamp duty reserve tax, development land tax,
national insurance, customs, social security or other similar contributions, and
any interest, penalty, surcharge or fine in connection with it.
 
       
 
  “Third Party”   Means any person who is not a Party;
 
       
 
  “Transaction Agreements”   Means this Agreement, the Commercial Agreement, the
 
       
 
  “Warranties”   Has the meaning ascribed to it in Article 7.1.
 
       
 
  “Warranties Schedule”   Means Schedule 7.1 to the Agreement.
 
       
 
  “Working Capital Adjustment”   Has the meaning ascribed to it in Article 3.2

2.   An action taken by a person will be deemed to have been taken in the
ordinary course of business only if such action is consistent with the past
practices of such person and is taken in the ordinary course of the normal
day-to-day operations of such person.   3.   Where any obligation is qualified
or phrased by reference to use reasonable endeavors, best efforts or wording of
a similar nature, it means the efforts that a person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditious as possible and, regard shall be had, among other factors, to
(i) the price, financial interest and other terms of the obligation; (ii) the
degree of risk normally involved in achieving the expected result; (iii) the
ability of an unrelated person to influence the performance of the obligation.  
4.   The singular shall include the plural and vice versa and references to
words importing one gender will include both genders.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

33



--------------------------------------------------------------------------------



 



SCHEDULE 3.3
PRELIMINARY CDWC CALCULATION
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

34



--------------------------------------------------------------------------------



 



SCHEDULE 4.3(D)
LEGAL OPINION ON RBNV
Opinions to be delivered by Baker & McKenzie (subject to its standard form of
opinion) prior to Closing:
     (a) The Seller is a corporation that is duly organized and validly existing
under the laws of the jurisdiction in which it was incorporated, with the
requisite power and authority to enter into and perform its obligations under
this Agreement and all other agreements entered in connection with the
transactions contemplated thereby, and has taken all necessary corporate action
to authorize the execution and performance thereof.
     (b) The Agreement and all other agreements and obligations undertaken in
connection with the transactions contemplated hereby constitute or will
constitute, following the execution and delivery thereof, the valid and legally
binding obligations of Seller, enforceable against it in accordance with the
respective terms, subject to enforcement of remedies to applicable bankruptcy,
insolvency, reorganization and other laws affecting generally the enforcement of
the rights of creditors and subject to the discretionary authority of a court of
competent jurisdiction with respect to the granting of a decree ordering
specific performance or other equitable remedies.
     (c) The execution, delivery and performance by Seller of this Agreement,
and the agreements contemplated herein do not violate (i) to our knowledge, the
provisions of the law applicable to Seller and (ii) its articles of association
(or comparable charter documents, each as amended from time to time), or any
resolution of its supervisory board or management board.
     (d) Seller is not precluded by the terms of any contract, agreement or
other instrument from (i) entering into this Agreement, or (ii) entering into
any agreement or transaction contemplated in this Agreement, or (iii) from the
consummation of any of the foregoing.
     (e) To our knowledge, no material consents, approvals, orders or
authorizations of, or registrations, or declarations of filing with, any person
are required in connection with the execution and delivery and consummation of
the Agreement, or the agreements contemplated herein, other than the ones
obtained or contemplated to be obtained by this Agreement.
     (f) The registered share capital (Stammkapital) of the Company is [ * ] .
The Seller is the sole shareholder of the Company. The only capital stock of the
Company issued is the Share and there are no other shares of capital stock of
the Company issued and outstanding. Neither the Company nor the Seller is under
any obligation to increase the registered share capital of the Company, and no
shareholders’ resolution has been passed resolving an increase of the
(registered) share capital / the issuance of new shares or a redemption of
shares. The Seller has full right and title to the Share.
     (g) Neither the Company nor the Seller has given to any person any right to
acquire or subscribe for shares in the Company that will survive the Closing. No
rights, including but not limited to option rights, warrants, convertibles and
similar rights, have been
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

35



--------------------------------------------------------------------------------



 



granted or issued relating to any shares of the Company that will survive the
Closing. There are no resolutions of the general meeting of shareholders of the
Company that have not yet been fully effectuated providing for the issuance of
shares in the capital of the Company or the grant of options or other rights to
acquire shares in the capital of (or any interest in) the Company.
     (h) Except as set forth in the Agreement and the Disclosure Letter, to our
knowledge, there is no litigation or proceeding pending against the Seller
before any court or administrative agency which is likely to materially and
adversely affect the ability of the Seller to perform its obligations under the
Agreement or which seeks to prevent the consummation of the transactions
contemplated by the Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

36



--------------------------------------------------------------------------------



 



SCHEDULE 4.4(C)
LEGAL OPINION ON DYNAVAX
Opinions to be delivered by Morrison & Foerster LLP (subject to its standard
form of opinion) prior to closing:
     (a) The Purchaser is a corporation that is duly organized and validly
existing under the laws of the jurisdiction in which it was incorporated, with
the requisite power and authority to enter into and perform its obligations
under this Agreement and all other agreements entered in connection with the
transactions contemplated thereby, and has taken all necessary corporate action
to authorize the execution and performance thereof.
     (b) The Agreement and all other agreements and obligations undertaken in
connection with the transactions contemplated hereby constitute or will
constitute, following the execution and delivery thereof, the valid and legally
binding obligations of Purchaser, enforceable against it in accordance with the
respective terms, subject to enforcement of remedies to applicable bankruptcy,
insolvency, reorganization and other laws affecting generally the enforcement of
the rights of creditors and subject to the discretionary authority of a court of
competent jurisdiction with respect to the granting of a decree ordering
specific performance or other equitable remedies.
     (c) The execution, delivery and performance by the Purchaser of this
Agreement, and the agreements contemplated herein do not violate (i) to our
knowledge, the provisions of any federal or California statute or regulation
applicable to the Company, (ii) the Company’s certificate of incorporation or
bylaws, or (iii) to our knowledge, any resolutions of its board of directors.
     (d) Purchaser is not precluded by the terms of any contract, agreement or
other instrument from (i) entering into this Agreement, or (ii) entering into
any agreement or transaction contemplated in this Agreement, or (iii) from the
consummation of any of the foregoing.
     (e) To our knowledge, no material consents, approvals, orders or
authorizations of, or registrations, or declarations of filing with, any person
are required in connection with the execution and delivery and consummation of
the Agreement, or the agreements contemplated herein, other than the ones
obtained or contemplated to be obtained by this Agreement.
     (f) Except as set forth in the Agreement, to our knowledge, there is no
litigation or proceeding pending against the Purchaser before any court or
administrative agency which is likely to materially and adversely affect the
ability of the Purchaser to perform its obligations under the Agreement or which
seeks to prevent the consummation of the transactions contemplated by the
Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

37



--------------------------------------------------------------------------------



 



SCHEDULE 5.2(B)(I)
NOTARIAL TRANSFER DEED
Notarial Protocol
Transacted in
                                                                     
           , this                                          of 2006
Before me, the undersigned notary
 
officiating at                                                                 
                , appeared today:
            {                    }
acting not in his/her own name, but in the name and on behalf of

1.   Dynavax Technologies Corporation, a corporation organized and existing
under the laws of the State of Delaware, having its registered and business
offices at 2929 Seventh Street, Suite 100, Berkeley, CA 94710, United States of
America (“Transferee”),       by virtue of Power of Attorney dated
                                        , the original of which has been
submitted and a certified copy of which is attached to this Notarial Protocol as
Annex 1       and   2.   Rhein Biotech N.V., a public limited liability company
organized and existing under the laws of The Netherlands, with its corporate
seat at Maastricht and its registered office at Oude Maasstraat 47, 6229 BC
Maastricht, The Netherlands (“Transferor”);       by virtue of Power of Attorney
dated                                         , the original of which has been
submitted and a certified copy of which is attached to this Notarial Protocol as
Annex 2.

Acting as aforesaid, the person appearing then asked for the notarial recording
of the following share transfer agreement:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

38



--------------------------------------------------------------------------------



 



§ 1 Object of the Transfer

1.1   The Transferor is the legal owner of the entire issued share capital of
Rhein Biotech Gesellschaft für Neue Biotechnologische Prozesse und Produkte
m.b.H., a private limited liability company organized and existing under the
laws of Germany (Gesellschaft mit beschränkter Haftung), with its corporate seat
at Düsseldorf, Germany and its principal place of business at Eichfelder Strasse
11, 40595 Düsseldorf, Germany (“Company”), consisting of 1 share, with a nominal
value of [ * ] (the “Share”).

§ 2 Transfer of Shares

2.1   Transferor hereby transfers the Shares to Transferee. Transferee hereby
accepts such transfer.   2.2   The transfer of the Shares shall include any and
all rights pertaining to the Shares as at the date and time of transfer.

§ 3 The Underlying Sale Contract

3.1   The underlying contract (Verpflichtungsgeschäft) for the sale and purchase
of the shares has been concluded and documented in a separate document, being
the Share Sale and Purchase Agreement dated
                                         (the “Sale and Purchase Agreement”).  
3.2   This notarial deed effects only the transfer of the shares
(Verfügungsgeschäft), and all rights and obligations of the Transferor and
Transferee relating to the sale and purchase of the Share are governed
exclusively by the Sale and Purchase Agreement.

§ 4 Costs and transfer taxes

4.1   Each Party to this deed hall bear its own costs and expenses in connection
with the preparation, execution and consummation of this deed, including,
without limitation, any and all professional fees and charges of its advisors.  
4.2   The costs of the notarisation of this deed shall be borne by
                                        .   4.3   Any transfer taxes including,
without limitation, real estate transfer tax (Grunderwerbssteuer) which are
triggered by the execution of this deed shall be borne as stipulated in the Sale
and Purchase Agreement.

§ 5 Miscellaneous

5.1   This deed contains all of the terms and conditions relating to the subject
matter of this deed.   5.2   If any provision of this deed shall be invalid or
unenforceable for any reason whatsoever, the remaining provisions of this deed
shall not be affected thereby. The invalid or unenforceable provision shall be
replaced by a valid and enforceable provision in order to achieve the intent of
the Parties to the fullest extent possible.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

39



--------------------------------------------------------------------------------



 



8.3   All changes and amendments to this deed shall require written form unless
notarial form is required by law. This requirement shall also apply to any
changes or amendments to the provision contained in the foregoing sentence.

8.4 This deed shall be governed and construed in accordance with the laws of the
Federal Republic of Germany. In the event of any dispute arising out of this
Agreement, such dispute shall be resolved in accordance with the dispute
resolution provisions of the Sale and Purchase Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

40



--------------------------------------------------------------------------------



 



SCHEDULE 5.2(B)(II)
NOTIFICATION OF TRANSFER
To:
The Directors
Rhein Biotech Gesellschaft für Neue Biotechnologische Prozesse und Produkte
m.b.H.,
Eichfelder Strasse 11
40595 Düsseldorf
Germany
Notification of Transfer
Notice is hereby given pursuant to § 16 of the German Limited Company Act
(GmbHG) that:
Rhein Biotech N.V., a public limited liability company organized and existing
under the laws of The Netherlands, with its corporate seat at Maastricht and its
registered office at Oude Maasstraat 47, 6229 BC Maastricht, The Netherlands
has, by notarial deed executed today, transferred its holding of 1 share with a
nominal value of [ * ] in Rhein Biotech GmbH, such share being the entire issued
share capital, to
Dynavax Technologies Corporation, a corporation organized and existing under the
laws of the State of Delaware, having its registered and business offices at
2929 Seventh Street, Suite 100, Berkeley, CA 94710, United States of America,
and Dynavax Technologies Corporation is thus now the new sole shareholder of
Rhein Biotech GmbH.
for and on behalf of RHEIN BIOTECH N.V.

                       
 
           
By:
           
 
           
Title:
           
 
           
Date:
           
 
 
 
       

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

41



--------------------------------------------------------------------------------



 



SCHEDULE 5.2 (B)(III)
COMMERCIAL AGREEMENT
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

42



--------------------------------------------------------------------------------



 



CONFIDENTIAL
DEFINITIVE COMMERCIAL AGREEMENT
This Definitive Commercial Agreement (the “Agreement”) is entered into this 21st
day of April, 2006 by and between:
Rhein Biotech NV, incorporated under the laws of the Netherlands having its
registered office at Oude Maasstraat 47, NL 6229 BC Maastricht, The Netherlands
(hereinafter “RBNV”);
And
Rhein Biotech GmbH, formed and in good standing under the laws of Germany,
having its seat in Dusseldorf, Eichsfelder Strasse 11, 40595, Germany, (“RBG”);
And
Dynavax Technologies Corporation, a USA corporation having its offices at 2929
Seventh Street, Suite 100, Berkeley, CA 94710 USA (“Dynavax”).
(With each of RBNV, RBG and Dynavax, referred individually as a “Party” and
collectively as the “Parties”)
RECITALS
Whereas, Crucell NV (“Parent”) is the owner of substantially all of the share
capital of Berna Biotech AG (“Berna”), which is the owner of substantially all
of the share capital of RBNV, which is in the vaccine business and owns
100 percent of the share capital of RBG;
Whereas, Dynavax is in the vaccine development business and is a party to a
License and Supply Agreement with Berna;
Whereas, Dynavax is purchasing RBG, and RBNV is selling RBG to Dynavax, under
the Share Sale and Purchase Agreement dated March 
27, 2006;
Whereas, RBNV and Dynavax have entered into a Letter of Intent dated March 10,
2006, in connection with the purchase of the RBG stock and the commercial
agreements associated therewith (the “Letter of Intent”), for the purpose of
reaching non-binding understanding as to certain terms and binding understanding
as to others (as set forth therein), in order to negotiate a written share
purchase agreement and written commercial agreements (jointly the “Definitive
Agreements,” more particularly defined below);
And Whereas, RBNV and Dynavax have negotiated the Definitive Agreements,
including the terms of the Agreement, which provides, inter alia, for the
termination of certain pre-existing agreements among the Parties (including
superseding such Letter of Intent with regard to the subject matter of this
Agreement), and the granting of certain license and other rights, as more
specifically described hereinbelow.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties agree as follows:
SECTION 1. DEFINITIONS. The following initially capitalized terms have the
following meanings when used in this Agreement (and derivative forms of them
will be interpreted accordingly):
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

43



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  1.1   “Affiliate” means, as to any person or entity, any other person or
entity, which controls, is controlled by, or is under common control with such
person or entity. A person or entity shall be regarded as in control of another
entity only if it owns or controls, directly or indirectly, at least fifty
percent (50%) of the equity securities or other ownership interests in the
subject entity entitled to vote in the election of directors or with the power
to direct or elect management of such subject entity. Affiliates of RBNV include
Parent, Green Cross Vaccine Corp. (an entity organized under the laws of the
Republic of Korea), Rhein Vaccines B.V., Berna Biotech A.G., and Crucell Holland
B.V.,. Affiliation shall be determined based on RBG being wholly owned by
Dynavax, and not owned at all by RBNV.     1.2   “Alum” means any composition
that is or contains aluminum in any form, regardless of whether [ * ]     1.3  
“Asian Country” means any country geographically located on the continent of
Asia. To be clear, the Asian Countries exclude Australia and New Zealand.    
1.4   “Closing Date” means the first date set forth above.     1.5   “Control”
means, with respect to a particular item of know-how or a particular Patent at a
given date, the ownership of or a license under, together with the right to
grant a license or sublicense of the scope set forth in the Agreement under,
such item of know-how or Patent, without breaching any written agreement with a
third party in existence as of such date.     1.6   “Cytovax” means the
prophylactic cytomegalovirus vaccine currently under development in NovoVacs BV.
    1.7   “Cytovax Program Products” means [ * ] , including Cytovax.     1.8  
“Definitive Agreements” means (i) the Share Sale and Purchase Agreement (parties
are RBNV and Dynavax) dated as of March 27, 2006; (ii) this Agreement (parties
are RBNV, RBG, and Dynavax); (iii) the Supervax Exclusive License Agreement
dated as of the Closing Date (parties are RBNV, RBG and Green Cross); (iv) the
Termination Agreement dated as of the Closing Date (parties are Berna and
Dynavax); and (v) the Waiver Agreement relating to the employee stock plans (by
managers and employees of RBG) dated as of the Closing Date.     1.9   [ * ]    
1.10   “Dynavax Notice” has the meaning given in the first paragraph of
Section 3.1.     1.11   “Existing Contracts” has the meaning given in
Section 2.1.     1.12   “Heplisav” means Dynavax’s current Hepatitis B vaccine
containing Hepatitis B surface antigen and Dynavax’s 1018 ISS.



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

44



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  1.13   “Heplisav Program Product” means [ * ] In this context, [ * ] The
product Heplisav is included among the Heplisav Program Products.     1.14   [ *
]     1.15   “High Cost Registration European Countries” means all countries
that are members of the European Union as of the Closing Date, and Norway,
Switzerland and Iceland, other than the Low Cost Registration European
Countries.     1.16   “Know How” means all materials, information, experience
and data, formulae, procedures, results and specifications, in written or
electronic form, that (i) are Controlled by RBG or RBNV as of the Closing Date,
(ii) are not generally known and (iii) are not subject to a third party
confidentiality obligation that prevents RBG or RBNV from disclosing the same.
Know How includes the Master Cell Line.     1.17   “Low Cost Registration
European Countries” means any country within the European Union as of the
Closing Date, and Norway, Switzerland and Iceland, in which the approval for
marketing of a vaccine product [ * ]     1.18   “Master Cell Line “ means the [
* ] strain, designated as [ * ] that exists as master cell banks designated as [
* ] and working cell banks designated as [ * ] as such cell line is described
and referred to in the following IND filed with the FDA: [ * ] This strain is
referred to between the Parties as the [ * ] strain.     1.19   “Patents” means
all granted patents, including utility models and certificates of invention, and
reissues, reexaminations, supplementary protection certificates, extensions, and
term restorations thereof, and patent applications, including any continuations,
continuations-in-parts, divisionals thereof, and the like.     1.20   [ * ] is
defined by reference to [ * ] it [ * ] to [ * ] or [ * ] for a [* ]         [ *
] means to [ * ] and [ * ] a [ * ] or [ * ] of [ * ] are [ * ] pursuant to a [ *
] that provides that [ * ] of [ * ] as a [ * ] from [ * ] to [ * ] or [ * ] for
[ * ] of a [ * ] in [ * ] or [ * ] for the [ * ] of [ * ] the [ * ] in a [ * ]
for [ * ] which [ * ] is [ * ] of this definition [ * ] qualify [ * ]     1.21  
“RBG IP” means RBG Patents and the related Know How, both as of the Closing
Date.     1.22   “RBG Patents” means Patents Controlled by RBG as of the Closing
Date that are listed in Exhibit 1.16.     1.23   “Supervax” shall mean the
current prophylactic two dose Hepatitis B vaccine that includes the [ * ]
adjuvant. [ * ]     1.24   “Supervax Program Products” means all prophylactic
Hepatitis B vaccines that contain all of the following: [ * ] The Supervax
Program Products include Supervax.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

45



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    1.25   “Theravax” means a therapeutic Hepatitis B vaccine that contains all
of [ * ]     1.26   “Theravax Program Products” means all therapeutic Hepatitis
B vaccines that contain all of [ * ] The Theravax Program Products include
Theravax.     1.27   “Traditional Hepatitis B Vaccine” means any vaccine that
contains [ * ] For the avoidance of doubt, Traditional Hepatitis B Vaccine
includes the following Hepatitis B vaccines registered at Closing: [ * ]

In addition, throughout this Agreement the words “include” (and all conjugations
of it), “such as” and “for example” shall each be deemed to be followed by the
words “without limitation,” “but without limitation,” or similar language
against construing the language as limiting.
SECTION 2. CONFIRMATION, AMENDMENT AND TERMINATION OF EXISTING CONTRACTS AMONG
THE PARTIES

  2.1   Confirmation of Existing Contract Obligations. Except for the March 1,
2005 Agreement between RBG, RBNV and Berna (which is terminated by the Share
Sale and Purchase Agreement), and except to the extent specifically modified
herein and/or by a separate amendment attached hereto as an Exhibit, all terms
of pre-existing (prior to the Closing Date) contracts among RBG on the one hand
and RBNV, and its Affiliates, on the other hand the “Existing Contracts;” the
Existing Contracts exclude the Definitive Agreements), are hereby confirmed and
remain in full force and effect.     2.1.1   The Parties hereby agree that this
Agreement sets forth the entire understanding between the Parties and their
Affiliates with respect to the ownership of, all licenses to, and all rights to
use and practice, the RBG IP and the [ * ] strain (here and everywhere else used
in this Agreement where we refer to [ * ] we mean the strain [ * ] as described
in [ * ] Release Testing, Genetic and Product Characterisation). That is to say,
where we refer above to “except to the extent specifically modified hereunder,”
the grants of licenses under and rights to use and practice the RBG IP set forth
in this Agreement is, together with the remainder of this Section 2.1.1 and
Sections 2.4 and 2.5, are intended to supersede all prior understandings with
respect to the ownership of, licenses under, and rights to use RBG IP and the [
* ] strain, and to set forth the Parties’ entire agreement with respect to all
of the foregoing matters mentioned in this sentence. RBNV and its Affiliates
hereby acknowledge that they have no ownership or license rights in the RBG IP
(excluding the Master Cell Line) and the [ * ] strain other than the license
rights set forth in this Agreement. RBNV acknowledge that they have no financial
interest in the RBG IP or [ * ] strain other than as set forth in Section 2.4
and 2.5.     2.2   Termination of Berna Agreement. The Termination Agreement
between Dynavax and Berna, which sets forth the Parties’ mutual agreement to
terminate the License and Supply Agreement, dated November 19, 2003, is attached
as

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

46



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      Exhibit 2.2. Thus, such License and Supply Agreement is terminated.
Section 2.1 of this Agreement shall not viewed or deemed in any way to resurrect
it.     2.3   Assignment of Supervax Trademark Rights. The Supervax Trademark
Assignment Agreement between RBG and Berna is attached as Exhibit 2.3.     2.4  
Fully Paid-Up License Rights. All Patent and Know-How rights, including RBG
Patents rights, granted to RBNV, RBG, and their Affiliates, in pre-existing
agreements between or among RBNV, RBG and their Affiliates, are hereby paid-up
and royalty-free at the Closing Date. With the exception of (1) any outstanding
invoices at Closing, (2) the arrangements specifically made and/or referenced in
the Definitive Agreements executed at Signing and/or Closing (such as the profit
share for Supervax, the loan repayments, any outstanding accounts payable, any
open invoices, and the payments under Section 2.5) and (3) the [ * ] between RBG
and RBNV described in the October 1, 2005 Addendum to License Agreement (between
RBG and GCVC dated June 30, 1998) with respect to the License and Technology
Transfer Agreement between [ * ] sharing arrangement is also referred to at the
end of Section 2.5). RBG and RBNV hereby waive all rights to any and all claims
to all monies owed under such pre-existing agreements. If RBNV or RBG requests
in writing, RBG or RBNV, respectively, shall promptly execute, and deliver to
the other, any formal amendment documents confirming the waiver of any monetary
obligations owing thereto and/or to its Affiliates and specific to the aforesaid
pre-existing documents. Such confirmations must be consistent with this
Agreement and the other Definitive Agreements. Such confirmations shall not have
any force of effect to the extent inconsistent with this Agreement and/or any of
the other Definitive Agreements.     2.5   RBNV Rights to RBG Third Party
License Revenues. RBG shall pay to RBNV all monies (excluding those already
included in RBG’s accounts receivable as of the Closing Date) received by RBG
from third parties pursuant to obligations in license agreements with RBG, which
agreements exist on the Closing (other than current licenses with RBNV and its
Affiliates and specifically excluding [ * ] and the License and Technology
Transfer Agreement between [ * ] ) (“Current Licenses”), to the extent that such
monies exceed [ * ] annually after adjustment for payments owed (a) based on
agreements existing at Closing, to other third parties from such monies
(including any royalties due to such other third parties on in-licensed IP
sublicenses to the RBG licensees), and (b) for intellectual property that
becomes licensed under the Current Licenses due to RBG obtaining control thereof
after the Closing Date, to such third parties pursuant to the written agreement
by which RBG obtains such control. For the purposes of clarity, these payments
shall not include any payments received by RBG with respect to its Supervax
Program Products, Theravax Program Products and Cytovax Program Products. RBNV
shall have reasonable audit access to records of such payments on reasonable
terms and at reasonable times. Such audits must be performed by a reputable
certified public accountant, under appropriate obligations of confidentiality.
Such audits shall not be made more frequently than once annually, no later than
three (3) years after the payment period being audited.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

47



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  Current Licenses specifically exclude the following:

[ * ]

  With respect to such [ * ] the [ * ] referred to in the October 1 2005
Addendum to License Agreement (between RBG and GCVC dated June 30, 1998) shall
continue in full force and effect.

SECTION 3. SUPERVAX RIGHTS OF FIRST REFUSAL AND FIRST NEGOTIATION

  3.1   European Countries (other then Low Cost Registration European
Countries). Dynavax, or an Affiliate thereof, shall promptly notify RBNV in
writing within [ * ] of taking its decision to develop the first Supervax
Program Product (and thereafter within [ * ] after it takes such decision with
respect to each subsequent Supervax Program Product not already (at the time of
such decision) subject to a pre-existing third party agreement) for any High
Cost Registration European Countries (“Dynavax Notice”). Dynavax, and/or an
Affiliate thereof, shall not [ * ] the (i) development and commercialization
(including marketing and selling), and/or (ii) distribution and/or sale of such
Supervax Program Product(s) for and in High Cost Registration European Countries
until after the Parties have exercised their commercially reasonable efforts
according to this Section 3.1 (unless RBNV fails to provide within the time
period stated in Section 3.1.1 a notice that RBNV wishes to negotiate with
Dynavax or its Affiliate under that Section).     3.1.1   Schedule and
Procedure. Within [ * ] of receiving notification pursuant to Section 3.1, RBNV,
or an Affiliate thereof, may notify Dynavax in writing of RBNV’s, or an
Affiliate’s, intention to negotiate a development and commercialization
agreement with Dynavax or an Affiliate thereof (the “RBNV Notice”). If RBNV, or
an Affiliate thereof, does not provide the RBNV Notice, then Dynavax may deem
the failure to answer as a negative response and shall be free to proceed with
third-party transactions regarding such Supervax Program Product rights in any
and/or all of the countries mentioned in the Dynavax notice, without
restriction.     3.1.2   Within [ * ] of receiving the RBNV Notice, Dynavax, or
an Affiliate thereof, shall provide RBNV with a good faith written proposal for
a development and commercialization agreement (at a term sheet or greater level
of detail, but not required to be at the level of a fully drafted agreement),
which may, at Dynavax’s discretion, [ * ] for such Supervax Program Product in
the specific country or countries (“Dynavax Proposal”).     3.1.3   Within [ * ]
of receipt by RBNV of the Dynavax Proposal (“Negotiation Period”), RBNV and
Dynavax, or their designated Affiliates, shall exercise their commercially
reasonable efforts to negotiate, [ * ] the terms of such development and
commercialization arrangement, including [ * ] .     3.1.4   Dynavax, or an
Affiliate thereof, shall not offer more favorable terms, such as an

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

48



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      offer that does not require the sharing of development costs (if the offer
to RBNV included such sharing), than those offered to RBNV under Section 3.1.2
(if a proposal under such Section was required of Dynavax), within [ * ] from
the expiration of the Negotiation Period, unless those terms have first been
offered to, and rejected by, RBNV, which rejection or approval shall be provided
within [ * ] of notification. A failure to respond within such [ * ] shall be
considered a rejection. After such [ * ] period, Dynavax, RBG and their
Affiliates shall be free to proceed with third-party transactions regarding such
Supervax Program Products rights in any and/or all of the countries mentioned in
the Dynavax notice, without restriction.

Dynavax is entitled to provide the Dynavax Notice to RBNV with respect to one or
more High Cost Registration European Countries. Dynavax may also choose (in its
sole discretion) to include in the Dynavax Notice Low Cost Registration European
Countries, and is not required to proceed separately, contemporaneously or later
under Section 3.2. RBNV is not entitled to pick and choose among countries in a
Dynavax Notice, but rather must respond on a group basis to the country or
countries that is or are included in the Dynavax Notice.
Dynavax is entitled to provide the Dynavax Notice to RBNV with respect to one or
more Supervax Program Products. RBNV is not entitled to pick and choose among
Supervax Program Products in a Dynavax Notice, but rather must respond on a
group basis to the Supervax Program Product(s) that is or are included in the
Dynavax Notice.

  3.2   Asian Countries and Low Cost Registration European Countries. Dynavax,
or an Affiliate thereof, shall promptly notify RBNV in writing within [ * ] of
taking its decision to [ * ] in any Asian Country(ies) and/or Low Cost
Registration European Country(ies). Such decision must only be made if the
Supervax Program Product and data regarding it is such that it shall be at a
stage that it would be reasonable to [ * ] it being understood and agreed that
if in the particular country it is customary that [ * ] Dynavax, and/or an
Affiliate thereof, shall not [ * ] any third party for the sale and/or
distribution of Supervax for and in any Asian Country(ies) and/or Low Cost
Registration European Country(ies) until after the Parties have exercised their
commercially reasonable efforts according to this Section 3.2 (unless RBNV fails
to provide a notice that it wishes to negotiate with Dynavax or its Affiliate
under Section 3.2.1 within the deadline stated in such Section in which case
Dynavax and RBG are free to proceed regarding such Supervax Program Product
rights for the country(ies) mentioned in the notice, without restriction).    
3.2.1   Schedule and Procedure. Within [ * ] of receiving notification pursuant
to Section 3.2, RBNV, or an Affiliate thereof, may notify Dynavax in writing of
RBNV’s, or an RBNV Affiliate’s, intention to negotiate a commercialization
agreement with Dynavax, or an Affiliate thereof, with respect to the Asian
Country(ies) and/or Low Cost Registration European Country(ies) mentioned in
Dynavax’s or its Affiliate’s notice (such notice from RBNV, the “RBNV Notice”).
If RBNV, or an Affiliate thereof, does not provide the RBNV Notice, then Dynavax
may deem the failure to answer as a negative response. In that case, Dynavax and
RBG are free

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

49



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      to proceed regarding such Supervax Program Product rights for the
country(ies) mentioned in their notice, without restriction.     3.2.2   Within
[ * ] of receipt of the RBNV Notice, RBNV and Dynavax, or their designated
Affiliates, shall exercise their commercially reasonable efforts to negotiate, [
* ] in good faith, the essential terms and conditions of sales and distribution,
including [ * ] .     3.2.3   In case negotiations under Section 3.2.2 (if
required to be initiated thereunder) do not result, within the specified [ * ]
in an agreement as specified in Section 3.2.2, Dynavax, or an Affiliate thereof,
may [ * ] provided that Dynavax, or an Affiliate thereof, shall not offer to
such third parties more favorable terms than those offered to RBNV, within [ * ]
after the end of discussions under Section 3.2.2 without first offering such
more favorable terms to RBNV. RBNV is obliged to respond yes or no to the more
favorable terms within [ * ] A failure to respond within such [ * ] is
considered a rejection.

The principles of the last two paragraph of Section 3.1 apply to Section 3.2 as
well. To avoid any doubt, this Section 3.2 does not apply to Supervax Program
Product rights for Low Cost Registration European Countries where such rights
for the particular countries have already been passed upon by RBNV through the
mechanism of Section 3.1.

  3.3   First Negotiation. Dynavax and RBNV agree that, for [ * ] after the
Closing Date, neither Party nor their Affiliates, shall negotiate with any third
parties, without first negotiating and discussing in good faith with each other,
any possible joint development, research, collaboration and/or marketing
agreement for [ * ]

SECTION 4. GRANT OF LICENSES.

  4.1   Supervax. RBG hereby confirms its exercise of the exclusive (even as to
the grantor) license option in the License Option Agreement Supervax dated
November 9, 2005, between RBG and Green Cross Vaccine Corporation (the
“Superseded Option”). The terms of such resulting exclusive license are
described in the Exclusive License Agreement attached hereto as Exhibit 4.1,
which terms supersede the Superseded Option.     4.2   Master Cell Line and
Hepatitis B Surface Antigen [ * ] . Subject to any pre-existing third party
agreements and the terms of this Agreement (including the covenants specified in
Section 6 hereof), RBNV and its Affiliates, hereby with respect to Section 4.2.1
agree that RBG and Dynavax have, and with respect to Section 4.2.2 grant, and
confirm the grant, to RBG and Dynavax, of the following rights:     4.2.1   The
right to use the Master Cell Line for Hepatitis B surface antigen ([ * ] )
currently in RBG’s possession (including progeny of such cell line) for any and
all permitted purposes, including clinical and commercial production. “Permitted
purposes” in this context means all activities outside the scope of the
exclusive

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

50



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      license of Section 4.3.2, other than activities forbidden in Section 6,
during the time period forbidden therein.

  4.2.2   A non-exclusive license under all Patents (if any) owned, or
controlled with the right to sublicense, by RBNV to develop, make, have made,
use, offer to sell, sell, store and import Hepatitis B surface antigen ([ * ] )
produced on the Master Cell Line, but while the license of Section 4.3.2 is in
effect only outside the scope of the exclusive license of Section 4.3.2; and
excluding activities forbidden in Section 6, during the time period forbidden
therein.     4.2.3   Sublicense Rights. The rights and licenses specified in
4.2.1 and 4.2.2 above are sublicensable without RBNV’s and its Affiliates’
consent through one or more tiers or layers of sublicensees to RBG’s and
Dynavax’s Affiliates, third party contract manufacturers, contract clinical and
analytical service providers, distributors, and commercial development and/or
marketing partners (including licensees).     4.2.4   The rights and licenses
granted in this Section 4.2 are royalty-free and fully paid-up as far as any
payments to RBNV and its Affiliates are concerned, and are perpetual.     4.3  
RBG License Grants to RBNV. Subject to the terms of this Agreement and any
restrictions stated in in-licenses by which RBG acquired Control of any RBG IP
that is not owned by RBG, RBG hereby grants to RBNV and its Affiliates, and RBNV
and its Affiliates shall hereby receive, the following rights:     4.3.1   a
fully paid-up, royalty-free, non-exclusive, license under RBG IP, in perpetuity,
to develop, make, have made, use, sell, offer to sell, store, import and export
any and all products, except for Supervax Program Products, Theravax Program
Products, Cytovax Program Products and Heplisav Program Products.

  4.3.1.1   The exclusion of Supervax Program Products, Theravax Program
Product, Cytovax Program Products and Heplisav Program Products from the
foregoing license means (without limitation) that such license does not extend
to the making and selling of Hepatitis B surface antigen (or any other
ingredient covered by or made using the RBG IP) for inclusion (or under
contractual terms that would permit their inclusion) in any Supervax Program
Product(s), Theravax Program Product(s), Cytovax Program Product(s) and/or
Heplisav Program Product(s). Accordingly, RBNV and their Affiliates shall only
supply Hepatitis B surface antigen, made using RBG IP, and such other
ingredients to third parties under circumstances in which such third parties
(and any entities to which they may transfer such antigen and other ingredients)
are legally forbidden and precluded from making Supervax Program Products,
Theravax Program Products, Cytovax Program Product and Heplisav Program Products
using the supplied quantities of such antigen and other ingredients.
Notwithstanding the foregoing, RBNV and its Affiliates shall not be required to
amend

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

51



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      their existing agreements to comply with the restrictions specified in
this Section 4.3.1, but shall exert its reasonable diligent efforts, which do
not adversely financially impact RBNV, to include such terms upon amendment
thereof and shall include them on any voluntary extension to the relationship
(i.e. one that is not required without RBNV’s or its Affiliate’s consent under
the contract that exists as of the Closing Date).

  4.3.2   a fully paid-up exclusive license under RBG IP, to develop, make, use,
offer to sell, store, sell and import Traditional Hepatitis B Vaccines (such as
[ * ] and any combination vaccines (containing two (2) or more vaccines directed
against diseases caused by independent agents) that (a) include a Traditional
Hepatitis B Vaccine (such as [ * ] ), but (b) exclude Heplisav Program Products.
Such license shall be exclusive, even as to Dynavax and RBG, for a term lasting
until the longer of the end of ten years or the life of the last-to-expire
applicable RBG Patent.

  4.3.2.1   The foregoing license explicitly does not extend to the making and
selling of Hepatitis B surface antigen (or any other ingredient covered by or
made using the RBG IP) for inclusion (or under contractual terms that would
permit their inclusion) in any Supervax Program Product(s), Theravax Program
Product(s), Cytovax Program Product(s) and/or Heplisav Program Products.
Accordingly, RBNV and their Affiliates shall only supply Hepatitis B surface
antigen, made using RBG IP, and such other ingredients to third parties under
circumstances in which such third parties (and any entities to which they may
transfer such antigen and other ingredients) are legally forbidden and precluded
from making Supervax Program Products, Theravax Program Products, Cytovax
Program Product and Heplisav Program Products using the supplied quantities of
such antigen and other ingredients. Notwithstanding the foregoing, RBNV and its
Affiliates shall not be required to amend their existing agreements to comply
with the restrictions specified in this Section 4.3.2, but shall exert its
reasonable diligent efforts, which do not adversely financially impact RBNV, to
include such terms upon amendment thereof and shall include them on any
voluntary extension to the relationship (i.e. one that is not required without
RBNV’s or its Affiliate’s consent under the contract that exists as of the
Closing Date).

  4.3.3   For the avoidance of doubt, the licenses of Section 4.3.1 and 4.3.2 do
not in any way diminish the scope of RBG’s rights to the Supervax Program
Products, Theravax Program Products and Cytovax Program Products.     4.3.4  
Sublicense Rights and Restrictions. The licenses of both Sections 4.3.1 and
4.3.2 are subject to restrictions on RBG’s ability to license and sublicense
pursuant to pre-existing third-party agreements (i.e. agreements with entities
other than Affiliates). Other than such third party licensing restrictions:

  (1)   RBNV’s non-exclusive license rights provided in subsection 4.3.1 above

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

52



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      are sublicensable in conjunction with the grant of a license or sublicense
under [ * ]     (2)   RBNV’s exclusive license rights provided in subsection
4.3.2 above, are sublicensable [ * ] without any requirement that RBNV license
other intellectual property in conjunction with the grant of the sublicense.    
(3)   To avoid any doubt, any sublicensees under the license of subsection 4.3.1
and any sublicensees under the license of Section 4.3.2 shall be subject to the
same restrictions as stated in Sections 4.3.1.1 and 4.3.2.1, respectively, as if
such sublicensees were RBNV or an RBNV Affiliate.

  4.3.5   RBG Obligation to Secure Third Party Licensor Consent. At RBNV’s
written request, RBG shall promptly notify each third party licensor of RBG IP,
of RBG’s obligation under Section 4.3 to sublicense rights in such RBG IP to
RBNV, and if consent or amendment under the appropriate license agreement is
required, then RBG shall [ * ] to obtain written consent from each such third
party licensor. Promptly upon securing each required consent from a third party
licensor, if the terms of the consent are acceptable to RBNV, then the Parties
shall execute a formal sublicense agreement with RBNV providing for (1) the
sublicense of RBG IP rights to RBNV, and (2) the assumption of obligations by
RBNV as provided for in such third party license agreements. If any such
sublicense requires the payment of monies to the third party licensor (including
any payment in the form of an amendment that results in a payment of less money
to RBG under the contract than without such amendment), RBNV shall be informed
in writing of such potential financial obligation, and RBNV shall be responsible
for the payment of all such fees to said third party licensor. RBNV shall be
entitled to terminate such sublicense in accordance with its terms, but shall
not in this manner be able to avoid responsible for any non-cancelable
sublicensing-related fees.

  4.3.6   Licensed RBG Patent Maintenance. Given the non-exclusive nature of the
license of Section 4.3.1, RBG and Dynavax will be under no requirement to
prosecute or maintain RBG Patents, which do not specifically claim [ * ] If RBG
and Dynavax elect to abandon any RBG Patent, RBG and/or Dynavax will first give
RBNV reasonable notice of such intention and the opportunity to prosecute or
maintain such RBG Patent. In this case, optionally, at RBNV’s sole discretion,
RBNV may do so in its own name; provided that RBG and Dynavax will receive a
non-exclusive license to such RBG Patents, consistent with the licenses granted
herein and with any pre-existing third party agreements (i.e. if 3rd party
obligations exist that apply to the practice of the inventions claimed in the
RBG Patents taken over by RBNV, then RBNV must comply with such 3rd party
license obligations respecting such practice). If RBG and Dynavax choose, as
part of a strategic move, to abandon a particular RBG Patent, which does not
claim specifically [ * ] and which would reasonably benefit the RBG Patent
portfolio, then the Parties will diligently [ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

53



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  4.4   Defense of Patent Litigation. If either Party after the Closing is
warned or sued by a third party alleging or charging infringement of any Patents
claiming the licensed Know How or the use thereof by either Party or its
Affiliates, then the Party that was warned or sued shall notify promptly the
other Party. Except only if, as and to the extent otherwise provided in
Article 8, each Party shall be responsible, at its expense, for settling and/or
defending such warning, allegation or charge (including associated litigation)
to the extent relating to such Party’s or its Affiliates’ use of the licensed
Know-How. [ * ] Upon a Party’s reasonable request, the other Party agrees to
reasonably assist in any such defense on mutually agreed reasonable terms,
provided that the requesting Party agrees to reimburse the other Party for the
reasonable out of pocket expenses incurred by the other Party for the provision
of such assistance. Dynavax and RBG are considered a single “Party” for purposes
of this Section 4.4.     4.5   Patent Enforcement.     4.5.1   Notification. In
the event that a Party obtains actual knowledge that a third party’s activities
likely infringe one or more of the RBG Patents within the scope of the exclusive
license granted in Section 4.3.2, it shall promptly notify the other Party of
any such likely infringement.     4.5.2   Control of Suit:

  4.5.2.1   As to the infringement of exclusively licensed RBG Patents pursuant
to Section 4.3.2, RBG shall have the first right to effect termination of such
infringement, including bringing suit or other proceedings against the infringer
in its own name and the other Parties hereto shall be kept informed at all times
of all such proceedings taken by RBG. If RBNV, or another Party licensee,
requests, such Party may join with RBG as a Party to the lawsuit or other
proceeding in a monitoring capacity only at its own expense. However, even if
RBNV chooses to join the suit in such a monitoring capacity, RBG shall retain
sole control of the prosecution of such suit or proceedings, as the case may be.
    4.5.2.2   If (a) RBG elects not to file legal proceedings against a third
party within [ * ] such possible infringing activities, and has not engaged in,
or has terminated, reasonably diligent business discussions to terminate such
infringement, and (b) the infringement involves the commercialization of a
product that competes directly with any then-marketed product of RBNV or any of
its Affiliates, and if the alleged infringement is likely to have a more than
insignificant impact on RBNV’s business in the country(ies) where sales of
allegedly infringing product is occurring, then RBNV shall have the right to
effect termination of such infringement, including bringing suit or other
proceedings against the infringer in its own name. The other Parties hereto
shall be kept informed at all times of all such proceedings taken by RBNV. RBNV
shall not be authorized to make any admission, consent, or other representation
during the proceeding, which

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

54



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      would admit the invalidity or unenforceability of an RBG Patent, without
the advice and consent, in writing, from RBG, which RBG is entitled to withhold
in its reasonable discretion. If RBG (or an RBG Affiliate) requests, such entity
may join with RBNV as a party to the lawsuit or other proceeding at its own
expense. In this case, RBNV shall retain control of the prosecution of such suit
or proceedings, as the case may be, except that RBG shall have the sole right to
control the prosecution of such suit or proceedings as regards all matters
affecting validity and/or enforceability of the RBG Patent(s).

  4.5.3   Costs and Monetary Recovery: Each Party shall bear all its costs
incurred in connection with such lawsuit or other proceeding. Any monetary
recovery shall first be paid to the Parties (and their Affiliates) to reimburse
their legal and other costs associated with the legal proceeding. [ * ]
remaining recovery shall be paid to or retained by RBNV, [ * ] remaining
recovery shall be paid to or retained by RBG.     4.5.4   Disclaimer. Nothing in
this Agreement shall be construed as obligating any Party the right, to proceed
against a third party infringer.     4.5.5   Area of No RBNV Enforcement Rights.
RBNV and its Affiliates shall not have any right to enforce the RBG Patents
outside the scope of the exclusive license in Section 4.3.2 during the time
period while it remains exclusive. Without limitation, this means that RBNV and
its Affiliates have no right to enforce the RBG Patents within the scope of the
non-exclusive license of Section 4.3.1, to the extent broader than the license
of Section 4.3.2 (i.e. outside of any overlap between Section 4.3.1 and Section
4.3.2).

SECTION 5. TECHNICAL ASSISTANCE AND COOPERATION

  5.1   Master Cell Line Issues-Cooperation. Dynavax and RBNV acknowledge that
the Master Cell Line is (1) used by RBNV and its Affiliates for the production
of products that are approved by Governmental Authorities, and that are
currently on the market, and (2) is confidential and of crucial importance to
the Parties. Accordingly, [ * ] ensure the best and most informed approach. To
avoid any doubt, [ * ] Dynavax and RBNV further agree to use reasonable efforts
to promptly notify the other party of any and all communications to and from
Governmental Authorities relating to the safety of the Master Cell Line, as well
as of any communication and/or concerns expressed by such regulatory authority
relating to the safety, quality or characterization of the Master Cell Line, and
agree to consult promptly with each other to resolve any such concerns with the
FDA or such other Governmental Authorities. The Parties agree to share all
safety, toxicity and tumorogenicity data regarding the Master Cell Line that any
of them (or their Affiliates) generates (or receives or contracts for) [ * ]    
5.2   Production Technology Assistance. RBG will provide to RBNV and to its
Affiliates reasonable access to assistance regarding the Hepatitis B and

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

55



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      Hansensula polymorpha production technologies as in existence at RBG on
the Closing (with no updating), as follows:     5.2.1   Troubleshooting. For a
period of [ * ] after Closing, RBG will make available for general diagnosis and
troubleshooting, in each year during this [ * ] period up to [ * ] at a cost of
[ * ] per FTE month, which cost may be adjusted for inflation every year, plus
all travel and related expenses, provided that RBNV provides RBG at least [ * ]
advance notice of such request. [ * ] RBG’s technical personnel supplied by RBG
for such general diagnosis and troubleshooting.     5.2.2   Long Term Projects.
For a period of [ * ] after Closing, RBG will make available for long term
projects, including training of Parent’s personnel, up to an aggregate of [ * ]
of which no more then [ * ] within [ * ] at a cost of [ * ] per FTE month, which
cost may be adjusted for inflation every year, plus all travel and related
expenses, provided that Parent provides RBG at least [ * ] advance notice of
such request. [ * ] RBG technical personnel supplied by RBG for such long term
projects.     5.2.3   The aggregate FTEs stated in Sections 5.2.1 and 5.2.2 are
stated collectively for RBNV and its Affiliates together. They are not each
separately entitled to this number of FTEs.     5.3   No Transfer or Supply
Obligations. Other than is mentioned in Sections 5.1 and 5.2, there are no
obligations for RBG or RBNV to supply each other or their Affiliates, Know How,
products or other materials pursuant to the license grants herein. Any such
existing obligations are hereby waived. The Parties remain free to contract in
writing for new such obligations in the future in their sole discretions.

SECTION 6. COVENANTS NOT TO COMPETE

  6.1   [ * ] RBG and Dynavax, for [ * ] after Closing, will not develop and/or
market, and/or license others to develop and/or market, for [ * ] Hepatitis B
vaccine, other than Heplisav Program Products.     6.2   [ * ] RBG and Dynavax,
for [ * ] after Closing, will not develop and/or market, and/or license others
to develop and/or market, [ * ] other than Heplisav Program Products.

SECTION 7. REPRESENTATIONS AND WARRANTIES

  7.1   RBG warrants and represents to RBNV that any and all RBG IP rights
licensed from third parties, which rights are necessary for the research,
development, manufacture, marketing, sale or importation of the products known
as (a) [ * ] and/or (b) HepavaxGene, are sublicensable, and have been
sublicensed, to RBNV and its Affiliates, without the need to secure the prior
consent from such third parties.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

56



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  7.2   RBNV, RBG and Dynavax warrant and represent to each other that (i) it
has the full right and authority to enter into this Agreement and to grant the
rights granted herein; (ii) it has not previously granted any rights to third
parties in conflict with the rights and options granted herein; (iii) it shall
not violate the law or existing contractual obligations by executing this
Agreement; (iv) it is not bound by any obligations to third parties that would
impair its ability to perform its obligations or grant the licenses contemplated
herein; and (v) it has duly executed this Agreement. UNLESS OTHERWISE EXPRESSLY
PROVIDED FOR IN THIS AGREEMENT, EACH PARTY DISCLAIMS ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT,
PATENT VALIDITY, TECHNICAL FEASIBILITY, FITNESS FOR ANY PARTICULAR PURPOSE, AND
ANY WARRANTIES CONCERNING THE INHERENT PROPERTIES OF KNOW HOW AND RBG IP
SUPPLIED OR LICENSED UNDER THIS AGREEMENT. EACH PARTY MAKES NO WARRANTY AS TO
THE MERCHANTABILITY OF THE PRODUCTS, ITS LICENSED KNOW HOW OR LICENSED PATENTS.

SECTION 8. INDEMNIFICATIONS AND INSURANCE

  8.1   Licensee Third Party Responsibilities.     8.1.1   Dynavax/RBG
Responsibility. Dynavax and RBG shall be responsible, and shall hold RBNV
harmless for: (i) all financial obligations to third parties (i.e. parties that
are not Parties hereto and Affiliates thereof) due to the receipt or exercise by
Dynavax or RBG of the rights addressed in section 4.2; and (ii) all requirements
in relation to RBNV’s existing (as of the Closing Date) third-party licenses,
arising out of Dynavax’s or RBG’s receipt or exercise of the rights addressed in
section 4.2 of which RBNV informs Dynavax (i.e. if third-party obligations exist
(meaning that they are provided for in a written agreement with a third party
executed before the Closing Date) for the use of the Master Cell Line by RBG and
Dynavax under the license of Section 4.2, then fulfillment of those obligations
shall not be RBNV’s responsibility, but RBNV must inform RBG and Dynavax of such
third-party obligations in order for RBG and Dynavax to be able to fulfill
them). For the avoidance of any doubt, RBNV shall not be liable for any
financial obligations to third parties, including for example upstream royalties
or other payments, arising out of Dynavax’s, RBG’s or their Affiliates’ exercise
of rights to third-party technology the rights in which have been sublicensed
hereunder.     8.1.2   RBNV/Affiliate Responsibility. RBNV is responsible, and
shall hold RBG and Dynavax harmless for: (i) all financial obligations to third
parties (i.e. parties that are not Parties hereto and Affiliates thereof) due to
the receipt or exercise by RBNV and its Affiliates of the license of subsection
4.3.1 and/or 4.3.2, and (ii) all requirements in relation to RBG’s existing (as
of the Closing Date) third-party licenses for RBG IP, arising out of RBNV’s or
its Affiliates’ receipt or exercise of the licenses of subsections 4.3.1 and
4.3.2 of which RBG and/or Dynavax informs RBNV (i.e. if third-party obligations
exist (meaning that they are provided for in a

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

57



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      written agreement with a third party executed before the Closing Date) for
the exercise of the licenses of Sections 4.3.2 and 4.3.2 shall not be Dynavax’s
nor RBG’s responsibility, but Dynavax or RBG must inform RBNC of such
third-party obligations in order for RBNV and its Affiliates to be able to
fulfill them. For the avoidance of any doubt, RBG and Dynavax shall not be
liable for any financial obligations to third parties, including for example
upstream royalties or other payments, arising out of RBNV’s or its Affiliates’
exercise of rights to third-party RBG IP sublicensed hereunder.     8.1.3  
Cooperation. The Parties shall cooperate in the mechanics of making payment to
any upstream licensors. This includes that the sublicensing Party will forward
payments and reports received from the sublicensed Party to the third-party
licensor, promptly after receipt, and will share promptly all notices of
delinquency and non-payment received.

  8.2   General Product Indemnification.

  (a)   Each licensing Party herein (“Licensor”) shall not be liable for, and
each licensed Party herein (“Licensee”) shall defend indemnify and hold Licensor
together with its Affiliates and the directors, officers and employees of all of
them (the “Licensor Indemnitees”) harmless against, any and all liabilities
(including product liability and infringement of third party Patents insofar as
such infringement relates to activities carried out by Licensee under this
Agreement), damages, losses costs, and expenses, including reasonable attorney’s
fees (collectively “Damages”), resulting in any manner from third-party claims,
demands and actions (collectively, “Claims”) arising out of (a) the use by
Licensee or its Affiliates of the Master Cell Line and/or the licensed Know How,
or (b) the Licensee’s other activities in exercise of a license granted it
hereunder, including the development or manufacture of licensed
(hereunder) prototypes or clinical supplies by Licensee or its Affiliates, or
the use of any licensed (hereunder) product manufactured, or used by Licensee or
its Affiliates by any human being regardless of whether such use was
contemplated by the Parties, except in the case of each (a) and (b) to the
extent such liabilities result from (x) the willful misconduct, or gross
negligence by the Licensor Indemnitees and/or (y) the Licensor’s breach of its
representations and warranties under this Agreement. For purposes of
illustration, Dynavax shall not be responsible and shall be defended and held
harmless by RBNV for product liabilities relating to [ * ] while RBNV shall not
be responsible for and shall be defended and held harmless by Dynavax and RBG
for product liabilities relating to Supervax Program Products, Theravax Program
Products and Cytovax Program Products. RBG is the Licensor, and RBNV and its
Affiliates are the Licensees, regarding the licenses of Section 4.3. RBNV is the
Licensor, and RBG, Dynavax and their Affiliates are the Licensees, regarding the
licenses of Section 4.2.     (b)   RBG hereby agrees to indemnify, defend and
hold harmless RBNV and its

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

58



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      Licensor Indemnitees from and against all Damages resulting from Claims to
the extent arising out of (1) a breach of RBG’s representations and warranties
under this Agreement, and/or (2) RBG Indemnitees’ willful misconduct, or gross
negligence. Likewise, RBNV hereby agrees to indemnify, defend and hold harmless
RBG and its Licensor Indemnitees (including Dynavax and its people) from and
against all Damages resulting from Claims to the extent arising out of (1) a
breach of RBNV’S representations and warranties under this Agreement, and/or
(2) RBNV Indemnitees’ willful misconduct, or gross negligence.

  8.3   Indemnification Procedure. If a Party (the “Indemnitee”) intends to
claim indemnification under Section 8, Indemnitee shall promptly notify the
other Party (the “Indemnitor”) of any claim, demand, action, or other proceeding
for which the Indemnitee intends to claim such indemnification. The Indemnitor
shall have the right to participate in, and to the extent the Indemnitor so
desires jointly with any other Indemnitor similarly noticed, to assume the
defense thereof with counsel selected by the Indemnitor; provided, however, that
the Indemnitee shall have the right to retain its own counsel at Indemnitee’s
own expense. The indemnity obligations under this Article 8 shall not apply to
amounts paid in settlement of any claim, demand, action or other proceeding if
such settlement is effected without the prior express written consent of the
Indemnitor, which consent shall not be unreasonably withheld or delayed. The
failure to deliver notice to the Indemnitor within a reasonable time after
notice of any such claim or demand, or the commencement of any such action or
other proceeding, only to the extent actually prejudicial to its ability to
defend such claim, demand, action or other proceeding, shall relieve such
Indemnitor of any liability to the Indemnitee under this Article 8 with respect
thereto, but the omission so to deliver notice to the Indemnitor shall not
relieve it of any liability that it may have to the Indemnitee otherwise than
under this Article 8. The Indemnitor may not settle or otherwise consent to an
adverse judgment in any such claim, demand, action or other proceeding, that
diminishes the rights or interests of the Indemnitee without the prior express
written consent of the Indemnitee, which consent shall not be unreasonably
withheld or delayed. The Indemnitee, its Affiliates, and all of their employees
and agents, shall reasonably cooperate with the Indemnitor and its legal
representatives in the investigation of any claim, demand, action or other
proceeding covered by this Section 8.

      If the Parties cannot in good faith agree as to the application of
Section 8.2 to any particular Claim, then each Party may the conduct its own
defense of such Claim and reserves the right to claim indemnification (to the
extent provided for in Section 8.2) from the other Party upon resolution of the
underlying Claim.

  8.4   Insurance. Each Party shall maintain insurance against all foreseeable
risks and claims arising from its performance of activities licensed hereunder.
    8.5   Limitation of Liability. EXCEPT TO THE EXTENT A PARTY MAY BE REQUIRED
TO INDEMNIFY THE OTHER FOR AMOUNTS PAID TO

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

59



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      THIRD PARTIES OR AS REGARDS A BREACH OF A CONFIDENTIALITY OBLIGATION,
NEITHER PARTY (NOR ITS AFFILIATES) SHALL BE LIABLE TO THE OTHER PARTY (NOR ITS
AFFILIATES) FOR PUNITIVE, EXEMPLARY, MULTIPLIED OR CONSEQUENTIAL DAMAGES (SUCH
AS LOST PROFITS, OPPORTUNITY COSTS, MISSED BUSINESS OPPORTUNITIES, OR OTHER
THINGS CAUSED BUT NOT PROXIMATELY CAUSED BY ANY BREACH OR DEFAULT UNDER THIS
AGREEMENT, WHETHER THE THEORY OF LIABILITY IS GROUNDED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE) PRODUCT LIABILITY OR OTHERWISE). EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES.

SECTION 9. MISCELLANEOUS

  9.1   Governing Law. This Agreement will be governed by the laws of [ * ]
(without giving effect to its conflict of law rules and regulations). Any
dispute shall be resolved by arbitration before the London Court of
International Arbitration in accordance with the [ * ] applying the substantive
law of [ * ] excluding conflicts of law rules.     9.2   Arbitration Procedure.
        Any controversy, dispute or claim which may arise out of or in
connection with this Agreement, including the exhibits attached hereto, or the
interpretation, enforceability, performance, breach, termination or validity
thereof, including disputes relating to alleged breach or termination of the
foregoing, but excluding any determination as to the infringement, validity or
claim interpretation of Patents of each Party related to the subject matter
hereof and/or the misuse and/or misappropriation of a Party’s Information, (each
a “Dispute”) shall be resolved by binding arbitration in accordance with the [ *
] except where this rules conflict with this provision, in which case this
provision controls. The Arbitration shall be held in English and shall take
place in London. The Dispute shall be construed in accordance with the laws of [
* ] exclusive of conflicts of law rules. The arbitration tribunal shall consist
of three neutral arbitrators, each of whom shall be an attorney who (a) has at
least fifteen (15) years of experience in the biopharmaceutical field in a law
firm or corporate law department of over twenty-five (25) lawyers or (b) was a
judge of a court of general jurisdiction. However: (X) at least one of the
arbitrators must be an attorney described in clause (a) of the foregoing
sentence; (Y) at least one of the arbitrators must be trained in [ * ] and have
been admitted to practice in [ * ] ; and (Z) at least one of the arbitrators
must be a native English speaker. The arbitrators shall be neutral, independent,
disinterested, and impartial. Each Party shall nominate in the request for
arbitration and the answer thereto one arbitrator and the two arbitrators so
named will then jointly appoint the third arbitrator as chairman of the
arbitration tribunal. After appointment, the Parties shall have no ex-parte
communication with their proposed arbitrator. If one Party fails to nominate its
arbitrator or, if the Parties’ arbitrators cannot agree on the person to be
named as chairman within

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

60



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      [ * ] the President of the London Court of International Arbitration shall
make the necessary appointments. Within [ * ] of initiation of arbitration, the
Parties shall reach agreement upon and thereafter follow procedures assuring
that the arbitration will be concluded and the award rendered within no more
than eight months from selection of the arbitrators. Failing such agreement, the
Arbitration Rules of the London Court of International Arbitration will control
the procedures and scheduling and the Parties will follow procedures that meet
such a time schedule. Each Party has the right before or, if the arbitrators
cannot hear the matter within an acceptable period, during the arbitration to
seek and obtain from the appropriate court provisional remedies such as
attachment, preliminary injunction, replevin, etc., to avoid irreparable harm,
maintain the status quo or preserve the subject matter of the arbitration. Any
request for such provisional measures by a Party to a court shall not be deemed
a waiver of this agreement to arbitrate. In addition, the Arbitrator Tribunal
may, at the request of a Party, order provisional or conservatory measures
(including, without limitation, preliminary injunctions to prevent breaches
hereof) and the Parties shall be able to enforce the terms and provisions of
such orders in any court having jurisdiction. The decision of the arbitration
tribunal must be in writing and must specify the basis on which the decision was
made, and the award of the arbitration tribunal shall be final and judgment upon
such an award may be entered in any competent court or application may be made
to any competent court for judicial acceptance of such an award and order of
enforcement. AS IS CONSISTENT WITH SECTION 8.5, THE ARBITRATOR SHALL BE
EMPOWERED TO AND SHALL NOT AWARD ANY PARTY PUNITIVE, EXEMPLARY, MULTIPLIED OR
CONSEQUENTIAL DAMAGES (SUCH AS LOST PROFITS, OPPORTUNITY COSTS, MISSED BUSINESS
OPPORTUNITIES, OR OTHER THINGS CAUSED BUT NOT PROXIMATELY CAUSED BY ANY BREACH
OR DEFAULT UNDER THIS AGREEMENT, WHETHER THE THEORY OF LIABILITY IS GROUNDED IN
CONTRACT, TORT (INCLUDING NEGLIGENCE) PRODUCT LIABILITY OR OTHERWISE), AND EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES. NO PARTY MAY
SEEK OR OBTAIN PREJUDGMENT INTEREST OR ATTORNEY’S FEES OR COSTS.

  9.3   Notice and Reports. All notices required by this Agreement shall be in
writing. All notices and reports shall be sent by fax followed by overnight
courier to the Parties at the following addresses or such other addresses as may
be designated in writing by the respective Parties:

                 
 
  To RBNV:   Rhein Biotech NV        
 
          Oude Maasstraat 47,    
 
          NL 6229 BC Maastricht,    
 
          The Netherlands    
 
          [ * ]    
 
               
 
  To RBG:       Rhein Biotech GmbH    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

61



--------------------------------------------------------------------------------



 



CONFIDENTIAL

                 
 
          Eichsfelder Strasse 11
Dusseldorf 40595    
 
          Germany    
 
          [ * ]    
 
                    To Dynavax:        Dynavax Technologies Corporation
2929 Seventh Street, Suite 100
Berkeley, CA 94710
USA    
 
               
 
          [ * ]    
 
          ATTN: CEO    
 
               
 
          With a required copy to Dynavax at the same    
 
          address and fax, to “ATTN: LEGAL    
 
          DEPARTMENT.”    

Any notices shall be deemed given when received by the other Party, including in
the case of notices sent by facsimile, if the sender has a valid confirmation of
the facsimile going through.

  9.4   Priority of Agreement. The Parties agree and acknowledge that this
Agreement supersedes any and all prior written or oral agreements between the
Parties and any of their affiliates concerning the subject matter of this
Agreement. In particular, this Agreement supersedes the Letter of Intent in all
respects regarding the subject matter of this Agreement. The Letter of Intent
shall not be used to interpret or deemed to limit or modify the terms of this
Agreement. However, the Confidentiality Agreement will remain in effect and will
not be superseded by this Agreement; provided, however, that information
exchanged between the Parties (with each Party for this purpose being deemed to
include its Affiliates) shall be deemed exchanged under the Confidentiality
Agreement) and protected thereunder; and provided, further, that notwithstanding
any restriction on use stated in such Confidentiality Agreement, the right of a
Party and its Affiliates to use items of confidential information, materials and
know-how as stated in this Agreement shall not be restricted by such
Confidentiality Agreement within the scope of a right or license granted
hereunder to such Party and its Affiliates and instead the Parties’ (and their
Affiliates’) rights stated in this Agreement shall prevail. This Agreement and
the Exclusive License Agreement between Green Cross and RBG and the Trademark
Assignment Agreement both signed on the Closing Date together state the Parties
entire agreement with respect to Supervax Program Products, as if they were a
single agreement, with none of such agreement superseding any of the others of
them.

  9.5   Assignability. This Agreement may not be assigned without the prior
written consent of the other Party, except (i) to an Affiliate, (ii) upon merger
of a Party, or (iii) upon the sale of all or substantially all of Licensee’s
assets relating to the

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

62



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      manufacture of antibodies or proteins. Any attempted assignment contrary
to the terms of this provision shall be void.     9.6   Force Majeure. Neither
Party or its Affiliates shall be liable for any unforeseeable event beyond its
reasonable control not caused by the fault or negligence of such Party, which
causes such Party to be unable to perform its obligations under this Agreement,
and which it has been unable to overcome by the exercise of due diligence. In
the event of the occurrence of such a force majeure event, the Party unable to
perform shall promptly notify the other Party. It shall further use its best
efforts to resume performance as quickly as possible and shall suspend
performance only for such period of time as is necessary as a result of the
force majeure event     9.7   Expenses. Each Party shall bear its own expenses,
if not expressly agreed otherwise in this Agreement.     9.8   Amendment and
Waiver. This Agreement may be amended or modified only by a writing executed by
each of the Parties. No waiver of any breach of this Agreement will be deemed to
constitute a continuing waiver of any subsequent breach, whether of the same or
of any other provision hereof.     9.9   Severability. If any provision of this
Agreement is held or found to be unenforceable, such provision shall be deemed
severed and stricken from this Agreement, but the remainder of this Agreement
shall under all circumstances remain in full force and effect. The Parties
intend that even is a provision is found to be unenforceable and thus deemed
severed and stricken from this Agreement, the remaining terms of this Agreement
shall continue in effect in all cases, and there shall be no right to rescind or
terminate this Agreement.     9.10   Counterparts. This Agreement may be
executed in multiple counterparts, each of which will constitute an original,
but all of which when taken together will constitute a single agreement.
Delivery of an executed counterpart signature page of this Agreement by
facsimile, email or other electronic transmission will be effective as delivery
of a manually executed counterpart of this Agreement.

{REMAINDER OF PAGE INTENTIONALLY BLANK}
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

63



--------------------------------------------------------------------------------



 



CONFIDENTIAL
THIS AGREEMENT HAS BEEN EXECUTED BY DYNAVAX, RBG AND RBNV, TO HAVE EFFECT ON THE
DATE FIRST WRITTEN ABOVE ON THE FIRST PAGE OF THIS AGREEMENT.

         
 
        For RBNV:    
 
       
By:
  /s/ P.G.J. Heijmanns
 
   
Name:
  P.G.J. Heijmanns    
Title :
  Managing Director    
 
        For Dynavax:    
 
       
By:
  /s/ Dino Dina
 
   
Name:
  Dino Dina, M.D.    
Title:
  President and CEO    
 
        For RBG:    
 
       
By:
  /s/ Frank Ubags
 
   
Name:
  Frank Ubags    
Title:
  CEO    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

64.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit 1.16
The RBG Patents
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

65.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit 2.2
Termination of Berna Agreement
TERMINATION AGREEMENT
This Termination Agreement (“Agreement”) is made as of the 21st day of
April 2006 (hereinafter the “Effective Date”) by and between
BERNA BIOTECH AG, a Swiss Company having its registered Head Office at
Rehhagstrasse 79, CH-3018 Bern, Switzerland (“Berna”)
And
DYNAVAX TECHNOLOGIES CORPORATION, a USA corporation having its offices at 2929
Seventh Street, Suite 100, Berkeley, CA 94710 USA (“Dynavax”).
(With each of Berna and Dynavax, referred individually as a “Party” and
collectively as the “Parties”).
WITNESSETH
WHEREAS, Berna is the owner of 100 per cent of the share capital of Rhein
Biotech NV (hereinafter “RBNV”), which prior to the Effective Date owned
100 percent of the share capital of Rhein Biotech GmbH (hereinafter “RBG”);
WHEREAS, Berna and Dynavax are parties to the License and Supply Agreement dated
November 19, 2003 (“November 19 Agreement”), a copy of which is attached hereto
as Exhibit 1;
WHEREAS, Dynavax is purchasing RGB, and RBNV is selling RGB to Dynavax;
WHEREAS, the sale of RBG to Dynavax is conditioned on the Parties’ mutual
termination of the November 19, 2003 Agreement on the terms and conditions set
forth in this Termination Agreement;
NOW THEREFORE, in consideration of the premises, the mutual understandings and
the obligations herein contained, and intending to be legally bound, the Parties
do hereby agree as follows,:

  1.   Pursuant to Section 15.2 of the November 19 Agreement, the Parties
mutually agree to terminate the November 19 Agreement as of the Effective Date.
    2.   With the exceptions of (a) any payments already made under the
November 19 Agreement, (b) any payments due and owed as of Closing to Berna, and
(c) the Parties’ obligations under Section 14 of the November 19 Agreement, all
financial and other obligations based on the November 19 Agreement are forever
waived and forgiven.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

66.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  3.   Without limiting the generality of the foregoing, neither Party shall be
bound by the surviving Sections 4.4 thorough 4.9, 8, 9 through 13 and 16 of the
November 19 Agreement, notwithstanding Section 15.6 of the November 19
Agreement. The confidentiality clause 14 shall, however, survive termination.  
  4.   Any and all rights of the Parties relating to the subject matter of the
November 19 Agreement, shall be only as set forth in the Definitive Commercial
Agreement dated as of the Effective Date, among Dynavax, RBG and Rhein Biotech
NV.

(Signature page follows)
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

67.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed, in two copies, each an original, by their respective duly authorized
officers and representatives with effect as of the date first above written.

                         
 
                        DYNAVAX TECHNOLOGIES CORPORATION                    
 
                        /s/ Dino, Dina                                          
By:
  Dino Dina, M.D.       By:   blank        
Title:
  President & CEO       Title:   blank        
 
                       
Date:
  blank       Date:   blank        
 
                        BERNA BIOTECH AG                    
 
                        /s/ René Beukema                                        
 
By:
  René Beukema       By:   blank        
Title:
  General Counsel & Corporate       Title:   blank        
 
  Secretary of Crucell Holland, B.V.                    
 
                       
Date:
  21 April, 2006       Date:   blank        

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

68.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit 2.3
Supervax Trademark Assignment Agreement
TRADEMARK ASSIGNMENT AGREEMENT
This Trademark Assignment Agreement (“Agreement”) is made as of the .... day of
March 2006 (hereinafter the “Effective Date”) by and between
BERNA BIOTECH AG, a Swiss Company having its registered Head Office at
Rehhagstrasse 79, CH-3018 Bern, Switzerland (“Assignor”)
And
RHEIN BIOTECH GmbH, formed and in good standing under the laws of Germany,
having its seat in Dusseldorf, Eichsfelder Strasse 11, 40595, Germany,
(“Assignee”);
WITNESSETH
WHEREAS, Assignor has adopted, and used, the mark “SUPERVAX” (hereinafter the
“Trademark”), which it has registered worldwide. Attached Exhibit 1 identifies
the specific registrations by country;
WHEREAS, Assignor has exclusively licensed, on a worldwide basis, the Trademark
to Assignee in a Trademark License Agreement having the Effective Date of
October 24, 2005;
WHEREAS, Assignor is selling its equity interest in Assignee to another Party,
and as a consequence, is willing to assign the Trademark to Assignee, and
Assignee is willing to acquire title to such Trademark;
NOW THEREFORE, in consideration of the premises, the mutual understandings and
the obligations herein contained, and intending to be legally bound, Assignor
and Assignee do hereby agree as follows,:
1. For good and valuable consideration, the receipt of which is hereby
acknowledged, Assignor does hereby assign to Assignee all rights, title and
interest in and to said Trademark, the goodwill of the business symbolized by
said mark, along with the registrations thereof worldwide.
2. Assignor shall cooperate with all of Assignee’s reasonable requests for the
execution of formal documents, which Assignee may require to record its title to
said registrations with, and assume responsibilities for representation before,
the trademark office authorities of the various countries in which the Trademark
is registered.
3. As of Closing, Assignee shall assume all responsibilities for the filing,
prosecution, and maintenance of the Trademark worldwide.
4. The terms and conditions of this Assignment Agreement, including the
Attachments hereto, constitute the entire agreement and understanding of the
Parties,
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

69.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
supersede all previous communications, whether oral or written, between the
Parties, including any previous agreement or understanding varying or extending
the same. There are no further or other agreements or understandings, written or
oral, in effect between the Parties with respect to the subject matter hereof.
5. This Agreement may be released, discharged, abandoned, changed or modified in
any manner, only by an instrument in writing of equal formality, signed by the
duly authorized officer or representative of the Parties.
6. Notices. All notices required by this Agreement shall be in writing. All
notices shall be sent by fax followed by overnight courier to the Parties at the
following addresses or such other addresses as may be designated in writing by
the respective Parties:

                 
 
               
 
  To Berna:   Berna Biotech AG        
 
          Rehhagstrasse 79    
 
          CH-3018 Berne    
 
          Switzerland    
 
          [ * ]    
 
               
 
  To RBG:       Rhein Biotech GmbH    
 
          Eichsfelder Strasse 11    
 
          Dusseldorf 40595    
 
          Germany    
 
          [ * ]    

Any notices shall be deemed given when received by the other Party.
7. Force Majeure. No Party, or its Affiliates, shall be liable for any failure
or delay in performance under this Agreement which is due in whole or in part
directly or indirectly to any cause of any nature beyond the reasonable control
of such Party or its Affiliate.
(Signature page follows)
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

70.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed, in two copies, each an original, by their respective duly authorized
officers and representatives with effect as of the date first above written.
RHEIN BIOTECH GmbH

                  /s/ Frank Ubags       /s/ Z. Janowicz          
By:
  Frank Ubags       By:   Z. Janowicz
Title:
  managing director       Title:   COO
 
               
Date:
  21 April, 2006       Date:   21 April, 2006
 
                BERNA BIOTECH AG            
 
                /s/ René Beukema                          
By:
  René Beukema       By:   blank
Title:
  General Counsel & Corporate       Title:   blank
 
  Secretary of Crucell Holland, B.V.            
 
               
Date:
  21 April 2006       Date:   blank

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

71.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXCLUSIVE LICENSE AGREEMENT
This Exclusive License Agreement (“Agreement”) is made as of the 21st day of
April 2006 (hereinafter the “Effective Date”) by and between
GREEN CROSS VACCINE CORP., a corporation organized and existing under the laws
of the Republic of Korea, having its registered offices at 227-3, Kugai-Ri,
Kiheung-Eup, Yongin City, Kyounggi Province, Republic of Korea, (“Licensor”)
And
RHEIN BIOTECH GmbH, formed and in good standing under the laws of Germany,
having its seat in Düsseldorf, Eichsfelder Strasse 11, 40595, Germany,
(“Licensee” or “RBG”);
(With Licensor and Licensee, referred individually as a “Party” and collectively
as the “Parties”).
WITNESSETH
WHEREAS, Berna Biotech AG (“Berna”) is the owner of substantially all of the
share capital of (1) Rhein Biotech NV, incorporated under the laws of the
Netherlands having its registered office at Oude Maasstraat 47, NL 6229 BC
Maastricht, The Netherlands (hereinafter “RBNV”), which prior to the Effective
Date owned 100 percent of the share capital of RBG and of (2) Rhein Vaccines
B.V., which owns 100% of the share capital of Licensor;
WHEREAS, the Parties entered into a Development agreement dated January 1, 2003
(“Development Agreement”), whereby Licensee provided services for the
development of Supervax (defined below) for and on behalf of Licensor; and
subsequent thereto, the Parties enter into the “License Option Agreement
Supervax” dated November 9, 2005 (“Option Agreement”), which grants the Licensee
an exclusive worldwide option to an exclusive license for Supervax;
WHEREAS, Dynavax, a vaccine company based in the USA, and RBNV entered into a
Letter of Intent dated March 10, 2006, to sell RBG to Dynavax (the “Letter of
Intent);
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

72



--------------------------------------------------------------------------------



 



CONFIDENTIAL
WHEREAS, among other things the Letter of Intent also provided certain licensing
terms regarding Supervax, which licensing terms regarding Supervax are being
superseded by this Agreement;
WHEREAS, as an ancillary condition to the sale of RBG to Dynavax, Dynavax shall
cause RBG to exercise the exclusive license option in the Option Agreement, and
Licensor shall grant such exclusive license as provided for hereinbelow.
NOW THEREFORE, in consideration of the premises, the mutual understandings and
the obligations herein contained, and intending to be legally bound, Licensor
and Licensee do hereby agree as follows:
SECTION 1: DEFINITIONS

    Plural used in this Agreement shall mean singular and vice versa. The
following initially capitalized terms shall have the following meanings when
used in this Agreement (and derivative forms of them will be interpreted
accordingly):   1.1   “Actual Cost for Filling and Packaging of vials” shall
mean the cost [ * ]   1.2   “Affiliate” shall mean (i) any corporation or
business entity of which fifty percent (50%) or more of the securities or other
ownership interests representing the equity, the voting stock or general
partnership interest are owned, controlled or held, directly or indirectly, by a
Party; or (ii) any corporation or business entity which, directly or indirectly,
owns, controls or holds fifty percent (50%) (or the maximum ownership interest
permitted by law) or more of the securities or other ownership interests
representing the equity, the voting stock or, if applicable, the
general-partnership interest, of a Party. Affiliates of Licensor include Crucell
N.V., a Dutch corporation; RBNV; Rhein vaccines B.V.; and Berna Biotech AG.
Affiliation shall be determined based on RBG being wholly owned by Dynavax, and
not owned at all by RBNV.   1.3   “Cost for Registration” shall mean all costs
related to entering into registrations, or obtaining regulatory approvals (such
as BLAs and NDAs in the U.S. and regulatory approvals have a similar effect in
other countries), in each case for Supervax for prophylactic applications or
indications, including all direct, indirect, internal and external costs related
to:

[ * ]

    The Parties recognize that there is some overlap among different categories
included in (a) – (b). Individual costs, however, shall not be double-counted
across multiple categories. Any overlap between the categories shall not,
however, be used or interpreted to narrow any of (a) – (b).   1.4   “Cost for
Technology Transfer” shall mean all [ * ] respecting Supervax.   1.5  
“Development Agreement” shall have the meaning given in the second recital
above.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

73



--------------------------------------------------------------------------------



 



CONFIDENTIAL

1.6   “Effective Date” shall have the meaning stated above in the first
paragraph of this Agreement.   1.7   “Field” means the prevention (or
prophylaxis) of disease in humans.   1.8   “Letter of Intent” shall have the
meaning given in the third recital above.   1.9   “License Revenues” shall mean
all [ * ] in respect of such sublicense. To be clear, the following, even if
received from a Sublicensee pursuant to such an agreement, are excluded from
License Revenues:

[ * ]

    As regards (c) and (d), the recovered (through the payment from the
Sublicensee) expenses shall not then be included under any cost category that is
included as a deduction to arrive at Net Profit. As regards (a), [ * ] As
regards (b), [ * ] As regards (c), this exclusion from License Revenues is
limited to actual cost and as regards internal personnel costs is limited to
reasonable FTE rates at the rate of [ * ] adjusted for inflation every year by
reference to [ * ] with the first adjustment to be made with respect to FTEs
devoted in [ * ] plus all materials, travel and related expenses.   1.10  
“Marketing, Sales & Distribution Expenses” shall mean Licensee’s and its
Affiliates’ direct, indirect, internal and external costs to market, sell and
distribute Supervax Program Products, including the following types of such
costs:

[ * ]

1.11   “Net Profit” shall mean the sum of [ * ] minus all of the following: [ *
]       To the extent such calculation results in a negative number (i.e., a
loss) for the applicable reporting period, then [ * ]       Internal costs
included in Net Sales shall be accounted for based on actual cost, with internal
labor costs being billed at a rate of [ * ] adjusted for inflation every year by
reference to [ * ] with the first adjustment to be made with respect to FTEs
devoted in [ * ] External costs shall be accounted for at the amount equal to
amounts paid out to third parties. RBG is entitled to do all accounting
hereunder in accordance with U.S. generally accepted accounting principles,
consistently applied.       If there is any overlap among different cost
deduction categories used in the calculation of Net Sales and Net Profits, such
individual costs, however, shall not be double-counted across multiple such
deducted categories. Any overlap between the categories shall not be used or
interpreted to narrow, however, any such deducted cost category.   1.12   “Net
Sales” shall mean the gross invoice price of sales of Supervax Program Products
made by Licensee, and its Affiliates to third parties (including distributors
and Sublicensees) less deductions for [ * ] Sales made by third parties, such as
Sublicensees, which sales are used to calculate the payment of License Revenues
to Licensee, shall not be included in Net Sales. Sales from Licensee or its
Affiliate to third-party selling agents or contractors, where Licensee or its
Affiliate has no royalty or profit interest in the resales by the such agents or
contractors (as in the case of a traditional distributor), shall be included in
the calculation of Net Sales (although resales by such agents or contractors
shall not be).

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

74



--------------------------------------------------------------------------------



 



CONFIDENTIAL

1.13   “Option Agreement” shall have the meaning given in the second recital
above.   1.14   “Patent” shall mean granted patents, including utility models
and certificates of invention, and reissues, re-examinations, supplementary
protection certificates, extensions, and term restorations thereof, and patent
applications therefor, including any continuations, continuations-in-parts,
divisionals thereof, and the like.   1.15   “Patent Costs” shall mean all
direct, indirect, internal and external patent preparation, prosecution,
extension and maintenance costs specifically relating to Supervax Program
Products or the manufacture, use, clinical testing thereof, including fees to
patent offices and outside and counsel, and a reasonable accounting of internal
legal resources, together with those costs referred to in the last sentence of
Section 4.2 below as well as those referred to in the last sentence of
Section 8.1.1 below.   1.16   “Payment Term” means, for a given country, the
period from first commercial sale of the first Supervax Program Product in a
given country, to [ * ] thereafter. Payment Term is determined on a
country-by-country basis.   1.17   “Supervax Technology” shall mean all
materials, information, experience and data, formulae, procedures, culture
medium and growth conditions, results and specifications, manufacturing
processes, equipment specifications, purification processes, regulatory filings,
and rights of reference thereto, product registrations, and vaccine-related
clinical and pre-clinical data, in written or electronic form, which are related
specifically to Supervax, which (i) are in the possession of Licensor at the
Effective Date, and/or has been transferred to Licensee prior to the Effective
Date pursuant to the obligations of preceding Research/License Agreement, and
the Development Agreement (as defined herein), (ii) are necessary or useful in
connection with the research, development, manufacture of Supervax, (iii) are
not subject to a third party confidentiality obligation that prevents Licensor
from disclosing the same, and (iv) are not generally known or published.
Schedule 1.11 provides an exemplary list of Supervax Know How. This list is not
all-inclusive. Items otherwise fitting within the foregoing definition but not
stated on such list remain nevertheless included in the Supervax Technology.  
1.18   “Sublicensee” shall mean a third party to whom Licensee has granted a
license and/or sublicense under the Supervax Technology to make, use, offer to
sell, import, use or sell Supervax in the Field.   1.19   “Supervax” shall mean
the current prophylactic two dose Hepatitis B vaccine that includes the [ * ]
adjuvant. [ * ]   1.20   “Supervax Program Products” means all prophylactic
Hepatitis B vaccines that contain all of the following: [ * ] The Supervax
Program Products include Supervax.       In addition, throughout this Agreement
the words “include” (and all conjugations of it), “such as” and “for example”
shall each be deemed to be followed by the words “without limitation,” “but
without limitation,” or similar language against construing the language as
limiting.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

75



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SECTION 2: LICENSE GRANT

2.1   Exclusive License. Licensor grants to Licensee and its Affiliates a profit
share-bearing (solely as set forth in this Agreement), worldwide, exclusive
(even as to Licensor and its Affiliates) license under the Supervax Technology
to develop, make, have made, use, sell, offer to sell, store, import, export and
distribute Supervax Program Products in the Field for the Term.   2.1.1  
Sublicense Right. The license grant of Section 2.1 shall include the right to
sublicense third parties (through one or more tiers or layers of sublicensees
without consent from Licensor) the right to develop, make, have made, use, offer
for sale, store, sell, import and/or export Supervax Program Products in the
Field in one (1) or more countries of the world.   2.2   Retained Rights.
Licensor shall retain the right to use the Supervax Technology to perform and
have performed research and development in the Field, and any other activities,
including commercial activities, provided the subject matter of such other
activities are not [ * ] Supervax Program Products in the Field. As long as the
exclusive license is in effect, the right to reference product registration
files is not included. However to the extent any third party may reference such
regulatory file for a generic marketing approval (i.e. an ANDA-like filing)
Licensor may do the same, provided that it is understood and agreed Licensor
must derive rights thereto in the same manner as third parties, and does not
obtain any additional rights or access to such data through this agreement.  
2.3   License Field Restrictions. The license grant of Section 2 is restricted
by Section 6 of the Definitive Commercial Agreement among Licensee, RBNV, and
Dynavax Technologies Corporation, of even date herewith, as quoted below:

“SECTION 6: COVENANTS NOT TO COMPETE
6.1 [ * ] RBG and Dynavax, for [ * ] after Closing, will not develop and/or
market, and/or license others to develop and/or market, for [ * ] Hepatitis B
vaccine, other than Heplisav Program Products.
6.2 [ * ] RBG and Dynavax, for [ * ] after Closing, will not develop and/or
market, and/or license others to develop and/or market, [ * ] other than
Heplisav Program Products.”
SECTION 3: DEVELOPMENT AND COMMERCIALIZATION OBLIGATIONS
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

76



--------------------------------------------------------------------------------



 



CONFIDENTIAL

1.1   3.0 Definition of Efforts. “Commercially Reasonable Diligent Efforts”
shall mean a reasonable level of efforts, commensurate with the efforts that a
similarly situated biotechnology company would devote to a product of similar
potential and having similar commercial advantages and disadvantages, taking
into account all relevant commercial factors such as: [ * ] In assessing
Commercially Reasonable Diligent Efforts RBG and its Affiliates will ignore any
negative impact to RBG and its Affiliates of Licensor’s Net Profit share or
RBNV’s rights set forth in Section 3.1 and 3.2 of the Definitive Commercial
Agreement among RBG, RBNV and Dynavax of even date with this Agreement.   3.1  
Exertion of Efforts. RBG, and/or its Affiliates, shall exert Commercially
Reasonable Diligent Efforts to develop and commercialize Supervax in those
countries where it is reasonable in applying the Commercially Reasonable
Diligent Efforts standard to do, including via the following kinds of
activities:   3.1.1   progress a Supervax Program Product through development to
registration, including conducting clinical trials and preparing and filing
applications for registration;   3.1.2   scaling up the manufacturing process
for a Supervax Program Product to the scale required for the clinical trials of
Section 3.1.1;   3.1.3   developing a commercial production process for a
Supervax Program Product, and implementing the same in a commercial
manufacturing facility; and   3.1.4   marketing, offering to sell, selling,
importing and distributing Supervax.   3.2   Decision as to for which Countries
to Develop and Commercialize Supervax.   3.2.1   Licensee is entitled to decide
for which countries it wishes to develop and commercialize Supervax, provided
such decision is consistent with the Commercially Reasonable Diligent Efforts
standard.   3.3   If Licensee takes the decision to file for marketing approval,
and/or to market, no Supervax Program Product in any particular country in or
for which Licensee has made a contrary decision for a Heplisav Program Product,
and the Commercially Reasonable Diligent Efforts standard would require
marketing Supervax in such country (taking into account all factors provided for
in the definition of such standard above, including gray market effects on
countries where Licensee will be marketing a Supervax Program Product and the
potential impact on the selling price in such countries), then Licensee shall
promptly inform Licensor in writing. Licensor may then inform Licensee, that for
such country, Licensee’s exclusive license is revoked, and, thereafter Licensor
or an Affiliate theoreof, will have the rights to register, market, offer to
sell and sell Supervax in such country. Licensor shall have the right to
reference regulatory dossiers useful for registration in such market. Licensor
shall in this case be entitled under its license in Section 4.3.1 of the
Definitive Commercial Agreement between the Parties of even date with this
Agreement to manufacture Supervax Program Product solely to supply itself solely
for such reverted countries. In addition, Licensee agrees to discuss in good
faith with Licensor the possibility of Licensee supplying Licensor with
quantities of Supervax Program Product for

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

77



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    Licensor’s sales in any such reverted countries, but Licensor shall not be
required to supply Licensor unless the Parties reach written agreement as to
such supply and in any case Licensee shall not be required under any
circumstances to prioritize supply for the reverted countries ahead of supply
for countries where Licensee retains its license nor shall Licensee be required
to increase its capacity for production of Supervax Program Products. Licensor
will owe Licensee and shall pay Licensee [ * ] of Net Profits on Supervax in
each reverted country (if there ever are any), applying the cost definitions and
mechanics of set forth in this Agreement mutatis mutandis to calculate
Licensor’s Net Profits and provide for it to pay Licensee’s share of it to
Licensee.   3.4   Commercial Partners/Sublicensee Efforts. Licensee’s
Affiliates’, Sublicensees’ and distributors’ efforts shall count as Licensees’
efforts for purposes of evaluating diligence under this Article 3.   3.5  
Tolling in Case of [ * ] Licensee’s diligence obligations under this Article 3
shall be tolled for the period of any [ * ] of [ * ] of the [ * ] from [ * ]
that [ * ]   3.6   Sole Diligence Obligations. Licensee’s sole obligations to
practice or work the licensed technology and to diligently develop and
commercialize hereunder shall be those explicitly set forth above in this
Article 3. No other such obligations of any kind shall be imposed on License or
any of its Affiliates, whether implied at law or in equity, or provided in
statute.

SECTION 4: PAYMENT FOR GRANTED RIGHTS

4.1   Profit Sharing. The Parties hereby agree to share the Net Profits realized
from the sale and licensing of Supervax in accordance with the following:  
4.1.1   Development Reimbursement Share. Licensee shall pay Licensor [ * ] of
the Net Profit until Licensee has paid Licensor an amount equal to the principal
development investment made by Licensor pursuant to the Development Agreement,
plus accumulated interest at [ * ] per annum, as per Schedule 1. Payment for
Supervax attached hereto (“Development Investment”). This [ * ] share of Net
Profits is payable until the Development Investment has been fully repaid to
Licensor, even if [ * ]   4.1.2   Fully Reimbursed Share. During the Payment
Term but after Licensee’s payments of Net Profit have equaled the Development
Investment, Licensee shall pay Licensor [ * ] of the Net Profit earned in such
time period.   4.1.3   No More Profit-Sharing After the Payment Term, Except to
Reimburse the Development Investment. Except as provided in Section 4.1.1,
Licensee shall not owe Licensor any further Net Profit with respect to each
country in which the Payment Term has expired.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

78



--------------------------------------------------------------------------------



 



CONFIDENTIAL

4.2   Licensee Obligations. Licensee shall be solely responsible for the payment
of any royalties, license fees, and milestone or other payments due to third
parties contracted by Licensee under licenses or similar agreements necessary to
allow the manufacture, use or sale of Supervax in the Field. However, these
amounts shall be included as a deduction in the calculation of Net Profits.

SECTION 5: PAYMENTS; BOOKS AND RECORDS; AUDIT

5.1   Net Profit Reports and Payments. After the first Net Sale is recorded,
Licensee agrees to submit quarterly written reports to Licensor within ninety
(90) days after the end of each calendar quarter (December 31, April 1, July 1,
and October 1), stating in each such report the number, description, and
aggregate Net Sales sold during the calendar quarter by Licensee and its
Affiliates (if applicable), the Net Profit and the amount owed to Licensor.
Concurrently with the submission of such reports, Licensee, as the case may be,
shall pay the Net Profit Share in accordance with Section 4.1.   5.2   Method of
Payment.   5.3   All payments due hereunder to Licensor shall be paid in Euros
in immediately available funds, for Licensor’s account, to a bank designated in
writing by Licensor.   5.4   Interest. If any payment under this Agreement is
not made by the date on which the same becomes due and payable, the late Party
shall owe the other Party interest at the rate of LIBOR plus two percent (2%)
per annum on any outstanding amount until payment is made in full.   5.5   No
Refunds. Payments referred to herein shall not be refundable.   5.6   Currency
Conversion. If any currency conversion shall be required in connection with the
calculation of Profit Share hereunder, such conversion shall be calculated at
the published rate of [ * ] for such period.   5.7   Withholding Taxes. If
Licensee is required by law to withhold taxes from any payments due hereunder to
Licensor, then Licensee shall be entitled to deduct the entire amount of the
required withholding from the amount otherwise due hereunder, shall pay the
amount required to be withheld to the relevant tax authority, and shall provide
evidence of such payment to Licensor within sixty (60) days thereafter. Licensee
agrees to reasonably cooperate with Licensor as to from what country payments
required hereunder are made, provided that any change in country requested by
Licensor does not have a negative impact on taxes due by Licensee (i.e., does
not cause Licensee to owe greater taxes) that Licensor is unwilling to reimburse
Licensee.   5.8   Records; Inspection. Licensee, its Affiliates and their
Sublicensees, shall keep complete, true, and accurate books of account and
records for the purpose of determining the Profit Share amounts payable under
this Agreement. Such books and records shall be kept at the principal place of
business of Licensee, or its Affiliate, or Sublicensee, as the case may be, for
at least three (3) years following the end of the calendar quarter to which they
pertain. Such records will be open for inspection during such three (3) year
period by an independent public accounting firm of national

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

79



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    prominence retained by the other Party for the purpose of verifying the Net
Profit Share statements, no more than once per set of records. Such inspections
may be made no more than once each calendar year, at reasonable times mutually
agreed by Licensee and Licensor. The Licensor’s representative or agent will be
obliged to execute a reasonable confidentiality agreement prior to commencing
any such inspection. Inspections conducted under this Section shall be at the
expense of the Licensor, unless a variation or error producing an increase
exceeding [ * ] of the amount stated for any period covered by the inspection is
established in the course of any such inspection, whereupon all costs relating
to the inspection for such period will be paid the Licensee.

SECTION 6: CONFIDENTIALITY

6.1   This section 6 amends and restates the confidentiality provisions, as they
pertain solely to Supervax, pursuant to (1) Section 4.1 of the Research License
Agreement dated October 16, 1992, (2) Section 5a. of the Development Agreement
dated January 1, 2003, and (3) Section 7 of the License Option Agreement
Supervax dated November 9, 2005, each of (1), (2) and (3) between Licensee and
Licensor’s Affiliate, Green Cross Vaccine Corp.   6.2   All documents, materials
and know-how which may be furnished to the receiving Party hereto (the
“Recipient”) by the disclosing Party hereto (the “Disclosing Party”) pursuant to
this Agreement, and the predecessor agreements referred to in Section 6.1
hereinabove, shall be, if suitably marked or designated in tangible form, deemed
the Disclosing Party’s “Proprietary Information” and, therefore, considered
confidential and shall not be used by Recipient other than for the purposes
licensed under this Agreement and for the exercise of the Recipient’s rights
under this Agreement. Recipient shall use the same degree of care regarding
Disclosing Party’s Proprietary Information as it uses in protecting and
preserving its own proprietary/confidential information of like kind to avoid
disclosure or dissemination thereof, but no less than a reasonable degree of
care. Information which is disclosed orally or otherwise than in tangible form
shall be considered Proprietary Information if: (a) the information is
identified as confidential at the time of disclosure and a written summary is
provided to the Recipient within thirty (30) days thereafter, or (b) the
information is identified as confidential in writing and provided to the
Recipient prior to or at the time of disclosure by the Disclosing Party.   6.3  
This confidentiality obligation shall not apply to information if the
information: (a) is publicly known or which the Recipient has documentary
records which establish its or its Affiliate’s knowledge prior to this
disclosure; (b) subsequently becomes publicly known and/or published through no
fault of the Recipient; (c) is independently developed without use or reference
to the other Party’s Proprietary Information; (d) is required by operation of
law or requirement of a governmental authority or rules of any securities
exchange having jurisdiction to be disclosed (provided that the Party making the
required disclosure gives reasonable (under the circumstances) advance

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

80



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    notice of the required disclosure and all reasonable assistance to seek
confidential treatment or a protective order if appropriate ); or (e) is or was
brought to the Recipient’s attention by a third Party who has a legal right to
do so.

SECTION 7: PUBLICATIONS AND PUBLICITY

7.1   Each Party agrees not to use the name of the other Party or any member of
its staff in sales promotion work or advertising, or in any other form of
publicity, without the written permission of the other Party.   7.2   Neither
Party shall disclose in any press release, public statement, or public release,
the terms of this Agreement or any information with respect to this Agreement
(including, without limitation, any release of information in connection with
any scientific and medical conference) without the other Party’s express written
permission. The foregoing shall not apply to disclosures under an understanding
of confidentiality or to information, which had theretofore been disclosed by or
with the consent of the other Party. Either Party will be free to publish the
results of the Supervax project after providing the other Party with a [ * ]
(which period shall commence to the date that the other Party receives the text
which is to be published and a summary of the manner of intended publication) in
which to review and approve each publication, which approval shall not be
unreasonably withheld. In any such publication by Licensor, Licensee’s
contribution shall be acknowledged by Licensor. Notwithstanding any of the
foregoing, nothing in this Agreement shall be deemed to prevent a Party (or its
Affiliate) from complying with its reporting requirements as part of its
responsibilities as a public company. This includes public company reporting
requirements of Dynavax Technologies Corporation, a Delaware corporation.
Accordingly, while Licensee will attempt to give Licensor advance notice of any
such required disclosures, and will reasonably consider Licensee’s comments
thereon if provided on a timeline that is reasonable in view of the required
disclosure, Licensee and its Affiliates retain the right to make all legally
required disclosures (including as legally required based on SEC
interpretations), based on the good faith advice of its outside corporate
counsel.

SECTION 8: INTELLECTUAL PROPERTY

8.1   Defense of Third Party Infringement Claims.   8.1.1   Infringement Claims.
If the production, sale or use of any Supervax in the Field results in a claim,
suit or proceeding alleging patent infringement against Licensee or Licensor (or
their respective Affiliates or Sublicenses), such Party shall promptly notify
the other Party hereto in writing setting forth the facts of such claim in
reasonable detail. The Party subject to such claim shall have the exclusive
right to defend and control the defense of any such claim, suit or proceeding,
at its own expense, using counsel of its own choice, provided, however, it shall
not enter into any settlement which admits or concedes that any aspect of the
Patent or Know How of the

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

81



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    other Party hereto is invalid or unenforceable without the prior written
consent of such other Party. Such Party shall keep the other Party hereto
reasonably informed of all material developments in connection with any such
claim, suit or proceeding. All liabilities under this Section are and shall be
deemed deductible costs in the calculation of Net Profits via inclusion within
the Patent Costs.

SECTION 9: WARRANTIES, INDEMNIFICATION AND INSURANCE

9.1   Disclaimer. UNLESS EXPRESSLY STATED HEREIN, LICENSOR DISCLAIMS ALL
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AS TO ANY MATTER, INCLUDING
BUT NOT LIMITED TO WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, OR
MERCHANTABILITY CONCERNING THE SUPERVAX KNOW HOW, AND THAT LICENSEE’S USE OF
SUPERVAX KNOW HOW WILL BE FREE FROM INFRINGEMENT OF PATENTS OF THIRD PARTIES.  
9.2   Warranties and Representations.   9.2.1   Both Parties. Licensor and
Licensee warrant and represent that: (i) they have the power and authority to
enter into this Agreement and perform the responsibilities and obligations
herein and the execution and delivery of this Agreement has been duly
authorized; (ii) they have the power to carry out their obligations under this
Agreement; and (iii) nothing in this Agreement or in the execution or
performance thereof shall constitute a breach, violation or default of any
provision contained in such Party’s certificate or articles of incorporation or
other organizing instruments nor violate any contract or other commitment of
such Party.   9.2.2   Licensor Representations. Licensor represents and warrants
to Licensee the following:

9.2.2.1   Licensor shall not grant, during the Term, any rights to third
parties, or take any actions or fail to take any actions, which grant or
action(s) would impair the rights granted to Licensee herein.   9.2.2.2   As of
the Effective Date, Licensor has sufficient legal and/or beneficial title to,
and/or the right to license, the Supervax Technology necessary for the purposes
contemplated under this Agreement and to grant the licenses contained herein,
including those items of Supervax Technology listed in Schedule 1.1.   9.2.2.3  
As of the Effective Date, Licensor is not aware, nor should it be aware, of any
third party communications alleging that any Supervax Technology licensed under
this Agreement would infringe any valid patent rights of any third party.  
9.2.2.4   As of the Effective Date, Licensor does not own, does not control, and
has not filed, any Patent that claims one or more inventions relating to the
composition, formulation, manufacture and/or the use, of Supervax Program
Products, and is not entitled to assignment from any other entity any Patent
claiming an invention made prior to the Effective Date which invention relates
to the composition, formulation, manufacture and/or use of Supervax Program
Products.

9.3   Indemnification.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

82



--------------------------------------------------------------------------------



 



CONFIDENTIAL

9.3.1   Except to the extent resulting from the willful misconduct or gross
negligence, or breach of representation and warranty of Licensor or any of its
Affiliates, Licensor shall not be liable for and Licensee shall indemnify and
hold Licensor harmless against any and all liabilities, damages, losses, costs,
and expenses, whether direct or indirect, consequential, incidental, including
reasonable attorney’s fees, in all cases that are paid to third parties
(“Damages”), resulting from claims, demands, actions, other proceedings and
judgments in all cases brought or obtained by third parties (“Third-Party
Claims”) arising out of: the offer for sale, sale, manufacture, importation
and/or use of Supervax by Licensee, its licensees, distributors, employees,
consultants and investigators, or agents during or after Licensee-authorized
pre-clinical and clinical studies, and as a result of the manufacture and/or
sale of Supervax.   9.3.2   Licensor shall indemnify, defend and hold harmless
Licensee and its Affiliates and their directors, officers and employees from and
against all Damages to the extent resulting from Third-Party Claims arising out
of the willful misconduct or gross negligence, or breach of representation and
warranty of, Licensor and/or any of its Affiliates.   9.4   Indemnification
Procedure. If a Party (the “Indemnitee”) intends to claim indemnification
hereunder, Indemnitee shall promptly notify the other Party (the “Indemnitor”)
of any claim, demand, action, or other proceeding for which the Indemnitee
intends to claim such indemnification. The Indemnitor shall have the right to
participate in, and to the extent the Indemnitor so desires jointly with any
other Indemnitor similarly noticed, to assume the defense thereof with counsel
selected by the Indemnitor; provided, however, that the Indemnitee shall have
the right to retain its own counsel at Indemnitee’s own expense. The indemnity
obligations under Section 9.3 shall not apply to amounts paid in settlement of
any claim, demand, action or other proceeding if such settlement is effected
without the prior express written consent of the Indemnitor, which consent shall
not be unreasonably withheld or delayed. The failure to deliver notice to the
Indemnitor within a reasonable time after notice of any such claim or demand, or
the commencement of any such action or other proceeding, only to the extent
actually prejudicial to its ability to defend such claim, demand, action or
other proceeding, shall relieve such Indemnitor of any liability to the
Indemnitee under Section 9.3 with respect thereto, but the omission so to
deliver notice to the Indemnitor shall not relieve it of any liability that it
may have to the Indemnitee otherwise than under Section 9.3. The Indemnitor may
not settle or otherwise consent to an adverse judgment in any such claim,
demand, action or other proceeding, that diminishes the rights or interests of
the Indemnitee without the prior express written consent of the Indemnitee,
which consent shall not be unreasonably withheld or delayed. The Indemnitee, its
Affiliates, and all of their employees and agents, shall reasonably cooperate
with the Indemnitor and its legal representatives in the investigation of any
claim, demand, action or other proceeding covered by this Section 9.4.       If
the Parties cannot in good faith agree as to the application of Section 9.3’s
subsections to any particular Claim, then each Party may the conduct its own
defense

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

83



--------------------------------------------------------------------------------



 



CONFIDENTIAL
of such Claim and reserves the right to claim indemnification (to the extent
provided for in Section 9.3) from the other Party upon resolution of the
underlying Claim.

9.5   LIMITATION OF LIABILITY. EXCEPT TO THE EXTENT A PARTY IS REQUIRED TO
INDEMNIFY THE OTHER FOR AMOUNTS PAID TO THIRD PARTIES OR AS REGARDS THE BREACH
OF ANY CONFIDENTIALITY OBLIGATION, PUNITIVE, EXEMPLARY, MULTIPLIED OR
CONSEQUENTIAL DAMAGES (SUCH AS LOST PROFITS, OPPORTUNITY COSTS, MISSED BUSINESS
OPPORTUNITIES, OR OTHER THINGS CAUSED BUT NOT PROXIMATELY CAUSED BY ANY BREACH
OR DEFAULT UNDER THIS AGREEMENT, WHETHER THE THEORY OF LIABILITY IS GROUNDED IN
CONTRACT, TORT (INCLUDING NEGLIGENCE) PRODUCT LIABILITY OR OTHERWISE), AND EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES. NO PARTY MAY
SEEK OR OBTAIN PREJUDGMENT INTEREST OR ATTORNEY’S FEES OR COSTS. To be clear,
this does not negate Licensor’s right to its direct damages equal to its share
of Net Profits as provided for hereunder, if notwithstanding earning such Net
Profits Licensee does not pay to Licensor the required share.

SECTION 10: TERM AND TERMINATION

10.1   Term. This Agreement shall become effective as of the Effective Date and,
unless earlier terminated pursuant to the other provisions of this Section 10,
shall continue in full force and effect in perpetuity, even though the payment
obligation under Section 4.1.1 ends once the Development Investment has been
repaid and the obligations to pay a share of Net Profits in Section 4.1.2 ends
on a country-by-country basis as the Payment Term expires in each country.  
10.2   Termination for Cause. Either Party to this Agreement may terminate this
Agreement in the event the other Party shall be in material breach of this
Agreement (including by default), and such material breach shall have continued
uncured for [ * ] after written notice thereof was provided to the breaching
Party by the non-breaching Party. Any termination shall become effective at the
end of such [ * ] period unless the breaching Party (or any other Party on its
behalf) has cured any such breach or default prior to the expiration of the [ *
] period, or in the case of a breach incapable of cure during such time period,
delivered a plan to cure the breach as promptly as practicable by the
application of Commercial Reasonable Diligent Efforts, together with an
undertaking to carry out such plan. However, if Licensee terminates this
Agreement due to Licensor being in material breach of this Agreement, which
breach cannot be or is not cured as provided in this Section, the licenses
granted by Licensor in Section 2.1 shall continue after such termination.   10.3
  Entire Agreement. Licensee and Licensor may terminate this Agreement upon
mutual agreement at any time.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

84



--------------------------------------------------------------------------------



 



CONFIDENTIAL

10.4   Termination Upon Insolvency or Bankruptcy. The Parties acknowledge that
the Supervax Technology are ‘intellectual property’ for purposes of Section
365(n) of the U.S. Bankruptcy Code and that Licensee will have the ability to
exercise all rights provided by Section 365(n) with respect to the Supervax
Technology licensed hereunder. In this regard, the Parties agree that Section
365(n) of the U.S. Bankruptcy Code will govern Licensee’s and Licensor’s rights
to intellectual property licensed under this Agreement in the event Licensor
files for or is placed in bankruptcy. The Parties explicitly intend that to the
extent the laws of another country whose laws govern the bankruptcy (or similar
status) of Licensor afford or allow for similar protection of a license in
bankruptcy, such protection shall extend to the license granted in Section 2.1
hereof and such license shall not be terminated based on the bankruptcy (or
similar status) of Licensor.   10.5   Rights and Obligations on Term,
Termination, or Suspension.   10.5.1   Termination by either Party pursuant to
this Article shall not prejudice any other remedy that a Party might have.
Termination of this Agreement for any reason shall not release any Party hereto
from any liability which, at the time of such termination, has already accrued
to the other Party or which is attributable to a period prior to such
termination nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement.   10.5.2   Except for termination by Licensee pursuant to
Section 10.2, upon termination of this Agreement by either Party, at Licensor’s
written request, Licensee and its Affiliates shall destroy all supplies of
Supervax Technology, and all documents describing Supervax Technology, and shall
promptly thereafter confirm such destruction in writing to Licensor.   10.5.3  
Return of Materials. Upon any termination of this Agreement, Licensee and
Licensor shall promptly return to the other all Confidential Information
received from the other (except one copy of which may be retained for archival
purposes).   10.5.4   Stock on Hand. In the event this Agreement is terminated
for any reason, the Licensee and their respective Affiliates and Sublicenses
shall have the right to sell or otherwise dispose of the stock of any Supervax
then on hand, subject to the payment of Profit Share as provided herein.  
10.5.5   Survival on Termination. If this Agreement terminates or expires for
any reason, Sections 1, 5.8, 6, 7, 8 (as applied to Damages resulting from
Third-Party Claims arising out of activities occuring during the term of the
Agreement and 9-12 shall survive such termination or expiration.   10.5.6   No
Prejudice of Rights. Termination by either Party pursuant to this Article shall
not prejudice any other remedy that a Party might have, nor shall it affect
either Party’s accrued rights.

SECTION 11: DISPUTE RESOLUTION

11.1   Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the Term, which disputes relate to either Party’s
rights and/or

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

85



--------------------------------------------------------------------------------



 



CONFIDENTIAL
obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
To accomplish this objective, the Parties agree to follow the procedures set
forth in this Section 11 if and when a dispute arises under this Agreement.
Unless otherwise specifically recited in this Agreement, disputes between the
Parties will be resolved as recited in this Section 11.

11.2   Dispute Resolution through Party Management. If the Parties are unable to
resolve a dispute within thirty (30) days of being requested by a Party to
resolve a dispute, any Party may, by written notice to the other, have such
dispute referred to their respective chief executive officers or duly authorized
designees, for attempted resolution by good faith negotiations within thirty
(30) days after such notice is received. In the event the designated executive
officers are not able to resolve such dispute within such period, either Party
may at anytime after the thirty (30) day period invoke the provisions of
Section 11.3 hereinafter.   11.3   Arbitration. Any controversy, dispute or
claim which is not resolved pursuant to Section 11.2 and which may arise out of
or in connection with this Agreement, including the exhibits attached hereto, or
the interpretation, enforceability, performance, breach, termination or validity
thereof, including disputes relating to alleged breach or termination of the
foregoing (each a “Dispute”) shall be resolved by binding arbitration in
accordance with the Rules of the London Court of International Arbitration then
pertaining, except where this rules conflict with this provision, in which case
this provision controls. The Arbitration shall be held in English and shall take
place in London. Subject to Section 11.6, the Dispute shall be construed in
accordance with the laws of [ * ] exclusive of its conflicts of law rules. The
arbitration tribunal shall consist of three neutral arbitrators, each of whom
shall be an attorney who has at least fifteen (15) years of experience in the
biopharmaceutical field with a law firm or corporate law department or was a
judge of a court of general jurisdiction who has at least fifteen (15) years of
experience in the biopharmaceutical field. However: (X) at least one of the
arbitrators must be an attorney described in clause (a) of the foregoing
sentence; (Y) at least one of the arbitrators must be trained in [ * ] law and
have been admitted to practice in [ * ] ; and (Z) at least one of the
arbitrators must be a native English speaker. The arbitrators shall be neutral,
independent, disinterested, and impartial. Each Party shall nominate in the
request for arbitration and the answer thereto one arbitrator and the two
arbitrators so named will then jointly appoint the third arbitrator as chairman
of the arbitration tribunal. After appointment, the Parties shall have no
ex-parte communication with their proposed arbitrator. If one Party fails to
nominate its arbitrator or, if the Parties’ arbitrators cannot agree on the
person to be named as chairman within thirty (30) days, the President of the
London Court of International Arbitration shall make the necessary appointments.
Within thirty (30) days of initiation of arbitration, the Parties shall reach
agreement upon and thereafter follow procedures assuring that the arbitration
will be concluded and the award rendered within no more than eight (8) months
from selection of the arbitrators. Failing such agreement, the Arbitration [ * ]
will control the procedures and scheduling and the Parties will follow such
procedures and meet

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

86



--------------------------------------------------------------------------------



 



CONFIDENTIAL
such a time schedule. Each Party has the right before or, if the arbitrators
cannot hear the matter within an acceptable period, during the arbitration to
seek and obtain from any court of competent jurisdiction provisional remedies
such as attachment, preliminary injunction, replevin, etc., to avoid irreparable
harm, maintain the status quo or preserve the subject matter of the arbitration.
Any request for such provisional measures by a Party to a court shall not be
deemed a waiver of this agreement to arbitrate. In addition, the Arbitrator
Tribunal may, at the request of a Party, order provisional or conservatory
measures (including, without limitation, preliminary injunctions to prevent
breaches hereof) and the Parties shall be able to enforce the terms and
provisions of such orders in any court having jurisdiction. The decision of the
arbitration tribunal must be in writing and must specify the basis on which the
decision was made, and the award of the arbitration tribunal shall be final and
judgment upon such an award may be entered in any competent court or application
may be made to any competent court for judicial acceptance of such an award and
order of enforcement. THE ARBITRATOR SHALL NOT AWARD ANY PARTY PUNITIVE,
EXEMPLARY, MULTIPLIED OR CONSEQUENTIAL DAMAGES, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES. NO PARTY MAY SEEK OR OBTAIN
PREJUDGMENT INTEREST OR ATTORNEY’S FEES OR COSTS.

11.4   Enforcement. The arbitral award, including any injunctive relief granted,
may be enforced in any court of competent jurisdiction (i.e. any court having
subject matter jurisdiction over the dispute and personal jurisdiction over the
Parties).   11.5   Confidential Information. With respect to any dispute
relating to the misuse and/or misappropriation of a Party’s Confidential
Information, in each case, a Party may seek preliminary injunctive relief
pending resolution of the Dispute under Section 11.3, and submit such dispute to
any court of competent jurisdiction (i.e. any court having subject matter
jurisdiction over the dispute and personal jurisdiction over the Parties).

SECTION 12: MISCELLANEOUS

12.1   Entire Agreement. This Agreement, together with the Definitive Commercial
Agreement, contains the entire agreement of the Parties regarding the subject
matter hereof and supersedes all prior agreements, understandings, and
negotiations regarding the license rights to Supervax, including the Development
Agreement, the Letter of Intent and the Option Agreement. Such superseded
agreements shall not be used to interpret this Agreement. This Agreement may not
be changed, modified, amended, or supplemented except by a written instrument
signed by both Parties hereto.   12.2   Severability. If any portion of this
Agreement shall be finally determined by any court or governmental agency of
competent jurisdiction to violate applicable law or otherwise not to conform to
requirements of law, then the remainder of the Agreement shall not be affected
thereby; provided, however, that if any provision hereof is invalid or
unenforceable, then a suitable and equitable provision shall be substituted
therefore in order to carry out, so far as may be valid and enforceable, the
intent and purpose of the Agreement including the invalid or unenforceable
provision.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

87



--------------------------------------------------------------------------------



 



CONFIDENTIAL

12.3   Force Majeure. Neither Party or its Affilaites shall be liable for any
unforeseeable event beyond its reasonable control not caused by the fault or
negligence of such Party, which causes such Party to be unable to perform its
obligations under this Agreement, and which it has been unable to overcome by
the exercise of due diligence. In the event of the occurrence of such a force
majeure event, the Party unable to perform shall promptly notify the other
Party. It shall further use its best efforts to resume performance as quickly as
possible and shall suspend performance only for such period of time as is
necessary as a result of the force majeure event..   12.4   Independent
Contractors. Both Parties are independent contractors under this Agreement.
Nothing contained in this Agreement is intended nor is to be construed so as to
constitute Licensee and Licensor as partners or joint venturers with respect to
this Agreement. Neither Party hereto shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract, agreement, or
undertaking with any third party.   12.5   Notices Any notices required by this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be forwarded to the respective addresses set forth below unless
subsequently changed by written notice to the other Party:

         
 
  If to Licensor:   Green Cross Vaccine Corp.
 
      227-3, Kugai-Ri, Kiheung-Eup
 
      Yongin City
 
      Kyounggi Province
 
      Republic of Korea
 
      [ * ]

                  Required copy to Rhein Biotech NV:
 
      Rhein Biotech NV    
 
      Oude Maasstraat 47,    
 
      NL 6229 BC Maastricht,    
 
      The Netherlands    
 
            [ * ]

         
 
  If to Licensee:   Rhein Biotech GmbH
 
      Eichsfelder Strasse 11
 
      Dusseldorf 40595
 
      Germany
 
      [ * ]

                  Required copy to Dynavax Technologies Corporation:
 
      Dynavax Technologies Corporation    
 
      2929 Seventh Street, Suite 100    
 
      Berkeley, CA 94710    
 
      USA    

[ * ]
ATTN: LEGAL DEPARTMENT
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

88



--------------------------------------------------------------------------------



 



CONFIDENTIAL

12.6   Headings. The paragraph headings herein are inserted for convenience only
and shall not be construed to limit or modify the scope of any provision of this
Agreement.   12.7   Assignment and Successors Rights/Waiver. Except in
connection with a sale by a Party of all or substantially all of its assets to
which this Agreement relates, or a Party’s merger with another entity, or an
assignment to a Party’s Affiliate, this Agreement may not be assigned without
the prior written consent of either Party, and is binding upon and shall inure
to the benefit of the Parties hereto, their representatives, successors and
permitted assigns. No failure or successive failures on the part of either
Party, its successors or permitted assigns, to enforce any covenant or
agreement, and no waiver or successive waivers on its or their part of any
condition of this Agreement, shall operate as a discharge of such covenant,
agreement or condition, or render the same invalid, or impair the right of
either Party, its successors and permitted assigns to enforce the same in the
event of any subsequent breach or breaches by the other Party, its successors or
permitted assigns.   12.8   Choice of Law. Subject to the bankruptcy treatment
of intellectual property pursuant to Section 11.6, this Agreement shall be
exclusively governed by and construed in accordance with the laws of [ * ]
(without giving effect to its conflict of law rules and regulations).

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed, in two copies, each an original, by their respective duly authorized
officers and representatives with effect as of the date first above written.
RHEIN BIOTECH GmbH

                            /s/ Frank Ubags              
By:
  Frank Ubags       By:   blank
Title:
  CEO       Title:   blank
Date:
  21 April, 2006       Date:   blank

GREEN CROSS VACCINE CORP
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

89



--------------------------------------------------------------------------------



 



CONFIDENTIAL

                            /s/ C.P.E. Moonen              
By:
  C.P.E. Moonen       By:   blank
Title:
  Managing Director       Title:   blank
Date:
  21 April, 2006       Date:   blank

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

90



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Schedule 1.1
Examples of Supervax Technology
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

91



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Schedule 1
Development Investment
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

92



--------------------------------------------------------------------------------



 



CONFIDENTIAL
DATED APRIL 21, 2006
Between
RHEIN BIOTECH N.V.
and
RHEIN BIOTECH GMBH
and
BERNA BIOTECH AG
 
AGREEMENT
 
Baker & McKenzie Amsterdam N.V.
Leidseplein 29
1017 PS Amsterdam, The Netherlands
Tel: +31-20-5517555
Fax: +31-20-6267949
(attorneys: THL/SCA)
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

93



--------------------------------------------------------------------------------



 



CONFIDENTIAL
THIS AGREEMENT is made effective as of the 21 day of April, 2006 (the
“Agreement”)
Between:

(1)   Rhein Biotech N.V.,
a public limited liability company (naamloze vennootschap met beperkte
aansprakelijkheid) organized and existing under the laws of The Netherlands,
with its corporate seat at Maastricht, with its address at Oude Maasstraat 95,
6220 BC Maastricht, the Netherlands (“RBNV”);   (2)   Rhein Biotech Gesellschaft
fur neue biotechnologische Prozesse und Producte mbH, a company organized and
existing under the laws of Germany, with its corporate seat at Dusseldorf,
Germany, with its address at Eichfelder Strasse 11, 40595 Dusseldorf, Germany
(“GmbH”); and   (3)   Berna Biotech A.G., a public limited liability company,
incorporated under the laws of Switzerland, with its corporate seat in Bern, and
having its address at Rehhagstrasse 79, CH-3018 Bern, Switzerland (“Berna”).

WHEREAS :

(H)   RBNV is holder of the entire issued share capital of GmbH;   (I)   By
agreement dated March 1, 2005 (the “March 2005 Agreement”), RBNV, Berna and GmbH
have agreed upon certain terms in relation to the manner in which GmbH shall
operate its business in a more independent manner;   (J)   RBNV is in the
process of selling GmbH to Dynavax Technologies Corporation of Berkeley, USA
(“Dynavax”);   (K)   The sale of GmbH to Dynavax as well as certain arrangements
that shall be agreed upon between RBNV and its affiliates, on the one hand, and
GmbH and Dynavax, on the other hand, will be consummated pursuant to a share
sale and purchase agreement (the “SPA”), a commercial agreement (the “Commercial
Agreement”), as well as various other documents referred to in such agreements
(jointly with the SPA and the Commercial Agreement, the “Transaction
Documents”);   (L)   In connection with the sale to Dynavax, the parties wish to
set forth herein their agreement with regard to the termination of the
March 2005 Agreement.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



94



--------------------------------------------------------------------------------



 



CONFIDENTIAL
THEREFORE IT IS HEREBY AGREED as follows:
ARTICLE 1 – DEFINITIONS AND OTHER RULES OF CONSTRUCTION

1.1   Capitalized terms. When used herein any capitalized terms shall have the
meaning as set forth in the March 2005 Agreement, unless otherwise defined
herein.       Documents. References to any document, including this Agreement,
are references to that document as amended, supplemented, novated or replaced
from time to time.       Recitals, Clauses, Paragraphs and Schedules. References
in this Agreement to Recitals, Clauses, Paragraphs and Schedules are to clauses
and paragraphs in and recitals and schedules to this Agreement. The Recitals and
Schedules to this Agreement shall be deemed to form part of this Agreement.    
  Headings. Headings are inserted for convenience only and shall not affect the
construction of this Agreement.

ARTICLE 2 – TERMINATION
Unless to the extent provided otherwise in the Transaction Documents, the
parties hereto agree that the March 2005 Agreement shall terminate and be
extinguished in its entirety, and have no further force and effect, at Closing
as defined in the SPA.
Without prejudice to the generality of the foregoing, the Parties acknowledge
for the avoidance of doubt that among other things:

1.   RBNV shall from Closing no longer have any obligations in relation to the
management and employee share ownership plan as referred to in Article 8 of the
March 2005 Agreement;   2.   neither RBNV nor Berna Biotech AG shall have any
obligations to GmbH to provide any financing;   3.   it is contemplated that
various inter-company agreements that were mentioned in the March 2005 Agreement
and/or referenced in the Commercial Agreement (as defined in Section 5.2 b
(iii) of the SPA), shall survive the closing of the SPA, subject to the terms of
the Commercial Agreement and in many instances as supplemented, superseded or
otherwise amended pursuant to the Commercial Agreement. It is understood and
agreed that these inter-company agreements may initially have been in draft form
attached to the March 2005 Agreement and that if a different version has been
executed then this executed version will control.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



95



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ARTICLE 3 — VARIOUS

3.1   Governing law. This Agreement shall be governed by and construed in
accordance with the laws of [ * ] .

3.2 Dispute resolution

    All disputes arising in connection with this Agreement, or further
agreements or contracts resulting thereof, shall be finally settled in
accordance with the Arbitration [ * ] including the possibility of arbitral
summary proceedings. The arbitral tribunal shall be composed of three
arbitrators. The place of arbitration shall be [ * ] . The arbitral procedure
shall be conducted in the English language. The arbitral tribunal shall decide
according to the rules of law (“naar de regelen des rechts”). Consolidation of
the arbitral proceedings with other arbitral proceedings pending in [ * ] , as
provided in [ * ] is excluded.

3.3 Counterparts

    This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



96



--------------------------------------------------------------------------------



 



CONFIDENTIAL
IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.
Rhein Biotech N.V.:

                          /s/ P.G.J. Heijmanns                            
By
  :   P.G.J. Heijmanns       By   :   blank
Title
  :   managing director       Title   :   blank

Rhein Biotech GmbH:

                          /s/ Frank Ubags       /s/ J. Janowicz          
By
  :   F. Ubags       By   :   Z. Janowicz
Title
  :   managing director       Title   :   managing director

Berna Biotech A.G.:

                          /s/ René Beukema                          
By
  :   René Beukema       By   :    
 
                       
Title
  :   General Counsel & Corporate                
 
      Secretary of Crucell Holland, B.V.       Title   :    
 
                       

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

97



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SCHEDULE 5.2 (B) (IV)
EMMP AGREEMENT
AGREEMENT
With regard to
EMPLOYEE AND MANAGEMENT PARTICIPATION PLAN
This agreement is made on this {___} day of March, 2006 (the “Agreement”)
Between:

1.   Dynavax Technology Corporation, a corporation organized and existing under
the laws of the State of Delaware, having its registered and business offices at
2929 Seventh Street, Suite 100, Berkeley, CA 94710, United States of America
(“Dynavax”); and   2.   Rhein Biotech N.V., a public limited liability company
organized and existing under the laws of The Netherlands, with its corporate
seat at Maastricht and its registered office at Oude Maasstraat 47, 6229 BC
Maastricht, the Netherlands (“RBNV”).

whereas:

-   RBNVis the legal and beneficial owner of the entire issued share capital of
Rhein Biotech Gesellschaft für Neue Biotechnologische Prozesse und Produkte
m.b.H., a private limited liability company organized and existing under the
laws of Germany (Gesellschaft mit beschränkter Haftung), with its corporate seat
at Düsseldorf, Germany and its principal place of business at Eichfelder Strasse
11, 40595 Düsseldorf, Germany (“GmbH”).   -   Under article 8 of the agreement
between RBNV, GmbH and Berna Biotech AG dated March 1, 2005, GmbH was to prepare
an employee and management participation plan for approval by GmbH’s Supervisory
Board, pursuant to which GmbH’s members of the management and eligible employees
(jointly the “Eligible Persons”) would be granted rights to acquire (non-voting)
shares in GmbH, with a maximum of [ * ] of the share capital being allocated to
the members of the management and [ * ] to the eligible employees (the “Equity
Rights”).   -   RBNV wishes to sell to Dynavax and Dynavax wishes to purchase
from RBNV, the entire issued share capital of GmbH.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

98



--------------------------------------------------------------------------------



 



CONFIDENTIAL
In view of the sale of GmbH to Dynavax, Dynavax and RBNV have agreed that
Dynavax shall be fully responsible for awarding and/or replacing the Equity
Rights.
hereby agree, as follows:

1.   Dynavax hereby assumes any and all obligations of RBNV in relation to the
Equity Rights, and agrees that it instead of RBNV shall be fully responsible for
granting the Equity Rights and/or replacing the Equity Rights, and that all
costs and expenses in relation thereto shall be borne by Dynavax.   2.   Dynavax
shall be fully responsible for awarding the Equity Rights and/or replacing them
by payments in cash, rights to acquire shares in Dynavax and/or any other rights
exercisable against Dynavax, the GmbH or any other party.   3.   Dynavax shall
hold RBNV harmless from and shall indemnify RBNV against and shall reimburse
RBNV for any and all claims, threats, suits, damages, taxes, penalties, costs
and expenses, and other liabilities incurred, suffered or expended by RBNV in
relation to the Equity Rights.   3.   Without prejudice to the obligations of
Dynavax under this Agreement, the members of the management of GmbH, being [ * ]
, shall co-sign this Agreement for acknowledgement of this Agreement and thereby
waiving any rights they may have against RBNV in relation to the Equity Rights.
  4.   This Agreement is entered subject to the consummation of the transactions
contemplated by the share purchase agreement between RBNV and Dynavax dated as
of the date hereof (the “SPA”).   6.   The provisions contained in Article 14
(Notices) and 15 (Governing Law and Arbitration) of the SPA shall similarly
apply to this Agreement.   7.   This Agreement may be signed in multiple
counterparts, each of which will constitute an original, but all of which when
taken together will constitute a single agreement.

IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.
Dynavax Technology Corporation

             
 
  Name :        
 
     
 
   

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

99



--------------------------------------------------------------------------------



 



CONFIDENTIAL

         
Title :
       
 
 
 
   

Rhein Biotech N.V.

             
 
           
Name : C.P.E. Moonen
  Name   : P.G.J. Heijmans    
Title : managing director
      Title : managing director    

Each member of the management of GmbH co-signs this Agreement for
acknowledgement of this Agreement thereby waiving any rights they may have
against RBNV in relation to the Equity Rights.

                                   
Name :
  [ * ]   Name :   [ * ]        
Title :
          Title :        
 
 
 
         
 
   
 
                                 
Name :  
  [ * ]   Name :   [ * ]        
Title :
          Title :        
 
 
 
         
 
   

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

100



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SCHEDULE 5.3(C)(V)(I)
WAIVER AGREEMENT
A G R E E M E N T
on the Waiver of Management Participation Rights
among
DYNAVAX Technologies Corporation, 2929 Seventh Street, Suite 100, Berkeley,
CA94710-2753, USA
(“DYNAVAX”),                    
Rhein Biotech NV (“RHEIN NV”)
and
Mr./Ms.
(“______”)                    
RHEIN-BIOTECH Gesellschaft für neue biotechnologische Prozesse und Produkte mbH
(“RHEIN GmbH”), its shareholder Rhein Biotech NV (“RHEIN NV”), Berna Biotech AG
(“Berna”) in an agreement dated March 1, 2005, refer to creation of management
participation rights with respect to the shares of RHEIN GmbH (the “Management
Participation Plan”). Under the Management Participation Plan, Mr./Ms ___ was
entitled to acquire certain shares in RHEIN GmbH at a preferred price.
DYNAVAX is contemplating the acquisition of all the outstanding capital stock in
RHEIN GmbH from RHEIN NV (the “Transaction”). Mr./Ms ___ is prepared to waive
his rights under the Management Participation Plan and any other rights or
interests he may have to acquire the capital stock of RHEIN GmbH (the “Purchase
Rights”), including without limitation, any pre-emptive, subscription, option,
call, warrant or other similar rights
In light of these facts, the Parties agree as follows:
1. Mr./Ms ___ hereby waives, under the condition of full payment of the
Consideration agreed and defined under Section 2 of this Agreement, all rights
pertaining to him under the Management Participation Plan, or any other Purchase
Rights to the extent they exist, with respect to the purchase and
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

101



--------------------------------------------------------------------------------



 



CONFIDENTIAL
transfer of shares in RHEIN GmbH. Upon full payment of the Consideration, Mr./Ms
___shall no longer be entitled to purchase or acquire any of the shares of RHEIN
GmbH.
2. In consideration of this waiver, DYNAVAX undertakes to pay as part of the
closing of the Transaction and simultaneously with the payments to Rhein NV
pursuant to the Transaction an amount of EUR ___ to Mr./Ms ___ (the
“Consideration”). The Consideration shall be paid to a bank account to be
designated by Mr./Ms ___.
3. DYNAVAX’ obligation to pay the Consideration is subject to the closing of the
Transaction.
4. The Parties agree that, upon full performance of this Agreement, all rights
of Mr./Ms ___ existing under the Management Participation Plan (or any other
Purchase Rights, to the extent they exist) will be settled in full and that
RHEIN GmbH shall have no further obligations to Mr./Ms ___ under the Management
Participation Plan (or any other Purchase Rights, to the extent they exist).
5. The Parties shall keep all details regarding the transaction described herein
in strictest confidence, except as required by legal duties or to advisers who
are bound by professional confidentiality.
6. This Agreement shall exclusively be governed by and construed in accordance
with the laws of [ * ] .
7. If a clause of this Agreement proves to be invalid or unenforceable, the
remaining provisions and undertakings of this Agreement shall continue in full
force and effect. The invalid or unenforceable clause shall be replaced by such
clause which in substance, time and essence comes as close as possible to the
intended purpose of the invalid or unenforceable clause.
8. Mr./Ms ___ has had the opportunity or has consulted with his tax advisors
relating to any tax consequences to him of entering into this agreement. Any
income tax consequences of this Agreement will be borne by Mr./Ms ___.

                 
Date/Place:
               
 
               
 
                              DYNAVAX Technologies Corporation       Mr./Ms
_____    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

102



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SCHEDULE 5.3(C)(V)(II)
GRATIFICATION AGREEMENT
A G R E E M E N T
on the Payment of Gratifications for Employees
b e t w e e n
DYNAVAX Technologies, 2929 Seventh Street, Suite 100, Berkeley, CA 94710-2753,
USA
(“DYNAVAX”)
a n d
RHEIN-BIOTECH Gesellschaft für neue biotechnologische Prozesse und Produkte mbH,
Eichsfelder Straße 11, 40595 Düsseldorf, Germany
(“RHEIN GmbH”)
DYNAVAX intends to acquire all shares in RHEIN GmbH from RHEIN NV.
In connection with the acquisition of all shares in RHEIN GmbH DYNAVAX is
prepared to grant a gratification to certain employees of RHEIN GmbH
(hereinafter referred to as “EMPLOYEES”). The EMPLOYEES who shall participate in
the gratification scheme are listed in ANNEX A to this Agreement.
In light of these facts, the Parties agree as follows:
1. DYNAVAX undertakes to pay on the day of Closing an amount of [ * ] (the
“GRATIFICATION”) to the RHEIN GmbH which shall pass on the GRATIFICATION to the
EMPLOYEES. The GRATIFICATION shall be paid to RHEIN GmbH and RHEIN GmbH
undertakes vis-à-vis DYNAVAX to allocate the GRATIFICATION to the individual
Employees according to a schedule to be determined at the sole discretion of
RHEIN GmbH, using, inter alia, the following objective criteria:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

103



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  •   monthly salary,     •   performance within the last business year,     •  
participation and efforts in connection with the transfer of the business to
DYNAVAX.

2. DYNAVAX’ obligation to pay the GRATIFICATION is subject to the condition that
DYNAVAX has purchased and acquired all shares in RHEIN GmbH from RHEIN NV. In
case DYNAVAX has not purchased and acquired such shares by April 30, 2006, this
Agreement shall become void and no mutual obligations whatsoever shall survive.
3. The Parties shall keep all details regarding the transaction described herein
in strictest confidence, except as required by legal duties or to advisers who
are bound by professional confidentiality.
4. This Agreement shall exclusively be governed by and construed in accordance
with the laws of [ * ] . It replaces Art. 8 of the Agreement between Rhein NV,
Rhein GmbH and Berna Biotech AG dated March 1, 2005 as far as the EMPLOYEES are
concerned.
5. If a clause of this Agreement proves to be invalid or unenforceable, the
remaining provisions and undertakings of this Agreement shall continue in full
force and effect. The invalid or unenforceable clause shall be replaced by such
clause which in substance, time and essence comes as close as possible to the
intended purpose of the invalid or unenforceable clause.

                 
Date/Place:
               
 
               
 
                              DYNAVAX TECHNOLOGIES CORPORATION      
RHEIN-BIOTECH GESELLSCHAFT FÜR NEUE
BIOTECHNOLOGISCHE PROZESSE UND PRODUKTE MBH    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

104



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
COMPANY WARRANTIES
All words and expressions defined in the Agreement shall, unless the context
otherwise requires or unless otherwise expressly indicated, have the same
respective meanings herein.
The Seller represents and warrants to the Purchaser that, except as set forth in
the Disclosure Letter:
1 Organisation

(a)   The Company has been duly incorporated and is validly existing under the
laws of Germany, being the jurisdiction of its incorporation.   (b)   No
proposal has been made or resolution adopted for the dissolution or liquidation
of the Company, no circumstances exist which may result in the dissolution or
liquidation of the Company, and in relation to the Company no proposal has been
made or resolution adopted for a statutory merger or division, or a similar
arrangement.   (c)   The Company has not been (i) declared bankrupt or
(ii) granted a temporary or definitive moratorium of payments or (iii) made
subject to any insolvency or reorganization proceedings or (iv) involved in
negotiations with any of its creditors or taken any other step with a view to
the readjustment or rescheduling of all or part of its debts, nor has, to the
best knowledge of the Seller, any Person applied for a declaration of bankruptcy
or any such similar arrangement for the Company, and the Company is currently
not in a financial situation which would oblige the Company to file for
insolvency.   (d)   The current articles of association of the Company read in
conformity with the copy thereof attached hereto as Annex 1(d).   (e)   The
Company meets all registration requirements under applicable law and evidence
thereof (where available in the form of extracts) is attached hereto as Annex
1(e). The said evidence is correct and includes essential particulars as of the
dates thereon and the information contained therein has not been modified by any
subsequent event.   (f)   The Company has no directors (Geschäftsführer) and
authorized officers (Prokuristen), other than the persons named in Annex 1(f).  
(g)   The Company is duly qualified to conduct its business as presently
conducted.

2 Capitalisation

(a)   The registered share capital (Stammkapital) of the Company is [ * ] . The
Seller is the sole shareholder

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

105



--------------------------------------------------------------------------------



 



    of the Company. The only capital stock of the Company issued is the Share
and there are no other shares of capital stock of the Company issued and
outstanding. Neither the Company nor the Seller is under any obligation to
increase the registered share capital of the Company, and no shareholders’
resolution has been passed resolving an increase of the (registered) share
capital / the issuance of new shares or a redemption of shares. The Seller has
full right and title to the Share.   (b)   There are no grounds on the basis
whereof the issue of the Share may be invalidated.   (c)   The issuance of all
shares in the Company was duly authorized, validly issued, and in compliance
will all applicable securities laws and other applicable Legal Requirements. The
Share is fully paid-up, no repayment of share capital has taken place or has
been resolved, and the Share is free and clear of any Encumbrances.   (d)  
Apart from any obligations referred to in the Agreement, there are no
obligations binding upon the Purchaser, as Seller’s successor in title to the
Share, or the Company with respect to any shares in the Company, such as trust,
shareholders’ or voting agreements, rights of pre-emption or agreements
restricting the transfer of such shares (other than those set forth in the
articles of the Company) or the payment of dividends.   (e)   Neither the
Company nor the Seller has given to any person any right to acquire or subscribe
for shares in the Company that will survive the Closing. No rights, including
but not limited to option rights, warrants, convertibles and similar rights,
have been granted or issued relating to any shares of the Company that will
survive the Closing. There are no resolutions of the general meeting of
shareholders of the Company that have not yet been fully effectuated providing
for the issuance of shares in the capital of the Company or the grant of options
or other rights to acquire shares in the capital of (or any interest in) the
Company.   (f)   No one, with the exception of the holder of the Share, has any
right to distributions arising out of the profit, reserves and/or liquidation
balance of the Company. The right to receive dividends or distributions of any
kind (whether payable now or in the future) on the shares of the Company has not
been disposed of by the Seller.

3 Subsidiaries
The Company does not have branches or (equity or beneficiary) interests in other
(legal) persons and the Company is not a party to any limited or general
partnership agreement or equivalent, other than the ownership of a shareholding
held in Novovacs B.V., a private limited liability company under the laws of the
Netherlands, in relation to which the Company is party to a joint-venture
agreement dated December 1, 2004.
4 Financial Statements
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

106



--------------------------------------------------------------------------------



 



(a)   To the Seller’s best knowledge, the Company has always in all material
respects kept its books in accordance with the applicable statutory
requirements. The administration and bookkeeping of the Company is in all
material respects accurate and complete, has been maintained properly in
accordance with applicable law.   (b)   The Seller has provided the Purchaser
with true and complete copies of (i) the audited financial statements of the
Company for the financial year ended on December 31, 2004, consisting of balance
sheets for the Company as of each of such dates and income statements for the
Company for the year then ended and (ii) the audited financial statements of the
Company for the financial year ended on December 31, 2005, consisting of balance
sheets for the Company as of each of such dates (the “2005 Balance Sheet”) and
income statements for the Company for the year then ended, ((i) and
(ii) together the “Financial Statements").   (c)   The Financial Statements were
prepared in accordance with the applcvable accounting principles.   (d)   The
Financial Statements provide in all material respects a true and fair view of
the financial position and of the results of operations of the Company, in
accordance with the above mentioned standards under which they were prepared.  
(e)   To the extent required under applicable law, the Company has complied with
its obligation to publish its annual accounts.

5 Absence of Changes
Since December 31, 2005, (i) Company has operated its business substantially
consistent with its past practice during 2005; (ii) no event or circumstance has
occurred that could reasonably have a Material Adverse Effect on the Company.
6 Real Property

(a)   Annex 6(a) sets forth an accurate and complete list of each parcel of real
property legally and beneficially owned by the Company (“Real Property Owned").
  (b)   Annex 6(b) sets forth an accurate, correct and complete list of each
parcel of real property leased to or committed to be leased to the Company
(“Real Property Leased”). The Disclosed Information contains copies of each
lease contract relating to the Real Property Leased. The Company is not in
breach of any material terms and conditions of such contracts.

7 Material Contracts
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

107



--------------------------------------------------------------------------------



 



(a)   For purposes of this article 7, the Contracts mentioned in section A4(vii)
of the Disclosure Letter shall be deemed Material Contracts.   (b)   Each
Material Contract is currently valid and in full force and effect in all
material respects, and is in all material respects enforceable by Company in
accordance with its terms.   (c)   The Company is not in any material respect in
default, and no party has notified Company in writing that it is in default,
under any Material Contract.   (d)   To the best of Seller’s Knowledge, the
performance of the Material Contracts will not result in any violation of or
failure by Company to comply with any Governmental Rule material to the Compay’s
business.

8 Regulatory Compliance; Manufacturing

(a)   The currently submittes Regulatory Applications and approved Regulatory
Approvals filed and owned by the Company related to Supervax are in all material
respects in full force and effect.   (b)   The Company has made available to the
Purchaser the Clinical Data related to Supervax.

9 Intellectual Property Rights

(a)   For the purposes of this section:       "Registered IP Rights” shall mean
intellectual property rights (national and international) registered in a public
register, including but not limited to patent rights, model and design rights,
domain names, topography rights and/or trademark rights.       "Non-Registered
IP Rights” shall mean all intellectual property rights (national and
international) not being registered in a public register, including but not
limited to copyrights, artist rights, data base rights, sound recording rights,
producer’s rights and/or any other neighbouring rights, portrait rights, trade
names and know how (including patentable inventions for which no patent
applications has been filed), and trade secrets, as well as any rights that are
similar to any of the foregoing.       "Licensed Rights” shall mean any rights
granted to the Company in respect of Registered IP Rights and Non-Registered IP
Rights of third parties.       “IP Rights” shall mean Registered IP Rights and
Non-Registered IP Rights.       “Company’s IP Rights” shall mean the Registered
IP Rights set forth in Annex 9(b), the Non-Registered IP Rights owned by the
Company as of the date of Agreement, and the Licensed Rights.   (b)   The
Company is the owner of the Registered IP Rights set forth in Annex 9(b) . The
Annex contains all Registered IP Rights owned by the Company.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

108



--------------------------------------------------------------------------------



 



(c)   To the Seller’s best knowledge, the right of the Company to make, use
and/or exploit the Company’s IP Rights will not be affected by the Closing
and/or the implementation of the Transaction Agreements, subject to the
Commercial Agreement.   (d)   To the Seller’s best knowledge, the activities of
the Company as currently conducted with respect to Supervax and the manufacture
of the hepatitis B surface antigen) does not infringe upon any IP Rights of any
third party and does not require the Company to obtain any additional license or
other agreement to use any IP Rights of others. The Company has not received any
written communications alleging that the Company has violated the intellectual
property rights of any third party. No claims are pending by any person with
respect to the ownership, validity and enforceability of the Company’s IP
Rights.   (e)   To the Seller’s best knowledge, the Company is not aware of any
violation by a Third Party of any of Company’s IP Rights.

10 Litigation and compliance
There are no Proceedings pending or, to the Knowledge of Seller threatened
against, relating to or affecting the Company, any of Company’s material
properties, assets, operations or businesses, before any court, arbitrator,
(semi)governmental department, or other authority.
11 Permits and Subsidies/Grants

(a)   To the Seller’s best knowledge, all necessary licenses, consents,
approvals, permissions, permits and authorisations (collectively, “Permits”)
have been obtained and are still held by the Company to enable it to lawfully
carry on its business effectively in the places and in the manner in which such
business is now carried on.   (b)   A complete list of the permits is set forth
in Annex 11(b).   (c)   To the Seller’s best knowledge, the Permits are valid
and in full force and effect and the Seller knows of no reason, and is not aware
of any facts or circumstances which would be likely to give rise to any reason,
why any of such Permits would be suspended, cancelled, revoked or not renewed.

12 Insurance

(a)   The Company has currently in effect the insurance policies listed in Annex
12(a) (“Insurance Policies”). The Insurance Policies are in full force and
effect. The Company has not entered into any insurance policies other than the
Insurance Policies.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

109



--------------------------------------------------------------------------------



 



(b)   There are no pending or asserted claims as to which any insurer has denied
liability, and there are no claims that have been disallowed or according to the
involved insurer have been filed improperly.   (c)   There is no claim under any
Insurance Policy that has been improperly filed or as to which any insurer has
questioned, disputed or denied liability. Company has not received any notice
of, nor does Company have any Knowledge of any facts that might result in, a
material increase in the premium for any Insurance Policy.   (d)   The
consummation of the Transaction will not cause a breach, termination,
modification, or acceleration of any Insurance Policy.

13 Employees

(a)   Set forth in Annex 13(a) is a complete list of the names of all employees
of the Company. The Company engages no freelancers, commercial agents or makes
use of rented employees that have a material impact on the Company.   (b)   To
the Seller’s best knowledge, there is no agreement or understanding (contractual
or otherwise) between the Company and any employee or ex-employee with respect
to his employment, his ceasing to be employed or his retirement which is not
included in the written terms of such employment.   (c)   There are no
collective agreements or other agreements or arrangements between the Company
and any trade union or other body representing the employees (such as works
councils) applicable to the Company. The Company has no works council, and it is
not member with any employer association. To the Seller’s knowledge, Company’s
employees do not intend to establish a works council.   (d)   To the Knowledge
of Seller, there are no claims, disputes or controversies pending (either out of
court or in front of a court) involving any (former or present) employee or
group of employees. To Seller’s Knowledge, Company has not suffered or sustained
any work stoppage and no such work stoppage is threatened.   (e)   Company has
complied with all Legal Requirements in all material respects related to the
employment of its employees, including provisions related to wages, social
security contributions, hours, leaves of absence, equal opportunity,
occupational health and safety, workers’ compensation, severance, collective
bargaining and the payment of social security and other Taxes.

14 Taxation

(a)   The Company has in all material respects timely and correctly prepared and
made all filings, returns, payments and withholdings, given all notices,
maintained all records and supplied all other information in relation to Taxes
which it was required to make, give, maintain or supply under any applicable
laws or administrative pratice, and any such filings, returns, notices etc. are
in compliance with the applicable laws in respect to their material contents.  
(b)   The Company has in accordance with the applicable laws maintained and
stored all bookkeeping records and documents that are necessary for the
completeness and documentability of their tax and in particular their
VAT-declarations.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

110



--------------------------------------------------------------------------------



 



(c)   The Company has not entered into any arrangement (including but not
limited to “rulings”) with any tax authority or is subject to a special regime
with regard to (the payment of) Taxes.   (g)   There is no pending dispute,
including but not limited to litigation, between the Company and any tax or
finance authority.

15 Customers and Suppliers
None of the top ten (10) customers, organized by total revenue of the Company
during the fiscal year ended December 31, 2005 and none of the top five
(5) suppliers, organized by total volume of purchases of the Company during the
fiscal year ended December 31, 2005 has given Company notice terminating or
canceling any Material Contract.
16 Environmental Matters

(a)   The Company has been and is in all material respects in compliance with
all applicable Environmental Laws. Company has not received, nor knows of the
issuance of, any notice of violation alleging non-compliance with any
Environmental Law.   (b)   The Company has obtained and currently maintains all
Environmental Permits necessary for the conduct of the business as currently
operated, and to Seller’s Knowledge the Company’s business and operations have
been and are conducted in all material respects in compliance with all such
Environmental Permits. Company has not received any notice that the Company
lacks any such Environmental Permit and, to Seller’s Knowledge, no such notice
is threatened.

17 Brokers
Neither the Seller nor the Company, nor their Affiliates have engaged, or caused
to be incurred any liability to any finder, broker or sales agent in connection
with the origin, negotiation, execution, delivery, or performance of the
Agreement and the transactions contemplated hereby.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

111



--------------------------------------------------------------------------------



 



New Definitions:
“Clinical Data” means all laboratory, analytical, pre-clinical and clinical data
prepared by, for or on behalf of Company or its Affiliates or in Company’s
and/or its Affiliates’ or suppliers’ or distributors’ possession in any form, or
to which any of them has rights, which data is with respect to hepatitis B
surface antigen or any Product.
“Contract” shall mean any agreement, contract, consensual obligation, promise,
understanding, arrangement, commitment or undertaking of any nature (whether
written or oral and whether express or implied), whether or not legally binding.
“Environmental Laws” means all Governmental Rules related to the protection of
human health and protection of the Environment, including those related to the
prevention of risks resulting from any pollution or contamination or protection
of the air, soil, sediments, ground water, surface water or land surface, and/or
realted to the protection from dangers to the public safety or order or the
well-being or health being in effect on the date of this Agreement and the
Closing Date and any other Governmental Rules having a similar subject matter.
“Environmental Permit” means any permit, registration, approval, identification
number, license or other authorization required under or issued pursuant to any
Environmental Law.
“Governmental Authority” shall mean any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, parliament, local, municipal,
foreign or other government; (c) governmental or quasi governmental authority of
any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, board, instrumentality,
officer, official, representative, organization, unit, body or Entity and any
court or other tribunal), including any Regulatory Agency, whether domestic or
foreign; (d) multinational organization or body; or (e) individual, Entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
“Governmental Rule” means any applicable law (Gesetz, Verordnung Satzung),
judgment, order, decree, statute, ordinance, directive, rule or regulation
issued, rendered or promulgated by any Governmental Authority.
“Legal Requirement” shall mean any federal, state, local, municipal, foreign or
other law, statute, legislation, constitution, principle of common law,
resolution, ordinance, code, Order, edict, decree, proclamation, treaty,
convention, rule, regulation, permit, ruling, directive, pronouncement,
requirement (licensing or otherwise), specification, determination, decision,
opinion or interpretation that is issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Governmental Authority.
“Order” means any: (a) temporary, preliminary or permanent order, judgment,
injunction, edict, decree, ruling, pronouncement, determination, decision,
opinion, verdict, sentence, stipulation, subpoena, writ or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

112



--------------------------------------------------------------------------------



 



award that is or has been issued, made, entered, rendered or otherwise put into
effect by or under the authority of any court, administrative agency or other
Governmental Authority or any arbitrator or arbitration panel; or (b) Contract
with any Governmental Authority that is or has been entered into in connection
with any Proceeding.
“Products” means Cytovax Program Products, Supervax Program Products and
Theravax Program Products, as each is defined in the Commercial Agreement.
“Regulatory Agency” means any Governmental Entity — whether foreign, domestic,
national, regional or provincial — that regulates the safety, efficacy,
reliability, manufacture, investigation, sale, marketing or promotion of
pharmaceuticals, medical products, biologics or biopharmaceuticals, including
the FDA, the EMEA, and their counterparts.
“Regulatory Applications” shall mean (a) all applications for Regulatory
Approval for the Products anywhere in the world, and (b) all applications and/or
licenses required to legally clinically test in humans Products anywhere in the
world, such as investigational new drug applications in the U.S.
“Regulatory Approvals” shall mean all approvals to legally sell the Products as
a pharmaceutical.
“Seller’s Knowledge.” “Seller’s awareness,” “Seller’s best knowledge” or words
of similar import shall mean the actual knowledge of the Seller’s statutory
directors after having made reasonable enquiries into the affairs of the Company
in respect of the relevant matter to which this qualification applies with the
managing directors of the Company.
“Tax” or “Taxes” means all forms of taxation, duties and levies including public
impositions deriving from the refunding of subsidies or grants, whether in
Germany or elsewhere, including but not limited to income tax (including amounts
equivalent to or in respect of income tax required to be deducted or withheld
from or accounted for in respect of any payment), corporate taxes, trade tax,
wealth tax, wage tax, value added tax, customs and other import or export
duties, excise duties, stamp duty, stamp duty reserve tax, development land tax,
national insurance, customs, social security or other similar contributions, and
any interest, penalty, surcharge or fine in connection with it.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

113



--------------------------------------------------------------------------------



 



LIST OF ANNEXES
ANNEX 1(D)
ARTICLES OF ASSOCIATION
ANNEX 1(E)
COMPANY REGISTRATION
ANNEX 1(E)
DIRECTORS / PROXYHOLDERS
ANNEX 6(A)
REAL PROPERTY OWNED
ANNEX 6(B)
REAL PROPERTY LEASED
ANNEX 9(B)
REGISTERED IP RIGHTS
ANNEX 11(B)
PERMITS
ANNEX 1.1(A)(I)(1)A2A
INSURANCE POLICIES
ANNEX 13A
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

114



--------------------------------------------------------------------------------



 



EMPLOYEES
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

115



--------------------------------------------------------------------------------



 



ANNEX 1(D)
ARTICLES OF ASSOCIATION
Beglaubigte Abschrtft



Binding German Version
Gesellschaftsvertrag
der
Rhein Biotech Gesellschaft für neue bio-
technologische Prozesse und Produkte mbH
§1
Firma, Sitz

(1)   Die Firma der Gesellschaft lautet: Rhein Biotech Gesellschaft für neue
biotechnologische Prozesse und Pro-dukte mbH.   (2)   Die Gesellschaft hat ihren
Sitz in Düs-seldorf.

§2
Gegenstand des Unternehmens

(1)   Gegenstand des Unternehmens ist die Entwicklung, Herstellung und der
Vertrieb neuer biotechnologischer Prozesse und Produkte.   (2)   Die
Gesellschaft kann alle Tätigkeiten ausüben, die den vorgenannten Zwe-cken
unmittelbar oder mittelbar zu dienen geeignet sind. Sie darf insbe-sondere im
In- und Ausland Nieder-lassungen gründen und andere Unter-nehmen gleicher oder
ähnlicher Art übernehmen, sich an solchen Unter-nehmen beteiligen, mit
derartigen Un-ternehmens Kooperations- und Interes-sengemeinschaftsverträge
abschließen sowie eigene Tochtergesellschaften gründen.

Convenience Translation
Articles of Association
of
Rhein Biotech Gesellschaft für neue
biotechnologische Prozesse und Produk te mbH
§1
Name, Registered Office

(1)   The name of the Company is: Rhein Biotech Gesellschaft für neue
bio-technologische Prozesse und Produkte mbH.   (2)   The Company’s registered
office is in Dusseldorf.

§2
Object

(1)   The object of the Company is the development, manufacturing and
distribution of new biotechnology processes and products.   (2)   The Company is
entitled, within the scope of the aforementioned object, to transact any and all
business that is suitable to promote the object of the Company direct or
indirectly. In particular, domestically and abroad the Company is entitled to
establish bran- ches, to acquire similar or resembling companies, to participate
in such companies, to conclude cooperation and joint venture agreements with
such companies and to establish subsidiaries.



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

116



--------------------------------------------------------------------------------



 



§3
Dauer der Gesellschaft und Geschäfts- jahr

(1)   Die Gesellschaft ist auf unbestimmte Zeit errichtet.   (2)   Das
Geschäftsjahr entspricht dem Ka-lenderjahr.

§4
Stammkapital
Das Stammkapital der Gesellschaft beträgt [ * ] (in Worten: [ * ] ).
§5
Geschäftsfiihrung und Vertretung

(1)   Die Gesellschaft hat einen oder meh-rere Geschäftsführer (die
“Geschäfts-führung“). Die Geschäftsführung wird vom Aufsichtsrat bestellt und
abberu-fen. Die Geschäftsführung wird unter-stützt durch einen Chief Financial
Of-ficer (“CFO“) und einen Director Bu-siness Development (“Director Busi-ness
Development“), die Angestellte der Gesellschaft sind. Geschäftsführer, CFO und
Director Business Develop-ment bilden gemeinsam die Ge-schäftsleitung
(“Geschäftsleitung“).   (2)   Der Vorsitzende des Aufsichtsrates vertritt die
Gesellschaft gegenüber den Geschäftsführern, insbesondere bei deren Bestellung
und Abberufung so-wie bei dem Abschluss und der Been-digung der entsprechenden
Dienstver-träge.   (3)   Hat die Gesellschaft mehrere Ge-schäftsführer, kann der
Aufsichtsrat einen Geschäftsführer zum Vorsitzen-den bestimmen.

§3
Duration
and Financial Year

(1)   The Company is incorporated for an unlimited period of time.   (2)   The
fiscal year of the Company is the calendar year.

§4
Share Capital
The share capital of the Company amounts to [ * ] (in words: [ * ] ).
§5
Management and Representation

(1)   The Company shall be represented by one or more Managing Directors (the
“Management”). The Management shall be appointed and dismissed by the
Supervisory Board. A Chief Financial Officer (“CFO”) and a Director Business
Development as employees of the Company will assist the Management. The Managing
Directors, the CFO and the Director Business Development constitute the
Management Team (“Management Team”).   (2)   The Chairman of the Supervisory
Board represents the Company vis-à-vis the Managing Directors, in particular,
with regard to their appointment and dismissal as well as the respective
conclusion of the service agreements.   (3)   If more Managing Directors
represent the Company the Supervisory Board may appoint one Managing Director as
chairman of the Management.   (4)   Ist nur ein Geschäftsführer bestellt, so
vertritt er die Gesellschaft allein. Falls mehrere Geschäftsführer bestellt
sind, wird die Gesellschaft durch zwei Ge-schäftsführer gemeinsam oder durch
einen Geschäftsführer gemeinsam mit einem Prokuristen vertreten.



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

117



--------------------------------------------------------------------------------



 



    Der Auf-sichtsrat kann jedoch bestiminen, dass einer oder mehrere oder alle
Ge-schäftsführer die Gesellschaft einzeln vertreten können.   (5)   Der
Aufsichtsrat kann den Geschäfts-führer, mehrere oder alle Geschäfts-führer ganz
allgemein oder fiir den Einzelfall von den Beschrankungen des § 181, 1. Alt.
und/oder 2. Alt. BGB befreien.   (6)   Der Aufsichtsrat gibt der
Geschäfts-führung eine Geschäftsordnung.   (7)   Die Geschäftsführung bedarf zu
den in der Geschäftsordnung des Manage-ments und den durch Beschluss des
Aufsichtsrates festgesetzten Geschäf-ten der Zustimmung des Aufsichtsra-tes.

§6
Gesellschafterbeschlüsse

(1)   Die von den Gesellschaftern in Ange-legenheiten der Gesellschaft zu
tref-fenden Bestimmungen und Entschei-dungen erfolgen durch Beschlussfas-sung in
der Gesellschafterversamm-lung mit einfacher Mehrheit der bei der
Beschlussfassung abgegebenen Stimmen, soweit nicht der Gesell-schaftsvertrag
oder das Gesetz eine andere Mehrheit vorschreiben.   (2)   Sofern der
Gesellschaftsvertrag keine abweichende Regelung trifft, be-schließt die
Gesellschafterversamm-   (4)   If only one Managing Director is appointed,
he/she shall represent the Company single-handedly. If several Managing
Directors are appointed, the Company shall be represented by two Managing
Directors jointly or by one Managing Director together with one procurist. The
Supervisory Board may, however, determine that one or several or all Managing
Directors may represent the Company single-handedly.

(5)   The Supervisory Board may release the Managing Director, several or all
Managing Directors from the restrictions of § 181, 1. Alt. and/or 2. Alt. German
Civil Code either generally • or in an individual case.   (6)   The Supervisory
Board shall draw up rules of procedure for the Management.   (7)   The
Management shall require the prior consent of the Supervisory Board for the
business transactions and measures described in the rules of procedure of the
Management or adopted by a Supervisory Board’s resolution.

§6
Quotaholders’ Resolutions

(1)   The resolutions and decisions to be passed by the quotaholders in the
matters of the Company shall be effected by the passing of a resolution at the
Quotaholders’ Meeting by a simple majority of votes cast for the passing of the
resolution, insofar as the Articles of Association or Statute do not prescribe a
different majority.   (2)   Unless otherwise stipulated in the Articles of
Association the Quota-holders’ Meeting shall have all powers       lung über
alle Angelegenheiten von besondere Bedeutung far die Gesell-schaft, insbesondere
über die Feststel-lung des Jahresabschlusses, die Ver-wendung des Bilalzgewinns,
die Wahl der Abschlussprüffer und die Entlastung der Geschäftsführer und
Aufsichtsratsmitglieder. Die Feststel-lung des Jahresabschlusses soil zu-sammen
mit der Beschlussfassung ü-ber die Entlastung der Geschäftsführer und der
Aufsichtsratsmitglieder erfol-gen.



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

118



--------------------------------------------------------------------------------



 



(3)   Gesellschafterversammlungen werden vom Vorsitzenden des Aufsichtsrates,
den Geschäftsführern oder einem Ge-sellschafter, der mindestens 10% des
Stammkapitals hält, einberufen. In den Fällen des § 8 Abs. 1 Satz 3 hat die
Einberufung innerhalb von 10 Werk-tagen zu erfolgen. Jeder Gesellschafter ist
schriftlich (außerhalb Europas mittels Luftpost) unter Einhaltung einer Frist
von einer Woche zu laden. Die Ladung enthält die Tagesordnung so-wie Tag und Ort
der Versammlung. Der Tag der Versammlung darf nicht früther als eine Woche nach
Absen-dung der zuletzt versandten Ladung liegen. Die
Gesellschafterversamm-lungen finden grundsätzlich am Sitz der Gesellschaft in
deren Geschäftsräumen statt. Sie können auch an einem anderen Ort, auch
außerhalb der Bundesrepublik Deutschland, stattfin-den, es sei denn, ein
Gesellschafter widerspricht unverzuglich nach Zu-gang der Ladung.   (4)   Die
Gesellschafter können auf die Einhaltung der Förmlichkeiten hin-sichtlich Zeit,
Einberufung, Ort und Gegenstand der Gesellschafterver-sammlung verzichten.   (5)
  Je € 50 Nominalbetrag eines Ge-sehäftsanteils geben eine Stimme.      
regarding issues of significant importance for the Company, in particular,
regarding the approval of the annual financial statements, the appropriation of
the balance sheet profits, the choice concerning the auditor of annual financial
statements and the ratification of the acts of the Managing Directors and the
members of the Supervisory Board. The approval of the annual financial
statements should be combined with the decision about the ratification of the
acts of the Managing

    Directors and the members of the Supervisory Board.   (3)   Quotaholders’
Meetings shall be called in by the chairman of the Supervisory Board, the
Managing Directors or a quotaholder representing at least 10% of the registered
share capital. Within the scope of § 8 para. 1 Sentence 3 the Quotaholders’
Meeting shall be called in within 10 business days. Each quotaholder shall be
invited separately and in writing (outside Europe via airmail) observing a time
limit of not less than one week. The notice shall contain the agenda and shall
stipulate place and date of the meeting, which shall not be earlier than one
week after the dispatch of the last notice sent. In general, the Quotaholders’
Meetings take place in the premises at the Company’s registered office. They may
also take place at different places, also outside Germany, unless a quotaholder
objects without undue delay after receiving the notice.   (4)   The quotaholders
can waive the compliance with all formalities regarding time, convening, place
and agenda of the Quotaholders’ Meeting.   (5)   Each quotaholding with a
nominal amount of € 50 has a vote.   (6)   Jeder Gesellschafter kann sich in der
Gesellschafterversammlung durch ei-nen beliebigen Bevollmächtigten ver-treten
und sein Stimmrecht ausüben lassen. Vollmachten bedürfen zu ihrer Gültigkeit der
Textform.   (7)   Die Gesellschafterversammlung ist beschlussfähig, wenn
mindestens 50% des Stammkapitals vertreten sind. Er-weist sich eine
Gesellschafterver-sammlung als nicht beschlussfähig, so ist unter Beachtung von
Abs.



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

119



--------------------------------------------------------------------------------



 



    3 binnen einer Woche eine zweite Versamm-lung mit gleicher Tagesordnung
ein-zuberufen, die ohne Rucksicht auf die Höhe des vertretenen Stammkapitals
beschlussfähig ist; hierauf ist in der Einberufung hinzuweisen.   (8)   Der
Abhaltung einer Gesellschafter-versammlung bedarf es nicht, wenn sämtliche
bezüglich des jeweiligen Beschlussgegenstandes stimmberech-tigten Gesellschafter
sich in Textform mit der zu treffenden Bestimmung oder mit einer schriftlichen
Abgabe der Stimme einverstanden erklären und die Abhaltung einer
Gesellschafter-versammlung nicht zwingend vorge-schrieben ist.   (9)   Den
Vorsitz in der Gesellschafterver-sammlung und bei Beschlüssen au-ßerhalb von
Gesellschafterversamm-lungen führt der Gesellschafter (oder dessen Vertreter)
mit der bezüglich des stimmberechtigten Kapitals höchsten Beteiligung.   (10)  
Über jede Gesellschafterversammlung und jeden außerhalb einer
Gesell-schafterversammlung gefassten Be-schluss ist ein Protokoll zu erstellen,
dass vom Vorsitzenden der Gesell-schafterversammlung zu unterzeichnen ist. Eine
Kopie der Protokolle ist den Gesellschaftern innerhalb von   (6)   Each
quotaholder may be represented at the Quotaholders’ Meeting and have his voting
right exercised by any other person to whom a power of attorney has been
granted. Powers of attorney require the text form in order to be valid.   (7)  
In the Quotaholders’ Meeting there shall only be a quorum if at least half of
the registered share capital participates. In the case that in the

    Quota-holders’ Meeting there is no quorum within one week a second meeting
regarding the same agenda in consideration of para. 3 shall be convened in which
shall be a quorum notwithstanding the represented share capital. This fact shall
be pointed out in the convening.   (8)   The holding of a Quotaholders’ Meeting
is not required if all the quota-holders entitled to vote in respect of the
subject matter of the resolution declare in text form that they agree to the
passing of the resolutions or by casting their votes in writing and the holding
of a Quotaholders’ Meeting is not mandatory.   (9)   Chairman of the
Quotaholders’ Meeting and in the case of resolutions outside the Quotaholders’
Meeting shall be the quotaholder (or his representative) representing the
biggest participation with regard to the voting capital.   (10)   A minute is to
be produced about each Quotaholders’ Meeting and each resolution adopted outside
a Quota-holders’ Meeting and is to be signed by the chairman of the
Quotaholders’ Meeting. A copy of the minutes shall be delivered to each
quotaholder within ten days after such meeting /

zehn Tagen nach der jeweiligen Ge-ellschafterversammlung / Beschluss-assung zu
übersenden.
§7
Aufsichtsrat

(1)   Die Gesellschaft hat einen Aufsichtsrat, der aus vier Mitgliedern besteht.
Die Mitglieder mussen der englischen Sprache in Wort und Schrift mächtig sein.  
(2)   Die Mitglieder des Aufsichtsrates werden wie folgt bestellt und
abberu-fen: Rhein Biotech N.V. oder deren



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

120



--------------------------------------------------------------------------------



 



    Gesamtrechtsnachfolger kann zwei Aufsichtsratsmitglieder entsenden. Die
übrigen Aufsichtsratsmitglieder werden durch die Gesellschafterverammlung
gewählt, eines davon auf nicht bindenden Vorschlag der Ge-schäftsleitung. Für
die Abberufung der betreffenden Aufsichtsratsmitglieder gelten die vorstehenden
Regelungen entsprechend. Jedem Beschluss über die Bestellung oder Abberufung der
Aufsichtsratsmitglieder soil eine Konsultation mit der Geschäftsleitung
voangehen.   (3)   Neben den regulären Mitgliedern des Aufsichtsrates können
Ersatzmitglie-der für ein oder mehrere Aufsichts-ratmitglieder bestellt werden.
Für de-ren Bestellung gilt Abs. 2 entspre-chend. Sollte ein Mitglied des
Auf-sichtsrates vor Ablauf der Bestel-lungsperiode aus dem Aufsichtsrat
ausscheiden, so tritt das Ersatzmit- glied für den Rest der Bestellungspe-riode
an die Stelle des ausscheidenden Aufsichtsratmitgliedes.   (4)   Der
Aufsichtsrat wählt eines seiner Mitglieder zum Vorsitzenden und ein weiteres
Mitglied zu dessen Stellver-

resolution.
§7
Supervisory Board

(1)   The Company has a Supervisory Board made up of four members, which shall
have a proper knowledge of the English language.   (2)   The members of the
Supervisory Board shall be appointed and dismissed as follows: Rhein Biotech
N.V. or its universal successor may appoint two members of the Supervisory
Board. The further members of the

    Supervisory Board shall be elected by the Quotaholders’ Meeting, one of them
on a non-binding proposal by the Management Team. Regarding the dismissal of the
respective members of the Supervisory Board, the aforementioned regulations
apply accordingly. Any Resolution in connection with the appointment or
dismissal of the members of the Supervisory Board shall only be adopted after
consulting the Management Team.   (3)   In addition to the appointment of the
regular members of the Supervisory Board, reserve members to one or more
Supervisory Board members may be appointed for who’s appointment para. 2 applies
accordingly. Should a member of the Supervisory Board resign his office before
severing a full term, his designated reserve member shall assume the
aforementioned office for the remaining period of time.   (4)   The Supervisory
Board shall elect one of its members as chairman and a further member as his
representative.

treter.

(5)   Soweit bei der Wahl der Aufsichts- ratsmitglieder keine andere Zeit
ver-einbart wurde, sind sie für die Zeit bis zur Beendigung der
Gesellschafterver-sammlung bestellt, die über ihre Ent-lastung für das erste
Jahr nach dem Beginn der Amtszeit beschließt.   (6)   Scheidet ein Mitglied des
Aufsichtsra-tes aus, ohne dass ein Ersatzmitglied seine Position ubemehmen kann,
fin-den Neubestellungen nach Abs. 2 statt. Die Amtszeit des neu bestellten
Aufsichtsratmitglieds endet mit Ablauf der Amtszeit des ausgeschiedenen
Aufsichtsratmitglieds.



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

121



--------------------------------------------------------------------------------



 



(7)   Soweit eine Vergütung an die Mit-glieder des Aufsichtsrates gezahlt werden
soil, bedarf dieses eines die Vergütung festlegenden Beschlusses der
Gesellschafterversammlung. Un-abhangig davon, ob durch Beschluss der
Gesellschafterversammlung eine an die Mitglieder des Aufsichtsrates zu zahlende
Vergütung bestimmt wird, erhalten die Mitglieder des Auf-sichtsrates
Aufwendungsersatz für alle Auslagen, die sie in ihrer Eigenschaft als Mitglieder
des Aufsichtsrates verauslagt haben.   (8)   Jedes Mitglied des Aufsichtsrates
kann sein Amt durch eine an den Vor-sitzenden des Aufsichtsrates zu rich-tende
schriftliche Erklärung niederle-gen. Der Vorsitzende des Aufsichtsra-tes
informiert die Gesellschaft. Der Vorsitzende des Aufsichtsrates ist
verpflichtet, die Gesellschafterver-sammlung and die Gesellschaft im Falle
seines Ausscheidens zu unter-richten.   (5)   Unless agreed on a different term
at the election the members of the Supervisory Board are appointed for a term
lasting until the end of the Quotaholders’ Meeting granting ratification to
their acts in the first fiscal year following the commencement of the term of
office.   (6)   New appointments shall take place according to para. 2 if a
member of the Supervisory Board retires from office, without a reserve member
being able to assume his position. The new members’ term of offices shall expire
with the terms of office of the previously appointed member.

(7)   Any compensation to be paid to the members of the Supervisory Board must
be determined, if at all, in a resolution of the Quotaholders’ Meet-ing. Despite
whether compensation to be paid to the members of the Supervisory Board is
determined in a resolution of the Quotaholders’ Meeting, the members of the
Supervisory Board shall receive a compensation for all disbursements paid in
their capacity as Supervisory Board members.   (8)   Each member of the
Supervisory Board shall be entitled to retire from office upon informing the
chairman of the Supervisory Board in writing. The chairman shall inform the
Company. The chairman shall be obliged to inform the Quotaholders’ Meeting and
the Company in the case of his retirement from office.

§8
Beschlüsse des Aufsichtsrats

(1)   Der Aufsichtsrat ist beschlussfähig, wenn mindestens drei Mitglieder an
der Beschlussfassung teilnehmen. Entscheidungen des Aufsichtsrates werden,
soweit gesetzlich oder auf Grund eines Gesellschafterbeschlusses nichts anderes
zwingend bestimmt ist, mit einfacher Mehrheit gefasst. Bei Stimmengleichheit ist
der Beschluss-gegenstand der Gesellschafterver-sammlung zur Entscheidung
vorzule-gen.   (2)   Der Aufsichtsrat soil mindestens ein-mal im Vierteljahr
zusammenkom- men. Die Beschlüsse des Auf-sichtsrates werden grundsätzlich in
Aufsichtsratssitzungen getroffen. Auf-sichtsratssitzungen werden vom
Auf-sichtsratsvorsitzenden, im Falle seiner



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

122



--------------------------------------------------------------------------------



 



    Verhinderung von seinem Stellvertre-ter, unter Einhaltung einer Frist von
mindestens sieben Tagen einberufen. Die Ladung enthält die Tagesordnung, Tag und
Ort der Versammlung. Der Ladung sollen etwaige für eine sach-gemäße Vorbereitung
auf die Be-schlussfassung erforderlichen Unter-lagen beigefügt werden. Die
Einhal-tung der Förmlichkeiten ist nicht er-forderlich, wenn alle
Aufsichtsrats-mitglieder hierauf verzichten.   (3)   Abwesende
Aufsichtsratmitglieder können dadurch an der Beschlussfas-sung des
Aufsichtsrates teilnehmen, dass sie per Telefon oder einem ande-ren
Kommunikationsmittel, bei dem sichergestellt ist, dass sie und die an-deren
anwesenden Aufsichtsratsmit-glieder einander hören und miteinan-der sprechen
können, zu der Verhand-lung zugeschaltet werden. In diesem Fall gelten sie als
an der Beschlussfas-sung beteiligt. Der Geschäftsführer, im Falle der Bestellung
von mehreren Geschäftsführern der Vorsitzende der

§8
Supervisory Boards’ resolutions

(1)   The quorum for meetings of the Supervisory Board shall be not less than
three Supervisory Board members. As far as not mandatory required otherwise by
law or by a resolution of the Quotaholders’ Meeting, the Supervisory Board shall
pass its resolutions by the simple majority vote. In the case of a tie in votes
the matter will be referred to and resolved upon by the Quotaholders’ Meeting.  
(2)   The Supervisory Board shall meet at least every quarter. In general, the
Supervisory Board makes its decisions in Supervisory Board meetings. Supervisory
Board meetings shall be called in by the chairman of the Supervisory Board, in
the case of his absence by its

    representative, observing a time limit of not less then seven days. The
notice shall contain the agenda, date and place of the meeting. The documents
should be attached that may be necessary for the appropriate preparation for the
resolution. Compliance with all formalities is not required if waived by all
members of the Supervisory Board.   (3)   Absent Supervisory Board members may
participate in the adopting of resolutions by the Supervisory Board by phone or
another communication method by which they and all other Supervisory Board
members can hear and speak to each other. In this manner they shall be deemed to
have taken part in the passing of the resolution. The Managing Director, or in
the event of the appointment of several Managing Directors, the chairman of the
Management shall join the Supervisory Board meetings, if not otherwise      
Geschäftsführung, nehmen an den Sit-zungen des Aufsichtsrates teil, soweit der
Aufsichtsrat nichts anderes be-schließt.   (4)   Abwesende
Aufsichtsratsmitglieder können auch dadurch an der Be-schlussfassung des
Aufsichtsrats teil-nehmen, dass sie schriftliche Stimm-abgaben überreichen
lassen. Die schriftlichen Stimmabgaben können durch andere
Aufsichtsratsmitglieder überreicht werden. Sie können auch durch Personen, die
nicht dem Auf-sichtsrat angehören, übergeben wer-den, wenn diese hierzu durch
die ab-wesenden Aufsichtsratsmitglieder in Textform ermächtigt wurden.   (5)  
Der Abhaltung einer Aufsichtsratsit-zung bedarf es nicht, wenn alle Mit-glieder
des Aufsichtsrates schriftlich erklären, dass sie dem Beschluss oder der
schriftlichen



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

123



--------------------------------------------------------------------------------



 



    Stimmabgabe zu-stimmen und das Gesetz nicht zwin-gend die Abhaltung einer
Aufsichts-ratssitzung vorschreibt.   (6)   Sprache, auch Schriftsprache, des
Aufsichtsrates ist englisch. Über jede Sitzung ist Protokoll zu führen. So-weit
Protokolle des Aufsichtsrates zum Handel sregister einzureichen sind, ist
zusätzlich eine deutsche Fas- sung des Protokolls zu erstellen. Eine Kopie der
Protokolle ist den Auf-sichtsratsmitgliedern innerhalb von zehn Tagen nach der
jeweiligen Sit-zung zu übersenden.   (7)   Der Vorsitzende des Aufsichtsrates,
im Falle seiner Verhinderung, sein Stellvertreter, ist verantwortlich für die
Umsetzung der Aufsichtsratbe- schlüsse und für die Vertretung des Aufsichtsrates
gegenuber Dritten so-wie gegenüber der Gesellschaft. Für den Fall, dass der
Stellvertreter an der Durchftihrung beteiligt ist, bedarf es

decided by the Supervisory Board.

(4)   Absent Supervisory Board members may also participate in the adopting of
resolutions by the Supervisory Board by submitting their votes in writing. The
written votes may be submitted by other members of the Supervisory Board. They
may also be submitted by persons who do not belong to the Supervisory Board if
such persons are entitled by the incapacitated Supervisory Board members in text
form to do so.   (5)   The holding of a Supervisory Board meeting is not
required if all members of the Supervisory Board declare in writing that they
agree to the resolution or to a casting of their votes in writing and statute
does not prescribe the

    mandatory holding of a Supervisory Board meeting.   (6)   English shall be
the language for the Supervisory Board meetings and documents. A minute is to be
produced about each meeting. In the event that minutes of the Supervisory Board
have to be submitted to the Commercial Register in addition, a German version of
the minutes has to be prepared. A copy of the minutes shall be delivered to each
member of the Supervisory Board within ten days after such meeting.   (7)   The
chairman of the Supervisory Board, in the case of his absence its
representative, is responsible for the implementation of Supervisory Board
resolutions and the representation of the Supervisory Board with reference to
third parties as well as to the Company. In the event of the representative
participating in implementation, third party shall not       nicht des
Nachweises, dass der Vor-sitzende verhindert war.   (8)   Die Mitglieder des
Aufsichtsrates sind – auch nach Ausscheiden aus dem Aufsichtsrat – verpflichtet,
über ihre Tätigkeit als Aufsichtsratsmitglied Stillschweigen zu bewahren. Diese
Verpflichtung schließt die Geheimhal-tung aller Geschäfis- und
Betriebsge-heimnisse ein. Alle Schriftstücke, welche die Mitglieder wahrend der
Dauer ihrer Amtszeit erhalten haben, sind bei Ausscheiden aus dem Auf-sichtsrat
der Gesellschaft auszuhändi-gen.   (9)   Der Aufsichtsrat soil sich eine
Ge-schäftsordnung geben. Diese regelt die Einzelheiten der Sitzungen und
weite-re Verfahrensfragen.



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

124



--------------------------------------------------------------------------------



 



§9
Funktionen und Befugnisse des Auf sichtsrates

(1)   Der Aufsichtsrat hat die Geschäftsfüh-rung zu Uberwachen. Zu diesem Zweck
kann er von der Geschäftsfüh-rung jederzeit Auskunft über alle An-gelegenheiten
der Gesellschaft verlan-gen; er kann insbesondere die Bücher und Schriften der
Gesellschaft sowie deren Vermögensgegenstände einse-hen und prüfen. Er kann mit
dieser Prüfung auch einzelne Aufsichtsrats-mitglieder oder – sofern erforderlich
–auf Kosten der Gesellschaft besondere Sachverständige beauftragen. Die
Ge-schäftsführer sind verpflichtet, dem Aufsichtsrat jede gewünschte Aus-kunft
über alle geschäftlichen Ver-hältnisse zu erteilen sowie auf Auffor-derung zu
den Sitzungen des Auf-sichtsrates zu erscheinen und sie über alle Sachverhalte,
die für die Ent-scheidung des Aufsichtsrates von Be-lang sein können, zu
berichten. Der Aufsichtsrat ist verpflichtet, auf An-       require proof that
the chairman was unable to attend.   (8)   The members of the Supervisory Board
are bound by secrecy – even upon the departure. This obligation includes the
secrecy to all business and trades secrets. All documents that the members
received during their time in office must be returned upon their departure to
the Company.   (9)   The Supervisory Board shall draw up rules of procedure.
This shall contain details of meetings and further procedural questions.

§9
Functions and power of the Supervisory Board

(1)   The Supervisory Board shall supervise the Management. For this purpose it
can request at any time from the Management any information regarding Company
matters. In particular, the Supervisory Board is entitled to inspect the
Company’s accounts and records as well as its items of property. The Supervisory
Board can entrust individual members of the Supervisory Board with the
inspection or – if necessary – at the expense of the Company, commission an
expert with the inspection. The Managing Directors shall be obliged to provide,
on request, the Supervisory Board with information regarding all business
matters as well as to appear on request at the meetings of the Supervisory Board
and to report to the Supervisory Board all matters which could be of importance
for a decision of the Supervisory Board. The Supervisory Board shall be obliged
to request information from the Management       trag eines seiner Mitglieder
Informati-onen von der Geschäftsführung einzu-holen.

(2)   Die Geschäftsführung hat dem Auf-sichtsrat alle Informationen zu
über-mitteln, die in der Geschäftsordnung der Geschäftsführung oder durch
Be-schluss des Aufsichtsrates festegesetzt wurden.   (3)   Falls ein
funktionsfähiger Aufsichts- rat, aus welchem Grund auch immer, nicht besteht,
werden die Rechte des Aufsichtsrates nach diesem Gesell-schafsvertrag durch die
Gesellschaf-terversammlung wahrgenommen, so-lange die Funktionsunfähigkeit
be-steht.

§ 10
Verfügungen über Geschäftsanteile und
Kapitalerhöhung


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

125



--------------------------------------------------------------------------------



 



(1)   Die Verfügung über Geschäftsanteile oder Teile von Geschaftsanteilen an
der Gesellschaft bedarf der vorherigen Zustimmung der Gesellschaft; für die
Erteilung der Zustimmung ist die Ge-sellschafterversammlung zuständig. Bei der
Beschlussfassung ist auch der betroffene Gesellschafter stimmbe-rechtigt.   (2)
  Die Verpfändung einer Beteiligung oder eine sonstige Belastung mit Rechten
Dritter sowie die Übertra-gung, Verpfändung und Belastung von Ansprüchen, die
den Gesellschäftern aufgrund des Gesellschaftsverhältnis-ses gegenüber der
Gesellschaft oder gegenüber einem anderen Gesellschaf-ter zustehen, insbesondere
der An-sprüche, auf Gewinn, Einziehungsent-gelt und Abwicklungserlös, bedarf der
Zustimmung der Gesellschaft; für die Erteilung der Zustimmung ist die
Ge-sellschafterversammlung zuständig.

on request of only one of its members.

(2)   The Management shall provide the Supervisory Board with all information
stipulated in the rules of procedure of the Management or by a Supervisory
Board’s resolution.   (3)   If a Supervisory Board, able to function, does not
exist, for whatever reason, any rights of the Supervisory Board under this
Articles of Association will be exercised by the Quota-holders’ Meeting as long
as the inability to function exists.

§ 10
Disposal of Quotas and capital increase

(1)   The disposal of quotas or of parts thereof in the Company shall require
the prior consent of the Company; the Quotaholders’ Meeting shall be authorised
to provide such. Regarding the quotaholders’ resolution also the respective
quotaholder is entitled to vote.   (2)   The mortgaging of a quota and further
encumbrance with third party rights as well as the transfer, the mortgage and
encumbrance of claims against the Company or against an other quotaholder
resulting from its position as a quotaholder of the Company, in particular
regarding profit, redemption remuneration and liquidation proceeds claims,
require the consent of the Company; the Quotaholders’ Meeting shall be
authorised to provide such. Regarding the quotaholders’ resolution also the
respective quotaholder       Bei der Beschlussfassung ist auch der betroffene
Gesellschafter stimmbe-rechtigt.   (3)   Die Gesellschafterversammlung kann
beschließen, dass die Gesellschafter bei Kapitalerhöhungen ein Bezugs-recht im
Verhältnis ihrer Anteile ha-ben. Üben in diesem Fall Gesellschaf-ter ihr
Bezugsrecht nicht aus, können es die anderen Gesellschafter im Ver-hältnis ihrer
Geschäftsanteile ausüben.

§11
Einziehung von Geschäftsanteilen mid Abfindung

(1)   Die Einziehung von Geschäftsanteilen ist zulässig.   (2)   Die Einziehung
von Geschäftsanteilen ist ohne Zustimmung der betroffenen Gesellschafter nur in
folgenden Fällen zulässig:       (i) Über das Vermögen eines Gesellschafters
wird das Insolvenz-verfahren eröffnet, die Eröffnung des Insolvenzverfahrens
wird



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

126



--------------------------------------------------------------------------------



 



    mangels Masse abgelehnt, oder ein Gesell-schafter hat die Richtigkeit seines
Vermögensverzeichnisses an Eides Statt zu versichern;       (ii) Ein Gläubiger
eines Gesell-schafters betreibt Zwangsvollstre-ckungsmaßnahmen in einen
Ge-schäftsanteil, die nicht binnen drei Monaten wieder aufgehoben werden;   (3)
  Die Abfindung infolge der Einzie- hung bemisst sich nach dem Ver-kehrswert des
Geschäftsanteils auf der Basis einer Fortführung der Ge-sellschaft, wobei
unbeachtlich ist, ob es sich bei, dem Geschäftsanteil um eine Minderheits- oder
Mehrheitsbe-       is entitled to vote.   (3)   In the case of a capital
increase the Quotaholders’ Meeting may resolve that the quotaholders have a
preemptive right in proportion to their holdings in the current registered share
capital. If quotaholders do not exercise their pre-emptive right, the other
quotaholders may exercise it in proportion to their holdings in the current
registered share capital.

§11
Redemption of quotas and indemnifica-tion

(1)   The redemption of quotas is permitted.   (2)   The redemption of quotas
without the approval of the respective quotaholder is only permitted in the
following cases:       (i) The insolvency procedure regarding the assets of a
quotaholder has been opened, the

    opening of an insolvency procedure is refused because of insufficient assets
or a quotaholder has assured the correctness of an inventory of property in lieu
of an oath;
      (ii) A creditor of a quotaholder issues execution measures in the quota
that cannot be reserved within three months.   (3)   The indemnification for the
redemption will be calculated on the basis of the fair market value of the
quota, on the basis that the Company is a going concern, not taken into account
whether the quota is a minority or a majority participation. If no agreement
about teiligung handelt. Sofern eine Eini-gung über den Verkehrswert nicht
erzielt werden kann, wird dieser vom Wirtschaftsprüfer der Gesellschaft, der den
letzten Jahresabschluss der Gesellschaft gepruft hat, als Schieds-gutachter
abschließend und verbind-lich festgestellt.

§ 12
Jahresabschluss

(1)   Die Geschäftsführung hat den Jah-resabschluss und den Lagebericht un-ter
Einhaltung der geltenden gesetz-lichen Fristen nach Abschluss eines
Geschäftsjahres aufzustellen. Den Jahresabschluss und den Lagebericht hat die
Geschäftsführung sodann — gegebenenfalls nach gesetzlich oder aufgrund
Beschlüsses der Gesell-schafterversammlung vorgeschriebener Prüfung durch den
Abschlussprü- fer – der jährlichen Gesellschafter-versammlung zum Zwecke der
Fest-stellung des Jahresabschlusses vorz-legen.   (2)   Die
Gesellschafterversammlung kann beschließen, dass das Jahresergebnis ganz oder



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

127



--------------------------------------------------------------------------------



 



    teilweise in Gewinnrück-lagen einzustellen, als Gewinn vor-zutragen oder an
die Gesellschafter auszuschütten ist.   (3)   Die Ausschüttung von
Zwischendi-videnden ist zulässig.

§ 13
Verschiedenes

(1)   Bekanntmachungen der Gesellschaft erfolgen ausschließlich im
Bundesan-zeiger.       the fair market value can be reached, the fair market
value shall be determined conclusively and bindingly by the Company’s auditor,
who has examined the Financial Statement of the Company for the last fiscal
year.

§ 12
Annual Financial Statements

(1)   The Management shall draw up the Annual Financial Statements and the
Statement of Affairs within the statutory period of time following the
conclusion of a fiscal year. The Management shall then present the Annual
Financial Statements and the Statement of Affairs – if prescribed by law or by a
Quotaholders’ resolution after they have been checked by the auditor – to the
Quotaholders’ Meeting for its approval.   (2)   The Quotaholders’ Meeting may
resolve that the annual profit is to be placed in whole or in parts in the
profit reserves, is to be carried forward as profit or is to be distributed to
the

    quotaholders in proportion to their quotaholdings.   (3)   A distribution of
an interim dividend is permissible.

§ 13
Miscellaneous

(1)   Any announcements made by the Company shall be published in the Official
Gazette of the Federal Republic only.

(2)   Im übrigen gilt das Gesetz betreffend der Gesellschaften mit beschränkter
Haftung.

(2)   Unless stated otherwise in these Arti-cles of Association the German
Lim-ited Liability Company Act shall apply.



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

128



--------------------------------------------------------------------------------



 



Nr. 46 de Urkundenrolle für 2005
Bescheinigung gem. 54 Abs. 1 Satz 2 GmbHG
Hermit bescheinige ich, dass der vorstehende Wortlaut des Gesellschaftsvertrages
mit dem Beschluss der Gesellschafterversammlung vom 15. April 2005, meine UR-Nr.
45/2005, über die Neufassung des Gesellschaftsvertrages wörtlich übereinstimmt
and nach erfolgter Eintragung im Handelsregister die gültige Fassung des
Gesellschaftsvertrages ist.
Frankfurt am Main, den 15. April 2005

         
 
  (SEAL) [f22482f2248202.gif]   gez. Chr. Brodersen

Christian Brodersen
Notar

Gebührenfrei gem. § 47 S. 1 Hlbs. 2 Kost0
gez. Chr. Brodersen
     Notar
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

129



--------------------------------------------------------------------------------



 



Die Übereinstimmung vorstehender Abschrift mit der mir vorliegenden

Urschrift beglaubige ich.
Frankfurt am Main, den 15. April 2005

             
/s/ Christian Brodersen
                 
Christian Brodersen
Notar
   

(GRAPHIC) [f22482f2248203.gif]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

130



--------------------------------------------------------------------------------



 



ANNEX 1(E)
COMPANY REGISTRATION

                                                  Nummer   a) Firma   Grund-
oder   a) Allgemeine   Prokura   a) Rechtsform, Beginn,   a) Tag der der   b)
Sitz, Niederlassung,   Stammkapital   Vertretungsregelung       Satzung oder  
Eintragung Eintragung   Zweigniederlassungen       b) Vorstand, persönlich      
Gesellschaftsvertrag   b) Bemerkungen     c) Gegenstand des       haftender
Gesellschafter,       b) Sonstige         Unternehmens       Geschäftsführer,  
    Rechtsverhältnisse                 Vertretungsberechtigte                  
      und besondere                         Vertretungsbefugnis             1  
2   3   4   5   6   7
1
  a) Rhein Biotech Gesellschaft für neue biotechnologische Prozesse und Produkte
mbH

b) Düsseldorf

c) Die Entwicklung,   [ * ]   a) Die Gesellschaft hat einen oder mehrere
Geschäftsführer. Ist ein Geschäftsführer bestellt, vertritt er die Gesellschaft
allein. Bei mehreren Geschäftsführern wird die Gesellschaft durch zwei
Geschäftsführer gemeinsam oder durch   Gesamtprokura gemeinsam mit
einem Geschäftsführer oder einem anderen Prokuristen: Dr. Thio, Tjong Yan
-genannt Jan-, Valkenburg/Niederlande Ubags, Frank, Voerendaal/Niederlande
Dr. Weydemann, Ulrike,   a) Gesellschaft mit beschränkter Haftung
Gesellschaftsvertrag vom 28. Mai 1985 mehrfach, zuletzt gemäß Beschluss der
Gesellschafterversammlung vom 8. März 1999 geändert.   a) 17.04.2002 Hucke

b) Tag der ersten Eintragung: 27.06.1985 Dieses Blatt ist zur Fortführung auf
EDV umgeschrieben

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

131



--------------------------------------------------------------------------------



 



                                                  Nummer   a) Firma   Grund-
oder   a) Allgemeine   Prokura   a) Rechtsform, Beginn,   a) Tag der der   b)
Sitz, Niederlassung,   Stammkapital   Vertretungsregelung       Satzung oder  
Eintragung Eintragung   Zweigniederlassungen       b) Vorstand, persönlich      
Gesellschaftsvertrag   b) Bemerkungen     c) Gegenstand des       haftender
Gesellschafter,       b) Sonstige         Unternehmens       Geschäftsführer,  
    Rechtsverhältnisse                 Vertretungsberechtigte                  
      und besondere                         Vertretungsbefugnis             1  
2   3   4   5   6   7
 
  Herstellung und der Vertrieb neuer biotechnologischer Prozesse und Produkte.  
    einen Geschäftsführer in Gemeinschaft mit einem Prokuristen vertreten. Die
Gesellschafter können bestimmen, daß einer oder mehrere oder alle
Geschäftsführer die Gesellschaft eizeln vertreten können. Die Gesellschafter
können beschließen, daß einer oder mehrere oder alle Geschäftsführer von den
Beschränkungen des § 181 BGB befreit werden.   Köln, *14.02.1959       worden
und dabei an die Stelle des bisherigen Registerblattes getreten. Freigegeben am
17.04.2002. Gesellschaftsvertrag Blatt 279 ff. Sonderband

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

132



--------------------------------------------------------------------------------



 



                                                  Nummer   a) Firma   Grund-
oder   a) Allgemeine   Prokura   a) Rechtsform, Beginn,   a) Tag der der   b)
Sitz, Niederlassung,   Stammkapital   Vertretungsregelung       Satzung oder  
Eintragung Eintragung   Zweigniederlassungen       b) Vorstand, persönlich      
Gesellschaftsvertrag   b) Bemerkungen     c) Gegenstand des       haftender
Gesellschafter,       b) Sonstige         Unternehmens       Geschäftsführer,  
    Rechtsverhältnisse                 Vertretungsberechtigte                  
      und besondere                         Vertretungsbefugnis             1  
2   3   4   5   6   7
 
          b) Geschäftsführer: Dr. Piontek, Michael, Essen, *10.03.1960 mit der
Befugnis im Namen der Gesellschaft mit sich im eigenen Namen oder als Vertreter
eines Dritten Rechtsgeschäfte abzuschließen            
 
                       
2
          b) Nicht mehr Geschäftsführer: Dr. Piontek, Michael, Essen,
*10.03.1960   Prokura erloschen: Dr. Thio, Tjong Yan -genannt Jan-,
Valkenburg/Niederlande Prokura erloschen: Ubags, Frank,       a) 23.04.2002
Linnemann

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

133



--------------------------------------------------------------------------------



 



                                                  Nummer   a) Firma   Grund-
oder   a) Allgemeine   Prokura   a) Rechtsform, Beginn,   a) Tag der der   b)
Sitz, Niederlassung,   Stammkapital   Vertretungsregelung       Satzung oder  
Eintragung Eintragung   Zweigniederlassungen       b) Vorstand, persönlich      
Gesellschaftsvertrag   b) Bemerkungen     c) Gegenstand des       haftender
Gesellschafter,       b) Sonstige         Unternehmens       Geschäftsführer,  
    Rechtsverhältnisse                 Vertretungsberechtigte                  
      und besondere                         Vertretungsbefugnis             1  
2   3   4   5   6   7
 
          Bestellt als Geschäftsführer: Moonen, Cornelis Peter Elisa,
Gulpen/Niederlande, *02.02.1965 einzelvertretungsberechtigt; mit der Befugnis im
Namen der Gesellschaft mit sich im eigenen Namen oder als Vertreter eines
Dritten Rechtsgeschäfte abzuschließen.   Voerendaal/Niederlande Gesamtprokura
gemeinsam mit einem Geschäftsführer oder einem anderen Prokuristen: Dr.
Janowicz, Zbigniew, Erkrath, *11.03.1951        
 
                       
3
          b)
Nicht mehr
Geschäftsführer: Moonen,
Cornelis Peter   Prokura erloschen: Dr. Janowicz, Zbigniew, Erkrath, *11.03.1951
      a) 10.10.2002 Linnemann

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

134



--------------------------------------------------------------------------------



 



                                                  Nummer   a) Firma   Grund-
oder   a) Allgemeine   Prokura   a) Rechtsform, Beginn,   a) Tag der der   b)
Sitz, Niederlassung,   Stammkapital   Vertretungsregelung       Satzung oder  
Eintragung Eintragung   Zweigniederlassungen       b) Vorstand, persönlich      
Gesellschaftsvertrag   b) Bemerkungen     c) Gegenstand des       haftender
Gesellschafter,       b) Sonstige         Unternehmens       Geschäftsführer,  
    Rechtsverhältnisse                 Vertretungsberechtigte                  
      und besondere                         Vertretungsbefugnis             1  
2   3   4   5   6   7
 
          Elisa, Gulpen/Niederlande, *02.02.1965

Bestellt als Geschäftsführer: Dr. Janowicz, Zbigniew, Erkrath, *11.03.1951
einzelvertretungsberechtigt; mit der Befugnis im Namen der Gesellschaft mit sich
im eigenen Namen oder als Vertreter eines Dritten Rechtsgeschäfte abzuschließen.
  Gesamtprokura gemeinsam mit einem Geschäftsführer oder einem anderen
Prokuristen: Dr. Weyhenmeyer, Roland, Bergisch Gladbach, *13.05.1947        

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

135



--------------------------------------------------------------------------------



 



                                                  Nummer   a) Firma   Grund-
oder   a) Allgemeine   Prokura   a) Rechtsform, Beginn,   a) Tag der der   b)
Sitz, Niederlassung,   Stammkapital   Vertretungsregelung       Satzung oder  
Eintragung Eintragung   Zweigniederlassungen       b) Vorstand, persönlich      
Gesellschaftsvertrag   b) Bemerkungen     c) Gegenstand des       haftender
Gesellschafter,       b) Sonstige         Unternehmens       Geschäftsführer,  
    Rechtsverhältnisse                 Vertretungsberechtigte                  
      und besondere                         Vertretungsbefugnis             1  
2   3   4   5   6   7
4
          b) Bestellt als Geschäftsführer: Ubags, Frank Jean Louis,
Bocholtz/Niederlande, *15.04.1959 einzelvertretungsberechtigt mit der Befugnis
im Namen der Gesellschaft mit sich im eigenen Namen oder als Vertreter eines
Dritten Rechtsgeschäfte abzuschließen.           a) 22.03.2005 Linnemann
 
                       
5
              Prokura erloschen: Dr. Weydemann, Ulrike, Köln, *14.02.1959      
23.05.2005 Linnemann

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

136



--------------------------------------------------------------------------------



 



                                                  Nummer   a) Firma   Grund-
oder   a) Allgemeine   Prokura   a) Rechtsform, Beginn,   a) Tag der der   b)
Sitz, Niederlassung,   Stammkapital   Vertretungsregelung       Satzung oder  
Eintragung Eintragung   Zweigniederlassungen       b) Vorstand, persönlich      
Gesellschaftsvertrag   b) Bemerkungen     c) Gegenstand des       haftender
Gesellschafter,       b) Sonstige         Unternehmens       Geschäftsführer,  
    Rechtsverhältnisse                 Vertretungsberechtigte                  
      und besondere                         Vertretungsbefugnis             1  
2   3   4   5   6   7
 
              Prokura erloschen:        
 
              Dr. Weyhenmeyer, Roland, Bergisch Gladbach, *13.05.1947        
 
                       
6
          a) 1st nur ein Geschäftsführer bestellt, so vertritt er die
Gesellschaft allein. Sind mehrere Geschäftsführer bestellt, so wird die
Gesellschaft durch zwei Geschäftsführer oder durch einen Geschäftsführer
gemeinsam mit einem Prokuristen vetreten.   Gesamptprokura gemeinsam mit einem
Geschäftsführer oder einem anderen Prokuristen: Dr. Bartelsen, Oliver, Bergisch
Gladbach, *18.05.1968 Zimmer, Petra, Krefeld,   a) Die Gesellschafterversammlung
vom 15.04.2005 hat die Änderung des Gesellschaftsvertrages in §§ 5
(Geschäftsführung und Vertretung) und 7 Abs. 1 (Aufsichtsrat) beschlossen. lm
übrigen ist der Gesellschaftsvertrag   a) 04.07.2005 Pollmächer

b) Beschluss Blatt 53 ff Sonderband

Gesellschaftsvertrag Blatt 81 ff Sonderband

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

137



--------------------------------------------------------------------------------



 



                                                  Nummer   a) Firma   Grund-
oder   a) Allgemeine   Prokura   a) Rechtsform, Beginn,   a) Tag der der   b)
Sitz, Niederlassung,   Stammkapital   Vertretungsregelung       Satzung oder  
Eintragung Eintragung   Zweigniederlassungen       b) Vorstand, persönlich      
Gesellschaftsvertrag   b) Bemerkungen     c) Gegenstand des       haftender
Gesellschafter,       b) Sonstige         Unternehmens       Geschäftsführer,  
    Rechtsverhältnisse                 Vertretungsberechtigte                  
      und besondere                         Vertretungsbefugnis             1  
2   3   4   5   6   7
 
          Der Aufsichtsrat kann jedoch bestimmen, dass einer oder mehrere oder
alle Geschäftsführer die Gesellschaft einzein vertreten können. Der Aufsichtsrat
kann den Geschäftsführer, mehrere oder alle Geschäftsführer ganz allgemein oder
für den Einzelfall von den Beschränkungen des § 181, 1. Alt. und/oder 2. Alt.
BGB befreien.    $16.05.1957   insgesamt neu gefasst.    
 
                       
 
          b)
Nach Änderung der            

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

138



--------------------------------------------------------------------------------



 



                                                  Nummer   a) Firma   Grund-
oder   a) Allgemeine   Prokura   a) Rechtsform, Beginn,   a) Tag der der   b)
Sitz, Niederlassung,   Stammkapital   Vertretungsregelung       Satzung oder  
Eintragung Eintragung   Zweigniederlassungen       b) Vorstand, persönlich      
Gesellschaftsvertrag   b) Bemerkungen     c) Gegenstand des       haftender
Gesellschafter,       b) Sonstige         Unternehmens       Geschäftsführer,  
    Rechtsverhältnisse                 Vertretungsberechtigte                  
      und besondere                         Vertretungsbefugnis             1  
2   3   4   5   6   7
 
          Vertretungsbefugnis
Geschäftsführer:            
 
          Ubags, Frank Jean Louis, Bocholtz/Niederlande, *15.04.1959 mit der
Befugnis im Namen der Gesellschaft mit sich im eigenen Namen oder ais Vertreter
eines Dritten Rechtsgeschäfte abzuschließen.            
 
                       
 
          Nach Änderung der Vertretungsbefugnis
Geschäftsführer:            
 
          Dr. Janowicz, Zbigniew, Erkrath, *11.03.1951            

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

139



--------------------------------------------------------------------------------



 



                                                  Nummer   a) Firma   Grund-
oder   a) Allgemeine   Prokura   a) Rechtsform, Beginn,   a) Tag der der   b)
Sitz, Niederlassung,   Stammkapital   Vertretungsregelung       Satzung oder  
Eintragung Eintragung   Zweigniederlassungen       b) Vorstand, persönlich      
Gesellschaftsvertrag   b) Bemerkungen     c) Gegenstand des       haftender
Gesellschafter,       b) Sonstige         Unternehmens       Geschäftsführer,  
    Rechtsverhältnisse                 Vertretungsberechtigte                  
      und besondere                         Vertretungsbefugnis             1  
2   3   4   5   6   7
 
          mit der Befugnis im Namen der Gesellschaft mit sich im eigenen Namen
oder als Vertreter eines Dritten Rechtsgeschäfte abzuschließen.            

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

140



--------------------------------------------------------------------------------



 



ANNEX 1(F)
COMPANY DIRECTORS AND AUTHORIZED OFFICERS
Directors (Geschäftsführer) of the Company

–   Mr. Frank Ubags   –   Mr. Zbigniew Janowicz

Authorized officers (Prokuristen) of the Company

–   Ms. Petra Zimmer   –   Mr. Oliver Bartelsen

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

141



--------------------------------------------------------------------------------



 



ANNEX 6(A)
REAL PROPERTY OWNED
The Company does not own real property.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

142



--------------------------------------------------------------------------------



 



ANNEX 6(B)
REAL PROPERTY LEASED
The Company’s sole leased property is located at Eichfelder Strasse in
Dusseldorf, Germany.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

143



--------------------------------------------------------------------------------



 



ANNEX 9(B)
REGISTERED IP RIGHTS

                              Registered IP Rights         RB-   KNH   Titel  
Foreign #   File #.   File #.   Key Word   Filing
 
  1   RB82336   Eine Zusammensetzung zur
Therapie und/oder zur
Prophylaxe von
HBV-Infektionen und
HBV-vermittelten
Erkrankungen   EP/A
 
               
 
           05020208.4    
 
  2   RB82932   UVC-bestrahltes HCMV
Dense Body Material   DE
 
          — Remark: not registered since an application was not filed by
March 14, 2006    
 
  3   RB82933   Zusammensetzung zur
Prophylaxe/Therapie von
HBV-Infektionen und
HBV-vermittelten
Erkrankungen   DE/A
 
          DE 103 39 927 A1   PCT
 
          WO 2005/023297 A1   AU/A
 
          EP 04764564.3-2403   BR/A
 
              CA/A
 
              CN/A
 
              EP/A
 
              IN/A
 
              JP/A
 
              KR/A
 
              US/A
 
  4   RB82934   Promotoren mit
veränderter
Transkriptionseffizienz   DE/A
 
          DE 102 20 894 A1   PCT
 
          WO 03/095653 A1 Anm   CA/A
 
          WO 03/095653 A1 geaend. Ans   EP/A
 
          EP 03729992.2   KR/A
 
              RU/A
 
          US 10/513,836   US/A

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

144



--------------------------------------------------------------------------------



 



                              Registered IP Rights         RB-   KNH   Titel  
Foreign #   File #.   File #.   Key Word   Filing
 
  5   RB82949   Verfahren zum Herstellen
von heterologen
Proteinen in einem
homothallischen Pilz der
Familie Sordariaceae   DE/A
 
          DE 101 23 857 A1   PCT
 
          WO 02/053758 A2   CA/A
 
          WO 02/053758 A3   EP/A
 
          US 2004/0077047 A1   KR/A
 
          EP 1 346 057 A2   US/A
 
          EP 1 346 057 A3    
 
  6   RB82950   Hitzeinduzierbarer
Promotor   CH/P
 
              PCT
 
              BR/A
 
              CA/A
 
          WO 00/47749 A1   EP/A
 
          EP 1 151 112 A1   IL/A
 
          US 6,852,511 B2   IN/A
 
              JP/A
 
              KR/A
 
              RU/P
 
              TR/A
 
              US/P
 
  7   RB82952   DNA-Moleküle, die für
FMDH-Kontrollabschnitte
und Strukturgene für ein
Protein mit
FMDH-Aktivität kodieren,
sowie deren Anwendung   BR/P
 
              CA/P
 
          EP 0 299 108 B1   CL/A
 
          US 5,389,525 A   DK/P
 
              EP/P
 
              AT/P
 
              BE/P
 
              CH/P
 
              DE/P
 
              ES/P
 
              FR/P
 
              GB/P
 
              GR/P
 
              IT/P
 
              LU/P
 
              NL/P

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

145



--------------------------------------------------------------------------------



 



                              Registered IP Rights         RB-   KNH   Titel  
Foreign #   File #.   File #.   Key Word   Filing
 
              SE/P
 
              JP/P
 
              US/P Con.
 
  8   RP82953   Nukleinsäuremolekül,
umfassend eine für ein
Polypeptid mit
Chorismatmutase-Aktivität
kodierende Nukleinsäure   DE/A
 
              PCT
 
              BR/A
 
          DE 199 19 124 A1   CA/A
 
          WO 00/65071 A1   EP/A
 
          EP 1 173 588   IL/A
 
          US 2002/0197704 A1   JP/P
 
              KR/P
 
              US/A
 
  9   RB82964   Vektoren und Verfahren
zur Herstellung
rekombinanter Proteine
in Pilzen   PCT
 
              EP/P
 
          WO 01/38510 A2   AT/P
 
          WO 01/38510 A3   BE/P
 
          EP 1 242 603 B1   CH/P
 
              CY/P
DE/P
DK/P
ES/P
FI/P
FR/P
GB/P
GR/P
IE/P
IT/P
LU/P
MC/P
NL/P
PT/P
SE/P
KR/P
 
  10   RB82966   Verfahren zum Gewinnen
von rekombinatem HBsAg   DE/A
 
          DE 199 18 619 A1   PCT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

146



--------------------------------------------------------------------------------



 



                              Registered IP Rights         RB-   KNH   Titel  
Foreign #   File #.   File #.   Key Word   Filing
 
          WO 00/65065 A1   CN/P
 
          US 6,428,984 B1   EP/A
 
          EP 1 088 076 A1   IN/A
 
              KR/P
 
              US/P
 
  11   RB82969   Verfahren zum Herstellen
eines rekombinanten
Proteins   DE/A
 
          DE 199 20 712 A1   PCT
 
              EP/A
 
          WO 00/68400 A1   IN/A
 
          US 2003/0040047 A1   KR/P
 
          EP 1 177 305 A1   US/A
 
  12   RB82970   Verfahren zum Herstellen
von Proteinen in einer
Hefe der Gattung Arxula
und dafür geeignete
Promotoren   DE/A
 
          WO 01/85925 A2   PCT
 
          WO 01/85925 A3   EP/A
 
          EP 01280893 A2    
 
          US 2003/0186376 A1   US/A
 
  13   RB83059   Verfahren zum
automatischen
Durchführen von
Bluttests   DE/P
 
          DE 196 20 443 C2   PCT
 
          WO 97/44661 A1   EP/P
 
          EP 0 912 891 B1   AT/P
 
          US 6,521,460 B1   BE/P
 
              CH/P
 
              DE/P
 
              DK/P
 
              ES/P
 
              FI/P
 
              FR/P
 
              GB/P
 
              GR/P
 
              IE/P
 
              IT/P
 
              LU/P
 
              MC/P
 
              NL/P
 
              PT/P
 
              SE/P

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

147



--------------------------------------------------------------------------------



 



                              Registered IP Rights         RB-   KNH   Titel  
Foreign #   File #.   File #.   Key Word   Filing
 
              US/P
 
  14   RB83061   Hefezellen der Gattung
Schwanniomyces   EP/P
 
          EP 0 394 538 B1    
 
  15   RB83062   Verfahren zum Herstellen
eines heterologen
Proteins unter
Verwendung von
Wirtszellen einer
Hefeart   EP/A
 
           04027280.9   PCT
 
  16   RB83064   Verfahren zur
rekombinaten Herstellung
von Proteinen in Hefe   DE/A
 
          DE 43 29 969 A1   PCT
 
          WO 95/07356 A1   CA/A
 
          EP 0 716 705 B1   EP/P
 
          US 5,741,674   AT/P
 
              BE/P
 
              DE/P
 
              DK/P
 
              ES/P
 
              GR/P
 
              IE/P
 
              PT/P
 
              US/P
 
  17   RB83065   Verfahren zur
rekombinaten Herstellugn
von Proteinen in Hefe   DE/A
 
          DE 43 36 810 A1   PCT
 
          WO 95/11976 A1   CA/A
 
          EP 0 725 822 B1   EP/P
 
          US 5,672,487   AT/P
 
              BE/P
 
              DE/P
 
              DK/P
 
              ES/P
 
              IE/P
 
              PT/P
 
              JP/A
 
              US/P
 
               
 
          Trade Marks as being a part of “Registered IP Rights”    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

148



--------------------------------------------------------------------------------



 



                     
 
  1   RB83040    Combined Mark Rhein Biotech        
 
           399 11 709   DE/R    
 
           1240803   EU/R    
 
           719 132   IR/R    
 
  2   RB83041   Picture Mark        
 
           399 42 610   DE/R    
 
           1417567   EU/R    
 
           728 351   IR/R    
 
  3   RB83042    Combined Mark GreenCross Vaccine        
 
           683441   BX/R    
 
           Applicant is Rhein Biotech N.V.        
 
  4   RB83106    Combined Mark Rhein Biotech The Ultimate Protein Machine      
 
 
           399 11 708   DE/R    
 
           Licensed Rights       Licensor
 
  1   RB83033   WO 96/11711       CSL Limtited
 
          EP 785 802        
 
          DE 695 24 624        
 
          US 6 352 697        
 
          EP 109 942        
 
          DE 33 82 190        
 
          US 4 744 983        
 
          US 4 578 269        
 
          EP 180 564        
 
          DE 35 83 485        
 
          US 790482 (Abandoned)        
 
          WO 87/02250        
 
          EP 242 380        
 
          EP 85850326 (Expired)        
 
          DE 36 78 567        
 
          US 5 254 339        
 
          WO 90/03184        
 
          EP 436620        
 
          DE 68917474        
 
          US 5 679 354        
 
          US 07/251576 (Abandoned)        

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

149



--------------------------------------------------------------------------------



 



                     
 
          WO 98/36772        
 
          EP 986399        
 
          US 6 428 807        
 
          WO 00/48630        
 
          EP 904734.1        
 
          US 09/506011        
 
          EP 231039        
 
          DE 37 75 783        
 
          US 4 900 549        
 
          WO 92/06710        
 
          EP 0 555 276        
 
          DE 69112634        
 
          US 5 620 690        
 
  2   RB83050   DE 35 83 194.4 (Abandoned)       Unilever N.V.
 
          EP 0 173 378 B1
(Abandoned)        
 
          EP 0 423 890 A2
withdrawn)        
 
          US 5,240,838        
 
          US 5,741,672          
 
          EP 0 257 115 A1       Heineken Technisch Beheer N.V.
 
  3   RB83066   US 09/241,595       Yissum Research Development Company of the
Hebrew University of Jersualem
 
          EP 1 053 018B1        
 
          WO 99/39736        
 
          DE 699 26 342.5        

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

150



--------------------------------------------------------------------------------



 



                     
 
  4   RB82970   DE 100 22 334 A1       Institut für
Kulturpflanzenforschung

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

151



--------------------------------------------------------------------------------



 



ANNEX 11(B)

              PERMITS   (RHEIN BIOTECH LOGO) [f22482f2248204.gif]

Quality, Environment, Health and Safety: Authorities List

                  Field   Name   Address   Description / Competency   [ * ]  
Environmental protection
  Landesumweltamt NRW
Federal Environmental Agency   Wallneyer Str. 6
45023 Essen   Establishment licence granting authority Monitoring of activities
with genetic modifies organisms (Gentechnikgesetz)   [ * ]
 
               
Environmental protection
  Staatliches Umweltamt
Governmental Environmental
Agency   Schanzenstraße 90
40595 Duesseldorf   Establishment licence granting authority Monitoring of
activities with genetic modifies organisms (Gentechnikgesetz)   [ * ]
 
               
Safety
  Stadtverwaltung Duesseldorf
City council Duessseldorf   Kölner Str. 180
40200 Düsseldorf   License for activities
with infectious
materials (§ 44
Infektionsschutzgesetz)   [ * ]
 
               
Safety
  Staatliches Amt für Arbeitschutz
Governmental labor protection
agency   Alter Markt 9-13
42275 Wuppertal   Agency for health and safety at the workplace   [ * ]
 
               
Safety
  Berufsgenossenschaft
Industrial injuries corporation   Stolberger Straße 86
50933 Köln   Agency for health and safety at the workplace   [ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

152



--------------------------------------------------------------------------------



 



                  Field   Name   Address   Description / Competency   [ * ]  
Quality
Good Laboratory Practice — GLP
  Ministerium für Umwelt und Naturschutz, Landwirtschft und Verbraucherschutz
des Landes Nord Rhein Westfalen Minestry of environment and nature protection,
agriculture and consumer protection of North Rhein Westfalia   Schwannstrasse 3
40476 Duesseldorf   Assessment of confirmity with GLP according to
Chemikaliengestz and Directive 88/320/EEC   [ * ]
 
               
Quality
Good Laboratory Practice — GLP
  Landesinstitut für den offentlichen Gesundheitsdienst NRW
Institute of puplic health   Von-Stauffenberg-Str. 36 48151 Münster   Assessment
of confirmity with GLP according to Chemikaliengestz and Directive 88/320/EEC  
[ * ]
 
               
Quality
Good Manufacturing Practices
- GMP
  Bezirkregierung Duesseldorf Öffentliche Gesundheit, medizinische und
pharmazeitische Angelegenheiten District Government of Duesseldorf, puplic
health medical and pharmaceutical affairs   Fischerstr. 10
40477 Duesseldorf   Assessment of confirmity with GMP according to EU- and PIC/s
Guidelines   [ * ]
 
               
Quality
Good Manufacturing Practices
- GMP
  Paul-Ehrlich-Institut   Paul-Ehrlich-Strasse 51-59
63225 Langen   Assessment of confirmity with GMP according to EU- and PIC/s
Guidelines Registation of medical products for human use   [ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

153



--------------------------------------------------------------------------------



 



ANNEX 1.1(A)(I)(1)A2A
INSURANCE POLICIES

              Category   Insurance Policy Number   Insurer   Expiration  
Local Coverage
           
Fire Consequential Loss
  [ * ]   Gothaer   1/ Jan/ 2007
Fire
  [ * ]   Gothaer   1/ Jan/ 2007
Glass
  [ * ]   Helvetia   20/ Aug/ 2006
Travel Insurance (Group Insurance)
  [ * ]   DKV   1/ Jan/ 2007
Travellers’ Baggage Insurance (Group Insurance)
  [ * ]   Helvetia   26/ May/ 2006
Accident Insurance (Group Insurance)
  [ * ]   Basler / Securitas   1/ Jan/ 2007
 
           
Coverage by Berna
[ * ]
           

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

154



--------------------------------------------------------------------------------



 



ANNEX 13A
EMPLOYEES
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

155



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
DISCLOSURE LETTER
RHEIN BIOTECH N.V.
March 27, 2006
Dynavax Technologies Corporation
2929 Seventh Street, Suite 100
Berkeley, CA 94710
USA
Re: sale of Rhein Biotech GmbH (“Company”)
Dear Sirs:
A. General

  1.   This is the Disclosure Letter which Rhein Biotech N.V. (“RBNV”) hereby
issues to you (“Dynavax”) in accordance with Article 7.2 of the Share Sale and
Purchase Agreement of even date (“SPA”).     2.   Any words, expressions and
abbreviations used in this Disclosure Letter will have the same meaning as
defined in the SPA, unless otherwise mentioned herein.     3.   Dynavax shall
not be entitled to make any Claim and RBNV shall not assume any liability on the
basis of any facts and/or documents, which (A) subject to the limitations set
forth in A.4(vi) and A.4(vii) below, have been, disclosed to you in this
Disclosure Letter and the annexes hereto, and (B) which may cause an
Infringement or a Default as referred to in the SPA.     4.   In the context of
this Disclosure Letter, the following shall apply:

  (i)   the contents of the Disclosure Letter apply to all Warranties.
References to particular Warranties (sections) are inserted for convenience only
and shall not affect the generality of the Disclosure and may also constitute
exceptions to other Warranties;     (ii)   subject to the limitations set forth
in A.4(vi) and A.4(vii) below, any documents and/or facts, in full or in part,
referred to in the Disclosure Letter, irrespective whether or not in summarized
form, shall be deemed disclosed, to the to the extent such documents and facts
reasonably appear to be applicable to the Warranties;     (iii)   the Disclosure
Letter may also contain matters that RBNV deems relevant, but that do not relate
to matters covered by any Warranties; nothing contained herein shall serve as a
representation or warranty in addition to the Warranties;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

156



--------------------------------------------------------------------------------



 



  (iv)   in so far as the content of the Disclosure Letter contradicts the
Warranties of the SPA, or the information provided in the Schedules or Annexes,
such specific contradictory contents of the Disclosure Letter shall prevail over
the Warranties of the SPA, or the information provided in the Schedules or
Annexes, as applicable;     (v)   for the avoidance of doubt, it is hereby
confirmed that anything contained in the SPA, the commercial agreement, as well
as any annexes, schedules and other documents referred therein may contain
exceptions to the Warranties;     (vi)   as a matter of record, we attach hereto
a set of materials as Annex A which contains correspondence and overviews of the
documents and other materials that were made available to you during your due
diligence investigation, which shall not be deemed to be constitute a disclosure
as meant in Article 7.2 of the SPA and in no way shall limit the Warranties,
except as set forth in sub-section (vii) below;     (vii)   of the materials
referred to in Annex A, only (A) the e-mail correspondence (including
attachments) from the Company to you contained in Annex A, and (B) the documents
mentioned in the 2-page Annex titled “Core references, contracts and documents
regarding due diligence of Rhein Biotech GmbH” (which refers to 2 binders that
contain 12 sections, which binders were sent to you and which includes the
specific lists of IP Rights described in Section 3 of such 2-page Annex), shall
be deemed disclosed to the extent of the disclosures made therein, such that the
contents thereof may constitute exceptions to the Warranties, which Purchaser
shall be deemed to have accepted.

B. Specific Disclosures

Section 1(c)   The Company is incurring losses, as also stated in the net
working capital calculations, and will require additional funding to continue
its business. Without any further funding, the Company would run out of cash by
approximately June 2006, and would require to file for insolvency by
approximately May 2006 (reference is made to the correspondence between RBNV and
the Company with regard thereto).                  In connection with the
financial condition of the Company we also note that the Company did not repay
to RBNV the Seller Debts when they were due late 2005 (as agreed, these loans
will be repaid by you in the Transaction pursuant to the SPA).   Section 2(d))  
For the avoidance of doubt, we make reference to the Participation Plan referred
to in Article 8 of the March 1, 2005 Agreement between RBNV, the Company and
Berna Biotech AG.   Section 5   Key business progress since end of 2005 includes
new agreements with Commonwealth Serum Labs (new adjuvant for Theravax),
Laboratoria Pablo Cassara (distribution of Supervax in South America) and
submission of order and rolling forecast for RC529 with Corixa. Furthermore, the
Company was engaged during late 2005 and beginning of 2006 in conversations with
other parties to explore investment, M&A or merger opportunities, which
conversations have all been terminated.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

157



--------------------------------------------------------------------------------



 



Section 7c   Wockhardt (India) does not provide information pursuant to the
license agreement between the Company and Wockhardt. Currently, it can therefore
not be assessed whether royalty payments are due. It is unlikely that such
payment obligations can be assessed in the future, and, potentially, that
payments can subsequently be collected (For Wockhardt, there are no payments
included in the Company’s accounts receivable today, and no revenues projected
in the business plan).       The payment to Company for work to be performed by
Company under the subcontract for Vakzine Project Management (VPM) may be
delayed by approximately four months due to delays in project progress (mostly
caused by external factors).       Netherlands Vaccins Institute (NVI) and
Novovacs are in ongoing discussions on further detailing the existing research
agreement for their existing CMV collaboration (e.g., actual research program,
access to foreground rights), which may lead to changes to the existing research
agreement; provided, however that any such changes will be subject to the
provisions of Section 6.1 in the SPA.       A conflict may arise between Company
and NVI following the start of the CMV project for VPM, based on NVI concerns
over separation (‘Chinese walls’) between the VPM-Rhein GmbH CMV subcontract and
the NVI-Novovacs CMV collaboration.       Mubio Products BV (the Company’s joint
venture partner in Novovacs) is a small biotechnology company with limited
financial means and may not be able to provide future funding in Novovacs, if
parties would decide such funding would be required or useful for Novovacs, thus
potentially leading to all such funding to be provided by the Company and
majority control for the Company; provided, however, that the Company is under
no obligation to provide any such funding.   Section 13   Company has multiple
scientific advisors for its programs that operate under consultant and/or
advisory agreements, which in the aggregate are not material payment obligations
of the Company. The Company has retained the services of Ms. Petra Zimmer (CFO
of the Company) by means of a Consultant agreement.   Section 14   The
insurances that are part of the Berna group umbrella policy will terminate as
per the Closing.

Finally, we wish to note the following:

•   The performance for 2006 and subsequent business years may deviate from the
business plan as a result of the acquisition by you.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

158



--------------------------------------------------------------------------------



 



•   The manufacturing facilities and processes in Düsseldorf may demand
additional investment in equipment, systems and staff to reach US FDA and EMEA
regulatory standards.   •   Increase of manufacturing capacity may require
expansion of headcount.   •   IT investments may be required for multiple
product manufacturing (e.g., traceability, material flow recording).   •   There
are IT system interdependencies between Company, RBNV and Berna Biotech AG, with
respect to the website of RBNV and filing of copies of Company contracts;
provided that such interdependencies will be eliminated at no cost to Company or
Purchaser and as soon as practicable after the Closing Date, but in no event,
later than thirty (30) days thereafter.   •   The Company has not been tested
for compliance with the US Sarbanes Oxley Act.

                  Yours faithfully,            
 
                for and on behalf of Rhein Biotech N.V.        
 
                         
 
               
By:
  C.P.E. Moonen       By:   P.G.J. Heijmans
Title:
  managing director       Title:   managing director

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

159



--------------------------------------------------------------------------------



 



ANNEX A
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

160



--------------------------------------------------------------------------------



 



SCHEDULE 7.3
SELLER’S WARRANTIES
The Seller represents and warrants to the Purchaser that:

1.   It is a corporation that is duly organized and validly existing under the
laws of the jurisdiction in which it was incorporated, with the requisite power
and authority to enter into and perform its obligations under this Agreement,
and – except for the board and shareholders approvals as mentioned in the
Agreement — has taken all necessary corporate action to authorize the execution
and performance thereof;   2.   The Agreement and all other agreements and
obligations undertaken in connection with the transactions contemplated hereby
constitute or will constitute, following the execution and delivery thereof, the
valid and legally binding obligations of such Party, enforceable against it in
accordance with the respective terms, subject to enforcement of remedies to
applicable bankruptcy, insolvency, reorganization and other laws affecting
generally the enforcement of the rights of creditors and subject to the
discretionary authority of a court of competent jurisdiction with respect to the
granting of a decree ordering specific performance or other equitable remedies.
  3.   The execution, delivery and performance by it of this Agreement, and the
agreements contemplated herein shall not:

  (i)   violate the provisions of the law applicable to it and its articles of
association (or comparable charter documents, each as amended from time to
time), or any resolution of its supervisory board or management board; or    
(ii)   conflict with or result in the breach or termination of any material term
or provision of, or constitute a default under, or cause any acceleration under,
any material license (including operating licenses), permits or material
agreement to which it is bound.

4.   It is not precluded by the terms of any contract, agreement or other
instrument from (i) entering into this Agreement, or (ii) entering into any
agreement or transaction contemplated in this Agreement, or (iii) from the
consummation of any of the foregoing.   5.   No material consents, approvals,
orders or authorizations of, or registrations, or declarations of filing with,
any person are required in connection with the execution and delivery and
consummation of this Agreement, or the agreements contemplated herein, other
than the ones obtained or contemplated to be obtained by this Agreement.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

161



--------------------------------------------------------------------------------



 



SCHEDULE 7.4
PURCHASER’S WARRANTIES
The Purchaser represents and warrants to the Seller that:

1.   It is a corporation that is duly organized and validly existing under the
laws of the jurisdiction in which it was incorporated, with the requisite power
and authority to enter into and perform its obligations under this Agreement,
and – except for the board approval as mentioned in the Agreement — has taken
all necessary corporate action to authorize the execution and performance
thereof;   2.   The Agreement and all other agreements and obligations
undertaken in connection with the transactions contemplated hereby constitute or
will constitute, following the execution and delivery thereof, the valid and
legally binding obligations of such Party, enforceable against it in accordance
with the respective terms, subject to enforcement of remedies to applicable
bankruptcy, insolvency, reorganization and other laws affecting generally the
enforcement of the rights of creditors and subject to the discretionary
authority of a court of competent jurisdiction with respect to the granting of a
decree ordering specific performance or other equitable remedies.   3.   The
execution, delivery and performance by it of this Agreement, and the agreements
contemplated herein shall not:

  (i)   violate the provisions of the law applicable to it and its articles of
association (or comparable charter documents, each as amended from time to
time), or any resolution of its supervisory board or management board; or    
(ii)   conflict with or result in the breach or termination of any material term
or provision of, or constitute a default under, or cause any acceleration under,
any material license (including operating licenses), permits or material
agreement to which it is bound.

4.   It is not precluded by the terms of any contract, agreement or other
instrument from (i) entering into this Agreement, or (ii) entering into any
agreement or transaction contemplated in this Agreement, or (iii) from the
consummation of any of the foregoing.   5.   No material consents, approvals,
orders or authorizations of, or registrations, or declarations of filing with,
any person are required in connection with the execution and delivery and
consummation of this Agreement, or the agreements contemplated herein, other
than the ones obtained or contemplated to be obtained by this Agreement.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

162



--------------------------------------------------------------------------------



 



SCHEDULE 7.5
SELLER ADDITIONAL AGREEMENT
All words and expressions not defined herein, shall have the meanings ascribed
to them in the Share Sale and Purchase Agreement between Dynavax Technologies
Corporation and Rhein Biotech N.V.
Seller hereby represents and warrants that Seller has validly assigned to the
Company all of Seller’s rights and obligations under the License and Supply
Agreement between the Seller and Corixa Corporation (“Corixa”), dated
February 28, 2002 (such agreement the “Corixa Agreement”, and the assignment
thereof the “Assignment”), and the Corixa Agreement is in full force and effect,
entitling the Company to exclusively enforce any and all rights thereunder and
to perform any all obligations thereunder as if the Corixa Agreement was
originally made between the Company and Corixa, and pursuant to which the Seller
has no rights or obligations under the Corixa Agreement (these representations
and warranties, the “Corixa Warranty”). “Corixa” hereinbelow shall also include
any successor to the Corixa rights in the Corixa Agreement.
If during the first [ * ] following the Closing Date, Corixa ceases to supply to
Company despite compliance by the Company of its obligations under the Corixa
Agreement and Corixa contests in writing the validity of the Assignment and does
not deem, honor or treat the Corixa Agreement as having been assigned from
Seller to the Company (the “Assignment Conflict”), Seller shall use reasonably
commercial efforts to cooperate with Purchaser and the Company, and Purchaser
shall use reasonably commercial efforts to cooperate with Seller and shall use
reasonably commercial efforts to cause the Company to cooperate with Seller, in
order to establish in a manner binding upon Corixa that the Assignment was
validly made (for the purpose of which Seller in its sole discretion shall have
the right to immediately upon the written contention of the assignment by Corixa
pursue the dispute resolution mechanism as defined in Section 17 of the Corixa
Agreement (which specifies arbitration under the Rules of Arbitration of the
American Arbitration Association to be held in Seattle, Washington)); or,
otherwise to reach a solution with Corixa in order to enable the Company to have
any and all rights as it would have under the Corixa Agreement or otherwise
obtain the supply of the Licensed Adjuvant (as defined under the Corixa
Agreement) under the Corixa Agreement in the manner and on the commercial terms,
which in the aggregate are not less favourable, than the rights to obtain the
supply of such adjuvant as currently exist under the Corixa Agreement, such as
through a sublicense by Seller and supply through Seller (the “Corixa
Solution”). Parties undertake to use reasonably commercial efforts in order to
reach the Corixa Solution as soon as practicably possible from the date the
Company has informed the Seller of the contention by Corixa of the Assignment.
Purchaser and Company shall not unreasonably reject or withhold approval for a
Corixa Solution proposed by Corixa and/or Seller. Both Parties shall designate a
competent person within their organization to dedicate all reasonable time as
may be required to reach the Corixa Solution and to provide the other Party with
full and complete information and prompt updates. Without prejudice to the
generality of the foregoing, Seller,
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

163



--------------------------------------------------------------------------------



 



Purchaser and the Company (and their designated persons) shall be required to
respond as soon as practicably possible, but in any event within 10 days, from
any reasonable requests from the other Party in relation to any matters related
to the Corixa Solution.
Seller shall be liable for breach of the Corixa Warranty, provided that the
Assignment Conflict has occurred and the Corixa Solution cannot be reached
within six (6) months of the date the Company has informed the Seller of the
written contention by Corixa of the Assignment, and further provided that
(1) the Company has complied substantially in all respects with its obligations
under the Corixa Agreement, (2) and neither Company nor Purchaser have performed
any action that can reasonably be deemed to have caused the Assignment Conflict,
and (3) Purchaser and Company (with the cooperation of Seller as set forth
above) have exercised reasonably commercial efforts to reach the Corixa Solution
and have not unreasonably rejected or withheld approval for a reasonable
proposal by Seller and/or Corixa for the Corixa Solution.
If Seller shall be liable for breach of the Corixa Warranty as described in the
paragraphs above, Seller shall pay Purchaser [ * ] ; provided that the Company
is continuing, in good faith, development and commercialisation activities with
respect to the Supervax Program Products until six (6) months after the
Assignment Conflict occurs (except if such continuation is not possible due to
the Assignment Conflict); and provided, however, that if the Company has
terminated for all intents and purposes (with no intention of recommencing) the
development and commercialization activities with respect the Supervax Program
Products (as defined in the Commercial Agreement) prior to the occurrence of the
Assignment Conflict (other than in connection with Corixa contesting the
validity of the Assignment), then no such payment shall be due.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

164



--------------------------------------------------------------------------------



 



SCHEDULE 11.1
PUBLIC STATEMENT
PRESS RELEASE
Crucell to sell Rhein Biotech GmbH to Dynavax
Leiden, The Netherlands, March 27, 2006 — Dutch biotechnology company Crucell
N.V. (Euronext, NASDAQ: CRXL; Swiss Exchange: SW CRX) today announced plans to
divest biopharmaceutical and vaccine manufacturer Rhein Biotech GmbH in a cash
transaction. Rhein Biotech GmbH is part of Rhein Biotech N.V. (Frankfurt,
Geregelter Markt:RBO), a company 93% owned by Berna Biotech AG. Berna Biotech
was recently acquired by Crucell N.V.
Rhein Biotech GmbH is headquartered in Düsseldorf (Germany) and has
approximately 45 employees. It will be acquired by Dynavax Technologies
Corporation (NASDAQ:DVAX), a US based biotech company.
The transaction is designed to accomplish key strategic goals for both Crucell
and Dynavax. The transaction enables Crucell to continue to focus on core
competencies by divesting a number of non-strategic assets. The divestment is an
important step towards aligning Crucell’s portfolio of activities with its
strategic priorities.
Under the terms of the planned acquisition, Dynavax will pay approximately €
10 million (US$ 12 million) in cash in exchange for 100% of Rhein Biotech GmbH’s
shares. The transaction will need to be approved by Rhein Biotech NV
shareholders and is anticipated to close in the second quarter of 2006.
About Crucell
Crucell N.V. (Euronext, NASDAQ: CRXL; Swiss Exchange: SW CRX) is a biotechnology
company focused on research, development and worldwide marketing of vaccines and
antibodies that prevent and treat infectious diseases. Its vaccines are sold in
public and private markets worldwide. Crucell’s core portfolio includes vaccines
against hepatitis B and virosomal influenza. Crucell also markets travel
vaccines, such as the only oral anti-typhoid vaccine on the market. The Company
has a broad development pipeline, including both early-stage products and
products almost ready to go to market. Several Crucell products are based on its
unique PER.C6® production technology. The Company licences this and other
technologies to the biopharmaceutical industry. Important partners and licensees
include DSM Biologics, sanofi aventis, GSK and Merck & Co. Crucell is
headquartered in Leiden (the Netherlands), with subsidiaries in Switzerland,
elsewhere in Europe, and in Korea. The Company employs about 1000 people. For
more information, please visit www.crucell.com.
Forward-looking statements
This press release contains forward-looking statements that involve inherent
risks and uncertainties. We have identified certain important factors that may
cause actual results to differ materially from those contained in such
forward-looking statements. For information relating to these factors please
refer to our Form 20-F, as filed with the U.S. Securities and Exchange
Commission on April 14, 2005, and the section entitled “Risk Factors”. The
company prepares its financial statements under generally accepted accounting
principles in the United States (US GAAP).
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

165



--------------------------------------------------------------------------------



 



For further information please contact:

     
Crucell N.V.
  For Crucell in the US:
Harry Suykerbuyk
  Redington, Inc.
Director Investor Relations and Corporate
  Thomas Redington
Communications
  Tel. +1 212-926-1733
Tel. +31-(0)71-524 8718
  tredington@redingtoninc.com
h.suykerbuyk@crucell.com
   

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

166



--------------------------------------------------------------------------------



 



Contact:
Dynavax Technologies Corporation
Jane M. Green, PhD
Vice President, Corporate Communications
Phone (510) 665-4630
Email: jgreen@dvax.com
DYNAVAX TO ACQUIRE RHEIN BIOTECH GMBH FROM CRUCELL
Dynavax Gains Ownership of GMP Vaccine Manufacturing Facility, Vaccine Pipeline
and HEPLISAV Commercialization Rights
Berkeley, CA – March 27, 2006 – Dynavax Technologies Corporation (NASDAQ:DVAX)
announced its plan to acquire biopharmaceutical and vaccine manufacturer Rhein
Biotech GmbH in a cash transaction of approximately $12.X million. Rhein Biotech
GmbH is part of Rhein Biotech NV (Frankfurt, Geregelter Markt:RBO), a company
93%-owned by Berna Biotech AG. Berna was recently acquired by the Dutch
biotechnology company Crucell NV. (Euronext, NASDAQ: CRXL; Swiss Exchange: SW
CRX). Dynavax has had an agreement with Berna for supply of hepatitis B surface
antigen for use with HEPLISAV™, its hepatitis B vaccine.
The transaction is designed to accomplish key strategic goals for both Dynavax
and Crucell. Through this acquisition, Dynavax gains ownership of a European
Union (EU) GMP-certified vaccine manufacturing facility, control over the
production of hepatitis B surface antigen and potentially other antigens to
support clinical and commercial programs, management and personnel with proven
expertise in biopharmaceutical product development and production, and a
complementary pipeline of vaccine and antiviral products. The transaction
enables Crucell to continue to focus on core competencies by divesting a
non-strategic asset.
“The acquisition of Rhein Biotech GmbH is designed to accelerate Dynavax’s
strategy of building a diversified vaccine franchise, to provide independent
ownership of antigen supply and product manufacturing for hepatitis B and other
programs, and to generate a significant return on investment,” said Dino Dina,
MD, president and chief executive officer. “Rhein Biotech GmbH represents a
timely, near-term opportunity to broaden our hepatitis B vaccine program and to
expand our earlier-stage vaccine and antiviral pipeline with promising product
candidates in commercially attractive markets. We believe that this transaction
reflects the parties’ views that the assets of Rhein Biotech GmbH can be better
leveraged as part of Dynavax’s operations.”
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

167



--------------------------------------------------------------------------------



 



Continued Dr. Dina: “I am especially excited to welcome the management and
employees of Rhein Biotech GmbH to Dynavax. Their development and regulatory
expertise, their high quality manufacturing capabilities and their excellent
reputation among customers, collaborators and investors in Europe will be
valuable assets as we build our combined business. Given the shared enthusiasm
for the acquisition and alignment of priorities within Dynavax and Rhein Biotech
GmbH, we anticipate that the integration of our businesses should proceed
smoothly.”
Financial Terms of the Transaction
Under the terms of the planned acquisition, Dynavax will pay to Rhein Biotech NV
approximately $12.X million, excluding expenses and based on current exchange
rates. The acquisition costs include the purchase of 100% of the outstanding
capital stock of Rhein Biotech GmbH. The assets of Rhein Biotech GmbH include
manufacturing facilities, research and development stage products, an industrial
R&D services business and personnel.
Upon closing of the transaction, Dynavax’s hepatitis B surface antigen license
and supply agreement with Berna will terminate and Berna will no longer have an
option to commercialize HEPLISAV.
Dynavax expects ongoing revenue from the industrial services business of Rhein
Biotech GmbH, cost synergies from the combined operations, and the elimination
of Dynavax’s costs to Berna related to the development of HEPLISAV, to offset
the additional operating expenses associated with the business of Rhein Biotech
GmbH in the near term. Dynavax expects that the acquisition costs of the
transaction will be recovered in the long term by reductions in cost of goods
for HEPLISAV and the elimination of financial obligations to Berna under the
prior licensing and supply agreement. Rhein Biotech NV will retain an option to
certain co-development and commercialization rights for Rhein Biotech GmbH’s
hepatitis B vaccine, Supervax, in Europe and Asia.
The transaction is anticipated to close in the second quarter of 2006.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

168



--------------------------------------------------------------------------------



 



RHEIN BIOTECH NV
Contact:
Patrik Richard
Phone +41 31 980 64 91
E-mail patrik.richard@bernabiotech.com
RHEIN BIOTECH NV TO SELL ITS SUBSIDIARY RHEIN BIOTECH GMBH TO DYNAVAX
TECHNOLOGIES CORPORATION
Maastricht, the Netherlands – March 27, 2006 – Rhein Biotech NV (“RBNV”)
(Frankfurt, Geregelter Markt: RBO) announced today that it plans to sell its
subsidiary and biopharmaceutical and vaccine manufacturer Rhein Biotech
Gesellschaft für Neue Biotechnologische Prozesse und Produkte m.b.H (“Rhein
Düsseldorf”) to Dynavax Technologies Corporation (“Dynavax”) (NASDAQ: DVAX), in
a cash for stock transaction.
The transaction enables RBNV to continue to focus on core competencies by
divesting a non-strategic asset while retaining for it and its affiliates
necessary access to technology applicable to its product development activities.
As of March 2005, Rhein Düsseldorf was already repositioned in order to allow
Rhein Düsseldorf to become an independent product development company and
strategic partner for other biotech companies. Through the combination with
Dynavax, Rhein Düsseldorf will become part a group that plans to expand its
business.
Dynavax has expressed to welcome Rhein Düsseldorf’s management and employees to
Dynavax and that Rhein Düsseldorf’s development and regulatory expertise, high
quality manufacturing capabilities and excellent reputation, especially in
Europe, will be valuable assets as the combined business will be built. Dynavax
anticipates that the integration of the Rhein Düsseldorf and Dynavax businesses
should proceed smoothly.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

169